Exhibit 10.60

Execution Version

$770,000,000

CREDIT AGREEMENT

Dated as of October 15, 2010

among

KNOLOGY, INC.

as Borrower, and

THE LENDERS AND ISSUERS PARTY HERETO, and

CREDIT SUISSE AG

as Administrative Agent, and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Collateral Agent, and

SUNTRUST ROBINSON HUMPHREY, INC.

as Syndication Agent for the Term A Loan Facility, and

COBANK, ACB

as Syndication Agent for the Term B Loan Facility and Revolving Credit Facility,
and

BANK OF AMERICA, N.A., RBC CAPITAL MARKETS and RAYMOND JAMES BANK, FSB

as Co-Documentation Agents, and

CREDIT SUISSE SECURITIES (USA) LLC and SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners, and

DEUTSCHE BANK SECURITIES INC.

as Joint Bookrunner

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS    2  
 

Section 1.1

     Defined Terms      2     

Section 1.2

     Computation of Time Periods      39     

Section 1.3

     Accounting Terms and Principles      39     

Section 1.4

     Conversion of Foreign Currencies      40     

Section 1.5

     Certain Terms      40    ARTICLE II   THE FACILITIES      41     

Section 2.1

     The Commitments      41     

Section 2.2

     Borrowing Procedures      44     

Section 2.3

     Swing Loans      45     

Section 2.4

     Letters of Credit      47     

Section 2.5

     Reduction and Termination of Commitments      52     

Section 2.6

     Repayment of Loans      52     

Section 2.7

     Evidence of Debt      53     

Section 2.8

     Optional Prepayments      54     

Section 2.9

     Mandatory Prepayments      55     

Section 2.10

     Interest      57     

Section 2.11

     Conversion/Continuation Option      58     

Section 2.12

     Fees      59     

Section 2.13

     Payments and Computations      60     

Section 2.14

     Special Provisions Governing Eurodollar Rate Loans      63     

Section 2.15

     Capital Adequacy      64     

Section 2.16

     Taxes      65     

Section 2.17

     Substitution of Lenders      67     

Section 2.18

     Discounted Voluntary Prepayments      68    ARTICLE III   CONDITIONS TO
LOANS AND LETTERS OF CREDIT      70     

Section 3.1

     Conditions Precedent to Term Loans and Letters of Credit      70     

Section 3.2

     Conditions Precedent to Each Loan and Letter of Credit      75     

Section 3.3

     Determinations of Initial Borrowing Conditions      76    ARTICLE
IV   REPRESENTATIONS AND WARRANTIES      76     

Section 4.1

     Corporate Existence; Compliance with Law      76     

Section 4.2

     Corporate Power; Authorization; Enforceable Obligations      77     

Section 4.3

     Ownership of Borrower; Subsidiaries      78     

Section 4.4

     Financial Statements      78   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page    

Section 4.5

     Material Adverse Change      79     

Section 4.6

     Solvency      79     

Section 4.7

     Litigation      79     

Section 4.8

     Taxes      79     

Section 4.9

     Full Disclosure      80     

Section 4.10

     Margin Regulations      80     

Section 4.11

     No Burdensome Restrictions; No Defaults      80     

Section 4.12

     Investment Company Act      80     

Section 4.13

     Use of Proceeds      81     

Section 4.14

     Insurance      81     

Section 4.15

     Labor Matters      81     

Section 4.16

     ERISA      81     

Section 4.17

     Environmental Matters      82     

Section 4.18

     Intellectual Property      83     

Section 4.19

     Title; Real Property      83     

Section 4.20

     Interactive Broadband Networks and Communications Law Matters      84     

Section 4.21

     Prohibited Persons; Trade Restrictions      86     

Section 4.22

     Related Documents      86     

Section 4.23

     Security Documents      87   

ARTICLE V    FINANCIAL COVENANTS

     88     

Section 5.1

     Maximum Leverage Ratio      88     

Section 5.2

     Minimum Interest Coverage Ratio      89     

Section 5.3

     Capital Expenditures      89   

ARTICLE VI   REPORTING COVENANTS

     89     

Section 6.1

     Financial Statements      90     

Section 6.2

     Default Notices      91     

Section 6.3

     Litigation and Regulatory Matters      91     

Section 6.4

     Asset Sales      92     

Section 6.5

     Notices under Related Documents      92     

Section 6.6

     SEC Filings; Press Releases      92     

Section 6.7

     Labor Relations      92     

Section 6.8

     Tax Returns      93     

Section 6.9

     Insurance      93   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page    

Section 6.10

     ERISA Matters      93     

Section 6.11

     Environmental Matters      93     

Section 6.12

     Other Information      94   

ARTICLE VII  AFFIRMATIVE COVENANTS

     94     

Section 7.1

     Preservation of Corporate Existence, Etc      95     

Section 7.2

     Compliance with Laws, Etc      95     

Section 7.3

     [Intentionally Omitted]      95     

Section 7.4

     Payment of Taxes, Etc      95     

Section 7.5

     Maintenance of Insurance      95     

Section 7.6

     Access      95     

Section 7.7

     Keeping of Books      96     

Section 7.8

     Maintenance of Properties, Etc      96     

Section 7.9

     Application of Proceeds      96     

Section 7.10

     Environmental      96     

Section 7.11

     Additional Collateral and Guaranties      96     

Section 7.12

     Regulatory Consents      98     

Section 7.13

     Control Accounts, Approved Deposit Accounts      98     

Section 7.14

     Real Property      99     

Section 7.15

     Interest Rate Contracts      100     

Section 7.16

     Ratings      100     

Section 7.17

     Post-Effectiveness Matters      100   

ARTICLE VIII  NEGATIVE COVENANTS

     100     

Section 8.1

     Indebtedness      100     

Section 8.2

     Liens, Etc      102     

Section 8.3

     Investments      103     

Section 8.4

     Sale of Assets      104     

Section 8.5

     Restricted Payments      105     

Section 8.6

     Prepayment and Cancellation of Indebtedness      105     

Section 8.7

     Restriction on Fundamental Changes; Permitted Acquisitions; Restricted
Subsidiaries      106     

Section 8.8

     Change in Nature of Business      106     

Section 8.9

     Transactions with Affiliates      107     

Section 8.10

     Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge; Restricted Subsidiaries      107   

 

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page    

Section 8.11

     Modification of Constituent Documents      108     

Section 8.12

     Modification of Related Documents      108     

Section 8.13

     Accounting Changes; Fiscal Year      108     

Section 8.14

     Margin Regulations      108     

Section 8.15

     Sale/Leasebacks      108     

Section 8.16

     No Speculative Transactions      108     

Section 8.17

     Compliance with ERISA      109     

Section 8.18

     Environmental      109     

Section 8.19

     Patriot Act      109   

ARTICLE IX  EVENTS OF DEFAULT

     109     

Section 9.1

     Events of Default      109     

Section 9.2

     Remedies      111     

Section 9.3

     Actions in Respect of Letters of Credit      111     

Section 9.4

     Regulatory Approvals      112     

Section 9.5

     Rescission      112   

ARTICLE X  THE ADMINISTRATIVE AGENT

     112     

Section 10.1

     Authorization and Action      112     

Section 10.2

     Reliance by Agents, Etc      114     

Section 10.3

     Posting of Approved Electronic Communications      114     

Section 10.4

     The Agents Individually      115     

Section 10.5

     Lender Credit Decision      115     

Section 10.6

     Indemnification      116     

Section 10.7

     Successor Agents      116     

Section 10.8

     Concerning the Collateral and the Collateral Documents      117     

Section 10.9

     Actions by the Collateral Agent      118     

Section 10.10

     Collateral Matters Relating to Related Obligations      119   

ARTICLE XI  MISCELLANEOUS

     119     

Section 11.1

     Amendments, Waivers, Etc      119     

Section 11.2

     Assignments and Participations      122     

Section 11.3

     Costs and Expenses      126     

Section 11.4

     Indemnities      127     

Section 11.5

     Limitation of Liability      129     

Section 11.6

     Right of Set-off      129     

Section 11.7

     Sharing of Payments, Etc      130   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

                  Page    

Section 11.8

     Notices, Etc      130     

Section 11.9

     No Waiver; Remedies      132     

Section 11.10

     Binding Effect      132     

Section 11.11

     Governing Law      133     

Section 11.12

     Submission to Jurisdiction; Service of Process      133     

Section 11.13

     Waiver of Jury Trial      133     

Section 11.14

     Marshaling; Payments Set Aside      133     

Section 11.15

     Section Titles      134     

Section 11.16

     Execution in Counterparts      134     

Section 11.17

     Entire Agreement      134     

Section 11.18

     Confidentiality      134     

Section 11.19

     PATRIOT Act Notification      135   

 

v



--------------------------------------------------------------------------------

Schedules

Schedule I

  

–

     Commitments Schedule II    –      Applicable Lending Offices and Addresses
for Notices Schedule 2.4         Existing Letters of Credit Schedule 4.2(a)    –
     Consents Schedule 4.2(b)    –      Regulatory Consents Schedule 4.3    –
     Ownership of Subsidiaries Schedule 4.15    –      Labor Matters Schedule
4.16    –      List of Plans Schedule 4.17    –      Environmental Matters
Schedule 4.19    –      Real Property Schedule 4.20    –      Regulatory
Schedules Schedule 7.17    –      Post-Effectiveness Matters Schedule 8.1    –
     Existing Indebtedness Schedule 8.1(d)    –      Capital Leases Schedule 8.2
   –      Existing Liens Schedule 8.3    –      Existing Investments
Schedule 8.10(b)    –      Restricted Subsidiaries Exhibits

Exhibit A

   –      Form of Assignment and Acceptance

Exhibit B-1

   –      Form of Revolving Credit Note

Exhibit B-2

   –      Form of Term A Loan Note

Exhibit B-3

   –      Form of Term B Loan Note

Exhibit C

   –      Form of Notice of Borrowing

Exhibit D

   –      Form of Swing Loan Request

Exhibit E

   –      Form of Letter of Credit Request

Exhibit F

   –      Form of Notice of Conversion or Continuation

Exhibit G

   –      Form of Guaranty

Exhibit H

   –      Form of Pledge and Security Agreement

Exhibit I

        Auction Procedures

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 15, 2010 among KNOLOGY, INC., a Delaware
corporation (the “Borrower”), the Lenders (as defined below), the Issuers (as
defined below), CREDIT SUISSE AG, acting through one or more of its branches, as
administrative agent for the Lenders and the Issuers (in such capacity, together
with its successors and assigns, the “Administrative Agent”) and as agent for
the Secured Parties (as defined below) under the Collateral Documents (as
defined below) (in such capacity, the “Collateral Agent”), SunTrust Robinson
Humphrey, Inc., as syndication agent for the Term A Loan Facility (as defined
below) (in such capacity, together with its successors and assigns, the “Term A
Syndication Agent”), CoBank, ACB, as syndication agent for the Term B Loan
Facility (as defined below) (in such capacity, together with its successors and
assigns, the “Term B Syndication Agent”) and as syndication agent for the
Revolving Credit Facility (as defined below) (in such capacity, together with
its successors and assigns, the “Revolver Syndication Agent”, and together with
the Term A Syndication and Term B Syndication Agent, each a “Syndication Agent”,
and collectively, the “Syndication Agents”) and Bank of America, N.A., RBC
Capital Markets, and Raymond James Bank, FSB, as co-documentation agents (in
such capacities, together with their respective successors and assigns, each a
“Co-Documentation Agent”, and collectively, the “Co-Documentation Agents”).

W I T N E S S E T H

WHEREAS, the Borrower, the other loan parties from time to time party thereto,
the lenders, agents, issuers from time to time party thereto and Credit Suisse,
as administrative agent and collateral agent, are parties to the Credit
Agreement, dated as of March 14, 2007 (as amended, modified or supplemented
through September 28, 2009 the “Existing Credit Agreement”);

WHEREAS, the Borrower, through its wholly-owned subsidiary, Knology of Kansas,
Inc., a Delaware corporation (the “Acquisition Sub”), intends to acquire (the
“Acquisition”) from The World Company, a Kansas corporation (the “Seller”), the
assets and certain liabilities constituting the unincorporated division of the
Seller known as Sunflower Broadband and Channel 6 (the “Acquired Business”)
pursuant to an asset purchase agreement dated as of August 3, 2010 (the
“Purchase Agreement”), between the Acquisition Sub and the Seller, with the
Seller receiving an aggregate amount of $165,000,000 in cash (the “Acquisition
Consideration”);

WHEREAS, in connection with the Acquisition, (a) the Borrower intends to obtain
the new revolving credit facility and new term loan facilities described herein,
(b) on the Effective Date, proceeds of the term loans extended hereunder will be
used to refinance (the “Refinancing”) all existing obligations of the Borrower
under the Existing Credit Agreement and (c) fees and expenses (the “Transaction
Costs”) incurred in connection with the foregoing transactions (collectively,
the “Transactions”) will be paid;

WHEREAS, the Lenders and the Issuers have agreed to provide the new revolving
credit facility and new term loan facilities described herein, in each case upon
the terms and subject to the conditions set forth herein; and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1        Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Account” has the meaning given to such term in the UCC.

“Account Debtor” has the meaning given to such term in the UCC.

“Acquired Assets” means the “Assets” under and as defined in the Purchase
Agreement.

“Acquired Business” has the meaning specified in the recitals to this Agreement.

“Acquisition” has the meaning specified in the recitals to this Agreement.

“Acquisition Consideration” has the meaning specified in the recitals to this
Agreement.

“Acquisition Sub” has the meaning specified in the recitals to this Agreement.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent Affiliate” has the meaning specified in Section 10.3 (Posting of Approved
Electronic Communications).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Credit Agreement.

“Annualized” means for purposes of calculating Cash Interest Expense, (a) with
respect to any amount of Cash Interest Expense attributable to one Fiscal
Quarter, such amount

 

2



--------------------------------------------------------------------------------

multiplied by 4, (b) with respect to any amount of Cash Interest Expense
attributable to two Fiscal Quarters, such amount multiplied by 2, and (c) with
respect to any amount of Cash Interest Expense attributable to three Fiscal
Quarters, such amount divided by 0.75.

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan and its Eurodollar Lending Office
in the case of a Eurodollar Rate Loan.

“Applicable Margin” means (a) with respect to the Term B Loans maintained (i) as
Base Rate Loans, a rate equal to 3.00% per annum and (ii) as Eurodollar Rate
Loans, a rate equal to 4.00% per annum and (b) with respect to the Term A Loans,
Revolving Loans and Swing Loans (i) during the period commencing on the
Effective Date and ending one Business Day after the receipt by the
Administrative Agent of the Financial Statements for the Fiscal Quarter ending
September 30, 2010, maintained as (A) Base Rate Loans, a rate equal to 3.00% per
annum and (B) as Eurodollar Rate Loans, a rate equal to 4.00% per annum and
(ii) thereafter, a per annum rate equal to the rate set forth below opposite the
applicable type of Loan and the applicable Leverage Ratio (determined on the
last day of the most recent Fiscal Quarter for which Financial Statements have
been delivered pursuant to Section 6.1 (b) or (c) (Financial Statements)).
Notwithstanding the foregoing, the Leverage Ratio for purposes of the Applicable
Margin shall be deemed to be in Level I at any time that an Event of Default
shall have occurred and is continuing

 

     LEVERAGE RATIO    BASE RATE    


LOANS

  EURODOLLAR  


RATE LOANS

Level I          Greater than 5.00 to 1.00    3.25%   4.25% Level II         
Equal to or less than 5.00 to 1.00 and greater than 4.00 to 1.00    3.00%  
4.00% Level III          Equal to or less than 4.00 to 1.00 and equal to or
greater than 3.50 to 1.00    2.75%   3.75% Level IV          Less than 3.50 to
1.00    2.50%   3.50%

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
on the last day of any subsequent Fiscal Quarter shall become effective as to
all Term A Loans, Revolving Loans and Swing Loans one Business Day following
delivery by the Borrower to the Administrative Agent of new Financial Statements
pursuant to Section 6.1(b) or (c) (Financial Statements), as applicable.
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Leverage Ratio), if the Borrower shall fail to deliver such
Financial Statements within any of the time periods specified in Section 6.1(b)
or (c) (Financial Statements), the Applicable Margin from and including the
51st day after the end of such Fiscal Quarter or the 91st day after the end of
such Fiscal Year, as the case may be, to but not including the date the Borrower
delivers to the Administrative Agent such Financial Statements shall equal the
highest possible Applicable Margin for such Loans provided for by this
definition.

In the event that any Financial Statement or Compliance Certificate delivered
pursuant to Section 6.1 (Financial Statements) is inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if

 

3



--------------------------------------------------------------------------------

corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Financial Statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined based on the corrected Compliance Certificate for such Applicable
Period, and (iii) the Borrower shall immediately pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.13(g) (Payments and
Computations). This paragraph shall not limit the rights of the Administrative
Agent or the Lenders with respect to Section 2.10(c) (Default Interest) and
Article IX (Events of Default).

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Pledge and Security Agreement and any other
written Contractual Obligation delivered or required to be delivered in respect
of any Loan Document or the transactions contemplated therein and (b) any
Financial Statement, financial and other report, notice, request, certificate
and other information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, Facility
Increase Notice and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (ii) any notice pursuant to Section 2.8 (Optional
Prepayments) and Section 2.9 (Mandatory Prepayments) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III (Conditions To Loans And Letters Of Credit)
or Section 2.4(a) (Letters of Credit) or any other condition to any Borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
advises, administers or manages a Lender or another Fund.

“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Arrangers” means Credit Suisse Securities (USA) LLC and SunTrust Robinson
Humphrey, Inc.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

“Attributable EBITDA” has the meaning specified in Section 8.4(h) (Sale of
Assets).

“Auction Manager” shall mean the Arrangers (or, if the Arrangers decline to act
as Auction Manager, an investment bank of recognized standing selected by the
Borrower), which shall be engaged to act in such capacity on terms and
conditions reasonably satisfactory to the Arrangers (or such other investment
bank).

“Auction Procedures” shall mean the auction procedures with respect to
Discounted Prepayment Offers set forth in Exhibit I (Auction Procedures) hereto.

“Available Credit” means, at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.

“Average Unused Commitments” has the meaning specified in Section 2.12(a)
(Fees).

“Bankruptcy Code” means title 11, United States Code.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate determined
on such day at approximately 11 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates); provided, further, that with respect to Term
B Loans and other Obligations owed to the Term B Loan Lenders, the Eurodollar
Rate for the purposes of this clause (c) shall not be less than 1.50% per annum.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective on the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, as the case may be.

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower’s Accountants” means BDO USA, LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing, a Term A Loan Borrowing, a Term
B Loan Borrowing or a borrowing of Swing Loans.

“Broadband Services” means all broadband communication services, including
Broadband Carrier Services, cable television, telephone, other
telecommunications and high-speed internet access service, provided by any
Person to residential, business or other customers.

“Broadband Carrier Services” means, collectively, the provision of certain
wholesale telecommunication transport services over the broadband hybrid-fiber
coax network (“Broadband Network”), primarily to Interexchange Carriers (“IXC”),
Internet Service Providers (“ISP”) and large multi-location commercial
enterprises desiring high capacity connectivity within a Metropolitan Service
Area (“MSA”). These services are termed (a) Internal Local Transport (“ILT”) by
which ISP’s are connected from their point-of-presence (“POP”) to end-users at
wholesale transport revenue rates per customer (as distinguished from the
provision of high-speed Internet access at retail revenue rates using the
Olobahn brand name), (b) Local Exchange Transport (“LET”) by which IXCs are
connected to end-users, Local Exchange Carriers (“LEC”) or other IXCs via the
Broadband Network and/or twisted pair cabling, (c) Private Line Services by
which carriers or commercial businesses operating in multiple locations within
the MSA are interconnected via point-to-point facilities owned or leased by any
Person and (d) Special Access Services by which corporate locations or central
offices are directly connected to an IXS point-of-presence.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Cable Act” means the Cable Television Communications Policy Act of 1984, as
amended by the Consumer Protection and Competition Act of 1992, and the
Telecommunications Act of 1996, and as further amended or supplemented from time
to time.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries,
for any period, the aggregate of amounts that would be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person and
its Subsidiaries (in accordance with GAAP) but excluding (a) interest
capitalized during construction, (b) expenditures on such property, plant or
equipment funded with Net Cash Proceeds from any Asset Sale, Equity Issuance or
Property Loss Event, (c) expenditures in connection with Permitted MDU
Transactions and Permitted CIU Transactions, in each case, to the extent treated
as Capital Lease Obligations in accordance with GAAP (except, in the case of
expenditures under this clause (c), expenditures funded from available cash of
the Borrower or its Subsidiaries) and (d) such property, plant and equipment
acquired as part of a Permitted Acquisition.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

6



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is established (a) by the Administrative Agent or Collateral Agent from time to
time in its sole discretion to receive cash and Cash Equivalents (or purchase
cash or Cash Equivalents with funds received) from the Loan Parties or Persons
acting on their behalf pursuant to the Loan Documents, (b) with such
depositaries and securities intermediaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent or
Collateral Agent (although such account may also have words referring to the
Borrower and the account’s purpose), (d) under the control of the Administrative
Agent or Collateral Agent and (e) as a Securities Account, with respect to which
the Administrative Agent or Collateral Agent shall be the Entitlement Holder and
the only Person authorized to give Entitlement Orders with respect thereto.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States of
America or any agency, state or territory thereof, in each case maturing within
one year from the date of acquisition; (b) certificates of deposit, time
deposits or overnight bank deposits having maturities of 364 days or less from
the date of acquisition issued by (i) any Lender, (ii) by any commercial bank or
trust company organized under the laws of the United States of America or any
state thereof and having combined capital and surplus of not less than
$500,000,000 or (iii) other commercial banks or savings and loan associations so
long as the full amount of such deposits is insured by the Federal Deposit
Insurance Corporation; (c) commercial paper, bonds, notes or debentures of an
issuer rated at least “A-2” by S&P or “P-2” by Moody’s or carrying an equivalent
rating by a nationally recognized rating agency, if all of the three named
rating agencies cease publishing ratings of commercial paper issuers generally,
and maturing within 364 days from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
of America; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P, or “A” by Moody’s; (f) securities with maturities of
364 days or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; and (g) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
any of clauses (a) through (f) of this definition.

“Cash Interest Expense” means, with respect to the Borrower for any period, the
sum of the Interest Expense of the Borrower for such period less the Non-Cash
Interest Expense of the Borrower for such period; provided, however, that for
any date of determination prior to the first anniversary of the Effective Date,
“Cash Interest Expense” for the applicable period shall be Annualized.

 

7



--------------------------------------------------------------------------------

“Cash Management Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by the Administrative Agent, any Lender or any Affiliate of any of them,
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

“CATV Franchise” means (a) any franchise, license, permit, wire agreement or
easement granted by any local Governmental Authority, including any local
franchising authority, pursuant to which any Person has the right or license to
provide Broadband Services or to operate any cable distribution system for the
purpose of receiving and distributing audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antenna,
microwave or satellite transmission and (b) any law, regulation, ordinance,
agreement or other instrument or document expressly setting forth all or any
part of the terms of any franchise, license, permit, wire agreement or easement
described in clause (a) of this definition (excluding any law, regulation,
ordinance, agreement, instrument or document which relates to but does not
expressly set forth any terms of any such franchise, license, permit, wire
agreement or easement).

“Change of Control” means the occurrence of any of the following:

(a)     any person or group of persons (within the meaning of the Exchange Act)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Exchange Act) of 50% or more of
the issued and outstanding Voting Stock of Borrower; or

(b)     during any period of twelve consecutive calendar months, individuals
who, at the beginning of such period, constituted the board of directors of
Borrower (together with any new directors whose election by the board of
directors of Borrower or whose nomination for election by the stockholders of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose elections or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term A Loan Lenders or Term B Loan Lenders,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Term A Loan Commitments, Term B Loan
Commitments or, to the extent not part of an existing Class, Incremental Term
Loan Commitments and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Revolving
Loans, Term A Loans, Term B Loans or, to the extent not part of an existing
Class, Incremental Term Loans.

“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.

“Co-Documentation Agent” has the meaning specified in the preamble to this
Agreement.

 

8



--------------------------------------------------------------------------------

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Agent” has the meaning specified in the preamble to the Agreement.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Deposit Account Control Agreements, the Securities Account Control
Agreements and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of the Secured
Obligations.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, Term A Loan Commitment, if any, and Term B Loan Commitment,
if any, and “Commitments” means the aggregate Revolving Credit Commitments, Term
A Loan Commitments and Term B Loan Commitments of all Lenders.

“Commodity Account” has the meaning given to such term in the UCC.

“Communications License” means any local telecommunications, long distance
telecommunications, or other license, permit, consent, certificate of
compliance, franchise, approval, waiver or authorization granted or issued by
the FCC or other applicable federal Governmental Authority pertaining to the
provision of Broadband Services, including any of the foregoing authorizing or
permitting the acquisition, construction or operation of any Interactive
Broadband Network.

“Communications Law” means any statute, law, ordinance, or regulation applicable
to the operation of any cable television system or Interactive Broadband Network
or the provision of intrastate, interstate, or international telecommunications.

“Compliance Certificate” has the meaning specified in Section 6.1(d) (Financial
Statements).

“Confidential Information Memorandum” means the Confidential Information
Memorandum, dated September 2010, prepared by the Borrower in connection with
the syndication of the Facilities.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents) of such
Person and its Subsidiaries at such date.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower the
sum of (a) the principal amount of any current portion of long-term Financial
Covenant Debt and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the Loans.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary of such Person that is subject
to any restriction or limitation on the payment of dividends or the making of
other distributions shall be excluded to the extent of such restriction or
limitation, (c) extraordinary and/or non-recurring gains and losses and any
one-time increase or decrease to net income that is required to be recorded
because of the adoption of new accounting policies, practices or standards
required by GAAP shall be excluded and (d) net income (or net loss) from or
attributable to discontinued operations of such Person and its Subsidiaries
shall be excluded.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Person (and any trade name,
fictitious name or other name such Person may have had or operated under),
(b) the jurisdiction of organization, the organizational number (if any) and the
tax identification number (if any) of such Person, (c) the location of such
Person’s chief executive office (or sole place of business) and (d) the number
of shares of each class of such Person’s Stock authorized (if applicable), the
number outstanding as of the date of delivery and the number and percentage of
such outstanding shares for each such class owned (directly or indirectly) by
any Loan Party or any Subsidiary of any of them.

 

10



--------------------------------------------------------------------------------

“Credit Suisse” means Credit Suisse AG, acting through one or more of its
branches and any Affiliate thereof.

“Cumulative RP Amount” means, on any date of determination, the amount equal to
the aggregate amount of Excess Cash Flow for each Fiscal Year for which
Financial Statements have been delivered for the immediately preceding Fiscal
Year pursuant to Section 6.1(c) (Financial Statements), commencing with the
Fiscal Year ending December 31, 2011, in each case not required to prepay the
Loans pursuant to Section 2.9 (Mandatory Prepayments) and to the extent not
previously applied pursuant to Section 8.5(d) (Restricted Payments),
Section 8.6(b)(vii)(A) (Prepayment and Cancellation of Indebtedness) or clause
(e) of the definition of “Permitted Acquisition”, in each case as set forth in
the corresponding RP Certificate.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a)     Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(b)     Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(c)     deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure the performance of bids, tenders, sales, contracts (other
than for the repayment of borrowed money) and surety, appeal, customs or
performance bonds-entered into in the ordinary course of business;

(d)     encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

(e)     encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

(f)     financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than through a Capital Lease;

(g)     Liens created in the ordinary course of business on assets subject to
rights-of-way, pole attachment, use of conduit, use of trenches or similar
agreements

 

11



--------------------------------------------------------------------------------

securing any Loan Party’s obligations under such agreements; provided, however,
that such Liens apply only to the assets subject to any of the foregoing
agreements;

(h)     judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with nationally recognized insurance companies and which do not
otherwise result in a Default or Event of Default; and

(i)     Liens consisting of rights of set-off of a customary nature or bankers’
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in the ordinary course of business so long as such deposits are not
intended as collateral for any obligation.

“Debt Issuance” means the incurrence of Indebtedness by the Borrower or any of
its Subsidiaries of the type specified in clause (a) or (b) of the definition of
“Indebtedness”.

“Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Deposit Account” has the meaning given to such term in the UCC.

“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent.

“Deposit Account Control Agreement” has the meaning specified in the Pledge and
Security Agreement.

“Disclosure Documents” means, collectively, the Form 10-K, Form 10-Q and Form
8-K filed by the Borrower with the Securities and Exchange Commission, as
amended from time to time.

“Discounted Prepayment Offer” shall have the meaning assigned to such term in
Section 2.18(a).

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a currency other than Dollars, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by Credit Suisse in New
York, New York at 10:00 a.m. (New York time) on the date of determination (or,
if such date is not a Business Day, the last Business Day prior thereto) to
prime banks in New York for the spot purchase in the New York foreign exchange
market of such amount of Dollars with such other currency and (c) if such amount
is denominated in any currency not quoted by Credit Suisse in New York, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate.

 

12



--------------------------------------------------------------------------------

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Domestic Person” means any “United States person” under and as defined in
Section 770 l(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication, (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from extraordinary items, litigation expenses, cash charges resulting
from hurricanes, floods, tornadoes, earthquakes or other natural disasters,
(iv) depreciation, depletion and amortization expenses, (v) all other non-cash
charges and non-cash losses for such period, including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants; provided, that to the extent
any amount of non-cash charges for any period are subsequently paid in cash,
EBITDA shall be reduced by such cash payment for that period, (vi) all cash
expenses incurred in connection with (A) the Transactions or any Permitted
Acquisition, (B) any capital markets transaction (including any merger or
acquisition transaction) for the issuance of any debt, equity or convertible
security, whether or not such transaction is completed and (C) any Asset Sale
whether or not such Asset Sale is completed, including, in the case of clause
(A), any integration costs in connection with the Transactions or any Permitted
Acquisition; provided, that, with respect to transactions specified in clauses
(B) and (C) above that are not completed, the aggregate amount of such cash
expenses shall not exceed $500,000 during any Fiscal Year, (vii) fees and
expenses paid in connection with the early extinguishment of Indebtedness and
(viii) non-cash losses from Asset Sales minus (c) the sum of, in each case to
the extent included in the calculation of such Consolidated Net Income but
without duplication, (i) any credit for income taxes, (ii) interest income,
(iii) gains from extraordinary items for such period, (iv) any aggregate net
gain from the sale, exchange or other disposition of capital assets by such
Person, (v) any cancellation of indebtedness income, including as a result of
any prepayments pursuant to Section 2.18 (Discounted Voluntary Prepayments), and
(vi) any other non-cash gains or other items which have been added in
determining Consolidated Net Income, including any reversal of a change referred
to in clause (b)(v) above by reason of a decrease in the value of any Stock or
Stock Equivalent. Notwithstanding anything herein to the contrary, “EBITDA” of
the Borrower and its Subsidiaries on a Consolidated basis for the Fiscal
Quarters ending December 31, 2009, March 31, 2010, and June 30, 2010 shall be
deemed to be $41,400,000, $43,000,000, and $44,700,000, respectively.

“Effective Date” has the meaning specified in Section 3.1 (Conditions Precedent
to Term Loans and Letters of Credit).

 

13



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender or an Affiliate of any Lender or Approved
Fund, (b) a commercial bank having total assets whose Dollar Equivalent exceeds
$5,000,000,000, (c) a finance company, insurance company or any other financial
institution or Fund, in each case reasonably acceptable to the Administrative
Agent and regularly engaged in making, purchasing or investing in loans or (d) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof having a net worth, determined in accordance
with GAAP, whose Dollar Equivalent exceeds $250,000,000.

“Engagement Letter” shall mean the Engagement Letter, dated September 15, 2010,
addressed to the Borrower from the Arrangers and accepted by the Borrower as of
such date.

“Entitlement Holder” has the meaning given to such term in the UCC.

“Entitlement Order” has the meaning given to such term in the UCC.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” has the meaning given to such term in the UCC.

“Equity Issuance” means the issue or sale of any Stock of the Borrower or any
Subsidiary of the Borrower by the Borrower or any Subsidiary of the Borrower to
any Person other than the Borrower or any Subsidiary of the Borrower.

 

14



--------------------------------------------------------------------------------

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan,
(e) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA,
(f) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a Title
IV Plan or Multiemployer Plan, (h) the imposition of a lien under Section 412 of
the Code or Section 302 of ERISA on the Borrower or any of its Subsidiaries or
any ERISA Affiliate or (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

“Eurocurrency Reserve Requirements” means, for any period, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period. In the event that such rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar rates as may be selected by the Administrative Agent.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such

 

15



--------------------------------------------------------------------------------

other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum determined for such day in accordance with
the following formula:

Eurodollar Base Rate

 

1.00 - Eurocurrency Reserve Requirements

; provided, however, that with respect to Term B Loans and other Obligations
owed to the Term B Loan Lenders, such interest rate shall not be less than
1.50% per annum.

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excess Cash Flow” means, for the Borrower for any period, without duplication
(a) EBITDA of the Borrower on a Consolidated basis for such period plus (b) the
sum of (i) the excess, if any, of the Working Capital of the Borrower at the
beginning of such period over the Working Capital of the Borrower at the end of
such period and (ii) cash income and cash gains described in clauses (c) and
(d) of the definition of “Consolidated Net Income” minus (d) the sum of (without
duplication) (i) Cash Interest Expense (including fees and costs associated with
the early extinguishment of Indebtedness and amounts under Capital Lease
Obligations allocable as an interest component), (ii) scheduled cash principal
payments on the Loans during such period and optional cash principal payments on
the Loans during such period (but only, in the case of any payment in respect of
Revolving Loans, to the extent that the Revolving Credit Commitments are
permanently reduced by the amount of such payments), in each case, excluding any
prepayments of the Term Loans made in accordance with Section 2.18 (Discounted
Voluntary Prepayments), (iii) scheduled cash principal payments made by the
Borrower or any of its Subsidiaries during such period on other Indebtedness to
the extent such other Indebtedness and payments are permitted by this Agreement,
(iv) scheduled payments made by the Borrower or any of its Subsidiaries on
Capital Lease Obligations to the extent such Capital Lease Obligations and
payments are permitted by this Agreement, (v) Capital Expenditures (other than
from proceeds of Equity Issuances or Debt Issuances) made by the Borrower or any
of its Subsidiaries during such period to the extent permitted by this
Agreement, (vi) the excess, if any, of the Working Capital of the Borrower at
the end of such period over the Working Capital of the Borrower at the beginning
of such period, (vii) cash income taxes paid during such period, (viii) cash
payments (other than from proceeds of Equity Issuances or Debt Issuances) with
respect to Investments made during such period and permitted under Section 8.3
(Investments) (other than investments pursuant to clause (b) thereof), and
(ix) cash losses or charges described in clauses (c) and (d) of the definition
of “Consolidated Net Income” and clauses (b)(vi) and (b)(vii) of the definition
of “EBITDA” to the extent paid in cash.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary in respect of which either (a) the pledge of all of the Stock of such
Subsidiary as Collateral to secure payment of the Obligations of the Borrower,
(b) the grant of a Lien on any of

 

16



--------------------------------------------------------------------------------

its property as Collateral to secure payment of the Obligations of the Borrower
or (c) the guaranteeing by such Subsidiary of the Obligations of the Borrower,
would, in the good faith judgment of the Borrower based on an analysis
reasonably satisfactory to the Administrative Agent, result in materially
adverse tax consequences to the Loan Parties and their Subsidiaries, taken as a
whole.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Loan Document” has the meaning specified in Section 11.4(d)
(Indemnities) of this Agreement.

“Existing Indebtedness” means all amounts outstanding or owed, including
principal, accrued and unpaid interest, fees and expenses (including any
breakage costs), under or in connection with the Existing Credit Agreement.

“Facilities” means (a) the Term A Loan Facility, (b) the Term B Loan Facility
and (c) the Revolving Credit Facility.

“Facility Increase” shall have the meaning specified in Section 2.1(c)(i).

“Facility Increase Cap” shall have the meaning specified in Section 2.1(c)(i).

“Facility Increase Date” shall have the meaning specified in Section 2.1(c)(iv).

“Facility Increase Notice” shall mean a notice from the Borrower to the
Administrative Agent requesting a Facility Increase, which may include any
proposed term and condition for such proposed Facility Increase but shall
include in any event the amount of such proposed Facility Increase.

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the board of
directors of the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.

“FCC” means the Federal Communications Commission or any successor Governmental
Authority.

“Federal Funds Rate” means, for any period, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by

 

17



--------------------------------------------------------------------------------

federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Covenant Debt” means, as of any date of determination, the aggregate
amount of the Indebtedness of the Borrower and its Subsidiaries of the type
specified, without duplication, in (i) clauses (a), (b), (d), (e), (f), and
(h) of the definition of “Indebtedness”, (ii) clause (g) of such definition to
the extent relating to Indebtedness for borrowed money or if such Guaranty
Obligations are then due and payable, (iii) non-contingent obligations of the
type specified in clause (c) of such definition and (iv) obligations of the type
specified in clauses (i) and (j) of such definition to the extent such
obligations constitute balance sheet indebtedness under GAAP (but excluding
Indebtedness resulting solely from mark-to-market accounting required for
obligations under Hedging Contracts or under any notes permitted pursuant to
clause (j) of Section 8.1(Indebtedness)).

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).

“Fiscal Quarter” means each of the three-month fiscal periods of the Borrower
ending on March 31, June 30, September 30 and December 31.

“Fiscal Year” means the twelve-month fiscal period of the Borrower ending on
December 31.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its operations.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

“General Intangible” has the meaning given to such term in the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and
including the FCC and each PUC.

 

18



--------------------------------------------------------------------------------

“Guarantor” means each Subsidiary of the Borrower party to or that becomes party
to the Guaranty.

“Guaranty” means the Guaranty, in substantially the form of Exhibit G (Form of
Guaranty), executed by the Guarantors.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Increased Revolving Commitment” shall have the meaning specified in
Section 2.1(c)(i).

“Incremental Term A Loans” shall have the meaning specified in Section
2.1(c)(i).

“Incremental Term B Loans” shall have the meaning specified in Section
2.1(c)(i).

“Incremental Term Loan Commitment” means, with respect to any Lender, any
commitment by such Lender that is included as part of a Facility Increase to
make an Incremental Term Loan on any Facility Increase Date.

 

19



--------------------------------------------------------------------------------

“Incremental Term Loan Facility” means the Incremental Term Loan Commitment and
the provisions herein related to the Incremental Term Loans.

“Incremental Term Loans” shall have the meaning specified in Section 2.1(c)(i).

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not more
than 120 days overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, in each
case, if such obligation is (or may be) required to be paid prior to the first
anniversary of the Term B Loan Maturity Date, (i) in respect of Hedging
Contracts of such Person, all payments that such Person would have to make in
the event of, or is required to make due to, an early termination under any such
Hedging Contract on the date Indebtedness of such Person is being determined and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.

“Indemnified Matters” has the meaning specified in Section 11.4 (Indemnities).

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Interactive Broadband Network” means any two-way, interactive, high-capacity
hybrid fiber-coaxial networks (including networks being constructed or to be
converted or upgraded to meet such criteria) owned or leased or operated by any
Person which provides Broadband Services.

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, for any period of determination, the ratio
of (a) EBITDA to (b) Cash Interest Expense for such period.

“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period (excluding fees and costs
associated with the early extinguishment of Indebtedness) minus (b) Consolidated
net gains of such Person and its Subsidiaries under Interest Rate Contracts for
such period and minus (c) any Consolidated interest income of such Person and
its Subsidiaries for such period.

 

20



--------------------------------------------------------------------------------

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made, on the date
of conversion of a Base Rate Loan to such Eurodollar Rate Loan, or on the date
of the continuation of a Eurodollar Rate Loan as a Eurodollar Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower in
its Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or
Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;

(ii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii)     the Borrower may not select any Interest Period that ends after the
date of a scheduled principal payment on the applicable Loans as set forth in
Article II (The Facilities) unless, after giving effect to such selection, the
aggregate unpaid principal amount of such Loans for which Interest Periods end
after such scheduled principal payment shall be equal to or less than the
principal amount to which such Loans are required to be reduced after such
scheduled principal payment is made;

(iv)     the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $1,000,000; and

(v)     there shall be outstanding at any one time no more than six Interest
Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Inventory” has the meaning given to such term in the UCC.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

 

21



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means one or more Lenders or Affiliates of Lenders that in each case
(a) is listed on the signature pages hereof as an “Issuer” or (b) hereafter
become an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender”,
(b) from time to time becomes a party hereto as a Lender by execution of an
Assignment and Acceptance or (c) becomes a party hereto as a Lender in
connection with a Facility Increase by execution of an assumption agreement in
connection with such Facility Increase.

“Letter of Credit” means any standby letter of credit Issued pursuant to
Section 2.4 (Letters of Credit).

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and
(b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(d) (Letters
of Credit).

“Letter of Credit Sublimit” means $10,000,000.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, as of any date of determination, the ratio of
(a) Consolidated Financial

 

22



--------------------------------------------------------------------------------

Covenant Debt outstanding as of such date to (b) EBITDA for the last full four
Fiscal Quarter period ending on or before such date.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

“Loan” means any loan made by any Lender pursuant to this Agreement (including
pursuant to the Facility Increase).

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty, the Engagement Letter, each Letter of Credit Reimbursement Agreement,
the Collateral Documents, and each certificate, agreement or document executed
by a Loan Party and delivered to any Agent or any Lender in connection with or
pursuant to any of the foregoing.

“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

“Material Adverse Change” means a material adverse change in any of (a) the
business, assets, liabilities, operations, condition (financial or otherwise),
operations, results or Projections of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document or any Related Document, (c) the perfection or priority of the
Liens granted pursuant to the Collateral Documents, (d) the ability of the
Borrower to repay its Secured Obligations or of the other Loan Parties to
perform their respective obligations under the Loan Documents taken as a whole
or (e) the rights and remedies of the Agents, the Lenders or the Issuers under
the Loan Documents.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Material Subsidiary” means as of the end of any Fiscal Quarter, any Subsidiary
of the Borrower (a) whose EBITDA for the period of (4) consecutive Fiscal
Quarters ending on such date (the “Measuring Period”) exceeds five percent
(5%) of EBITDA of the Borrower and its Subsidiaries for such Measuring Period or
(b) that owns five percent (5%) of consolidated total assets of the Borrower and
its Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Supporting Documents” means, with respect to each Mortgage for a
parcel of Real Property: (a) a mortgagee’s title insurance policy or marked-up
and signed unconditional binder for such insurance which shall: (i) be in an
amount satisfactory to the Administrative Agent; (ii) insure that the Mortgage
insured thereby creates a valid lien on such Real Property free and clear of all
defects and encumbrances except as disclosed therein, which defects and
encumbrances shall be reasonably acceptable to the Administrative Agent;
(iii) name the Administrative Agent for the benefit of the Secured Parties as
the insured thereunder; (iv) be

 

23



--------------------------------------------------------------------------------

in the form of ALTA Loan Policy – 1992 (or equivalent policies); (v) contain
such endorsements and affirmative coverage as the Administrative Agent may
reasonably request; and (vi) be issued by a title company satisfactory to the
Administrative Agent; (b) copies of all recorded document referred to, or listed
as exceptions to title in, the title policy refereed to in clause (a) above and
a copy of all other material documents affecting the Real Property; (c) a
current ALTA survey of the Real Property (in form that is sufficiently
acceptable to the title insurer issuing title insurance to the Administrative
Agent for such title insurer to deliver endorsements to such title insurance as
reasonably requested by the Administrative Agent), together with a surveyor’s
certificate reasonably acceptable to the Administrative Agent; (d) any consents
or estoppels reasonably deemed necessary or advisable by the Administrate Agent
in connection with such Mortgage in form and substance reasonably satisfactory
to the Administrative Agent; (e) legal opinions delivered to the Administrative
Agent relating to the matters described above, which opinions shall be in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent; and (f) evidence satisfactory to the Administrative Agent that all
premiums in respect of the title policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid.

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrower or any other Loan
Party, each in form and substance satisfactory to the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Effective Date in cash or Cash Equivalents from any
(a) Asset Sale made pursuant to Section 8.4 (Sale of Assets) (other than clauses
(a) through (e) and clause (i) thereof) net of (i) the reasonable cash costs of
sale, assignment or other disposition, (ii) taxes paid or reasonably estimated
to be payable as a result thereof, (iii) any amount required to be paid or
prepaid on Indebtedness (other than the Obligations) secured by the assets
subject to such Asset Sale and (iv) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustments associated with any disposition or any liabilities
retained by the Borrower or any of its Subsidiaries associated with assets sold
in such disposition (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); provided, however, that evidence of each of clauses (i), (ii) and
(iii) above is provided to the Administrative Agent in form and substance
reasonably satisfactory to it, (b) Property Loss Event or (c)(i) Equity Issuance
(other than any such issuance of common Stock of Borrower occurring in the
ordinary course of business to any director, member of the management or
employee of the Borrower or its Subsidiaries) or (ii) any Debt Issuance other
than Debt Issuances permitted under clauses (a) through (m) of Section 8.1
(Indebtedness), in each case, net of brokers’ and advisors’ fees and other costs
incurred in connection with such transaction; provided, however, that in the
case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance reasonably satisfactory to it.

“Network Agreement” means any document or agreement entered into by any Loan
Party or any Subsidiary of a Loan Party regarding the use, operation or
maintenance of, or otherwise concerning, any Interactive Broadband Network.

 

24



--------------------------------------------------------------------------------

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

“Non-Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).

“Non-Funding Lender” shall mean any Revolving Credit Lender, as determined by
the Administrative Agent, that has (a) failed to fund any portion of its
Revolving Loans or participations in Swing Loans or Letter of Credit Obligations
within three Business Days of the date required to be funded by it hereunder
(unless (i) such Revolving Credit Lender and at least one other unaffiliated
Revolving Credit Lender shall have notified the Administrative Agent and the
Borrower in writing of their good faith determination that a condition to their
obligation to fund Revolving Loans or participations in Swing Loans or Letter of
Credit Obligations shall not have been satisfied and (ii) Revolving Credit
Lenders representing a majority in interest of the Revolving Credit Commitments
shall not have advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (b) notified the
Borrower, the Administrative Agent, any Issuer or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans and participations in then outstanding Swing Loans
or Letter of Credit Obligations, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good-faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment; provided that (i) if a Lender would be a
“Non-Funding Lender” solely by reason of events relating to a parent company of
such Lender as described in clause (e) above, the Administrative Agent may, in
its discretion, determine that such Lender is not a “Non-Funding Lender” if and
for so long as the Administrative Agent is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) the
Administrative Agent may, by notice to the Borrower and the Lenders, declare
that a Non-Funding Lender is no longer a “Non-Funding Lender” if the
Administrative Agent determines, in its discretion, that the circumstances that
resulted in such Lender becoming a “Non-Funding Lender” no longer apply.

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

“Non-U.S. Person” means any Person that is not a Domestic Person.

 

25



--------------------------------------------------------------------------------

“Note” means any Revolving Credit Note or Term Loan Note.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, issuance or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, or any other Loan
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter of credit and other
fees, interest, charges, expenses, attorneys’ fees and disbursements and other
sums chargeable to the Borrower under this Agreement or any other Loan Document
and all obligations of the Borrower under any Loan Document to provide cash
collateral for any Letter of Credit Obligation, in each case, other than Secured
Hedging Obligations or Cash Management Obligations or guarantees thereof.

“Payment Period” means each period (i) ending on the first Business Day of each
Fiscal Quarter, commencing on the first such Business Day following the
Effective Date and (ii) ending on the Revolving Credit Termination Date,
commencing on the first Business Day following the immediately preceding Fiscal
Quarter.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

(a)     the Administrative Agent shall receive at least 20 days’ prior written
notice of such Proposed Acquisition, which notice shall include a reasonably
detailed description of such Proposed Acquisition;

(b)     such Proposed Acquisition shall involve assets that are substantially
located in the United States and comprising a business, or those assets of a
business, of the type engaged in by the Borrower and its Subsidiaries as of the
Effective Date (or any business reasonably related or ancillary thereto or a
reasonable extension thereof, as determined in good faith by the board of
directors);

(c)     such Proposed Acquisition shall be consensual and shall have been
approved by the Proposed Acquisition Target’s board of directors;

 

26



--------------------------------------------------------------------------------

(d)     no additional Indebtedness or other liabilities shall be incurred,
assumed or otherwise be reflected on a Consolidated balance sheet of the
Borrower and Proposed Acquisition Target after giving effect to such Proposed
Acquisition, except (i) Loans made hereunder, (ii) ordinary course trade
payables and accrued expenses, (iii) Indebtedness incurred pursuant to
Section 8.1(j) and (k)) (Indebtedness) hereof and (iv) Indebtedness of the
Proposed Acquisition Target; provided, that (A) after giving effect to such
Permitted Acquisition, such Indebtedness (together with all other Indebtedness
of the Borrower and its Subsidiaries) is permitted under Section 8.1
(Indebtedness) and (B) before and after giving effect to such Permitted
Acquisition the Borrower is in pro forma compliance with each covenant set forth
in Article V hereof;

(e)     after the Effective Date, the Dollar Equivalent of all amounts
(i) payable in connection with such Proposed Acquisition (including all
transaction costs) and (ii) all Indebtedness, and, without duplication, Guaranty
Obligations, incurred or assumed in connection therewith (or otherwise reflected
in a Consolidated balance sheet of the Borrower and the Proposed Acquisition
Target) (the “Permitted Acquisition Consideration”) shall not exceed $50,000,000
and, together with the Permitted Acquisition Consideration for all other
Permitted Acquisitions consummated on or prior to the date of the consummation
of such Proposed Acquisition, shall not, in the aggregate, exceed the sum of
(x) $75,000,000 plus (y) following delivery of the Financial Statements for the
Fiscal Year ending December 31, 2011 pursuant to Section 6.1(c) (Financial
Statements), the Cumulative RP Amount; provided, however, that the foregoing
limits set forth in this clause (e) shall not apply to the extent any such
Permitted Acquisition Consideration (A) is in the form of an Equity Issuance or
is funded with the Net Cash Proceeds of any Equity Issuance, (B) is funded with
the Net Cash Proceeds of an Asset Sale permitted by Section 8.4 (Sale of Assets)
and subject to a Reinvestment Event; provided, that such Proposed Acquisition is
consummated by the corresponding Reinvestment Prepayment Date, (C) is funded
with the proceeds of any Incremental Term Loans, (D) is funded with the proceeds
of Indebtedness incurred pursuant to Section 8.1(j) and/or (k) (Indebtedness)
hereof or (E) any combination of (A) through (D) above; provided, further, that
in connection with clause (y) above, the Borrower has delivered an RP
Certificate to the Administrative Agent in connection with such Proposed
Acquisition.

(f)     within 30 days of the closing of such Proposed Acquisition, the Borrower
(or the Subsidiary making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions as
may be required under Section 7.11 (Additional Collateral and Guaranties) and
Section 7.14 (Real Property);

(g)     the Borrower shall have delivered to the Administrative Agent, in form
and substance satisfactory to the Administrative Agent and sufficiently in
advance and in any case no later than 21 days prior to such Proposed
Acquisition, such other financial information, financial analysis, documentation
or other information relating to such Proposed Acquisition and the pro forma
certifications required by clause (h) below, in each case, as the Administrative
Agent or any Lender shall reasonably request;

(h)(i) such Proposed Acquisition Target’s EBITDA for the most recent four fiscal
quarter period is greater than zero and (ii) on or prior to the date of such
Proposed Acquisition, the Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, a certificate of
the chief financial

 

27



--------------------------------------------------------------------------------

officer of the Borrower demonstrating pro forma (A) that at the time of such
Proposed Acquisition and after giving effect thereto, (1) compliance with the
financial covenants set forth in Article V (Financial Covenants), (2) compliance
with the other terms of the Loan Documents and (3) the aggregate amount of the
Borrower’s cash and Cash Equivalents (which in each case are subject to a
first-priority perfected Lien of the Collateral Agent) and the Available Credit
shall equal at least $10,000,000, (B) copies of the acquisition agreement,
related Contractual Obligations and instruments and (C) all opinions,
certificates, lien search results and other documents reasonably requested by
the Administrative Agent; and

(i)     at the time of such Proposed Acquisition and after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) all representations and warranties contained in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects.

“Permitted CIU Transactions” means any agreement for a fixed term entered into
by the Borrower or any of its Subsidiaries with a Person with respect to the
construction, operation and maintenance of communications networks to provide
telecommunications, cable, broadband or other communications services in
commercial buildings or developments which transaction or agreement is not
entered into for the purpose of raising financing.

“Permitted MDU Transaction” means any agreement for a fixed term entered into by
the Borrower or any of its Subsidiaries with a Person with respect to the
construction, operation and maintenance of communications networks to provide
telecommunications, cable, broadband or the communications services in
residential buildings or developments, or other sites containing multiple
dwelling units, which transaction or agreement is not entered into for the
purpose of raising financing.

“Permitted Pro Forma Adjustments” as applied to any Person or business unit
acquired or disposed of on or after the Effective Date (including the Acquired
Business) means any adjustment to the actual results of operations of such
Person or business unit that are permitted to be recognized in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Act of 1933 or that are otherwise approved by the Administrative
Agent to reflect verifiable and adequately documented severance payments and
reductions in, among other items, officer and employee compensation, insurance
expenses, interest expense, rental expense, and other overheard expense, and
other quantifiable expenses which are not anticipated to be incurred on an
ongoing basis following consummation of such Acquisitions or dispositions, in an
amount acceptable to the Administrative Agent in its reasonable discretion.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Pledge and Security Agreement” means the Pledge and Security Agreement, in
substantially the form of Exhibit H (Form of Pledge and Security Agreement),
executed by the Borrower and each Guarantor.

“Pledged Collateral” has the meaning specified in the Pledge and Security
Agreement.

 

28



--------------------------------------------------------------------------------

“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Interactive
Broadband Network.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Proceeds” has the meaning given to such term in the UCC.

“Programming Agreement” means any contract related to programming or the
retransmission of television broadcast signals.

“Prohibited Person” shall mean any Person:

(a)     listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism;

(b)     that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, such Executive Order;

(c)     that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

(d)     who is an Affiliate of, or affiliated with, a Person listed above.

“Projections” means the detailed business plan or projections of the Borrower,
the Acquired Business, and their respective Subsidiaries, as received as of
September 16, 2010, both before and after giving effect to the Acquisition, for
the Fiscal Years 2010 through 2016 and for the eight (8) Fiscal Quarters
beginning with the third quarter of 2010, in each case in form and substance
satisfactory to the Administrative Agent.

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance which exceed $5,000,000 (individually or in the
aggregate) per Fiscal Year or $10,000,000 at any time on or after the Effective
Date; (b) any taking of property of the Borrower or any of its Subsidiaries that
results in the receipt by such Person of proceeds in respect thereof which
exceed $5,000,000 (individually or in the aggregate).

“Proposed Acquisition” means the proposed acquisition by the Borrower or any of
its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Borrower or any

 

29



--------------------------------------------------------------------------------

Subsidiary of the Borrower (and, in the case of a merger with the Borrower, with
the Borrower being the surviving corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

“PUC” means any state, provincial or other regulatory agency or body that
exercises jurisdiction over (a) the rates, services or provision of Broadband
Services or (b) the ownership, construction or operation of any Interactive
Broadband Network or local or long distance telecommunications system or
(c) Persons who own, construct or operate any Interactive Broadband Network or
local or long distance telecommunications systems, in each case, by reason of
the nature or type of the business subject to regulation and not pursuant to
laws and regulations of general applicability to Persons conducting business in
any such jurisdiction.

“PUC Authorization” means any registration with, and any written validation,
exemption, franchise, waiver, approval, order or authorization, consent,
license, certificate and permit, regarding the provision of Broadband Services,
issued to any Person from any PUC.

“Purchase Agreement” has the meaning specified in the recitals to this
Agreement.

“Purchased Swap Assets” has the meaning specified in Section 8.4(h) (Sale of
Assets).

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, (a) with respect to the Revolving
Credit Facility, the percentage obtained by dividing (i) the Revolving Credit
Commitment of such Lender by (ii) the aggregate Revolving Credit Commitments of
all Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Lender (or in which such Lender
owns a participation) by the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders), (b) with respect to the
Term Loan Facilities, the percentage obtained by dividing (i) the Term Loan
Commitment of such Lender by (ii) the aggregate Term Loan Commitments of all
Lenders (or, after the Effective Date, the percentage obtained by dividing the
aggregate principal amount of such Lender’s Term Loans by the aggregate Term
Loans of all Lenders) and (c) with respect to any Class of Term Loans, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of Term Loans of such Class held by such Lender by (ii) the aggregate
outstanding principal amount of all Term Loans of such Class held by all
Lenders.

“Ratings” has the meaning specified in Section 7.16 (Ratings).

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way

 

30



--------------------------------------------------------------------------------

appertaining thereto, all fixtures, all easements now or hereafter benefiting
the Land and all royalties and rights appertaining to the use and enjoyment of
the Land, including all alley, vault, drainage, mineral, water, oil and gas
rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

“Refinancing” has the meaning specified in the recitals to this Agreement.

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

“Reimbursement Date” has the meaning specified in Section 2.4(i) (Letters of
Credit).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Reinvestment Deferred Amount” means, with respect to any Net Cash Proceeds of
any Reinvestment Event, the portion of such Net Cash Proceeds subject to a
Reinvestment Notice.

“Reinvestment Event” means the receipt of Net Cash Proceeds with respect to any
Asset Sale or Property Loss Event in respect of which the Borrower has delivered
a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of its
Subsidiaries) may use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Property Loss Event to acquire assets (including pursuant to a
Permitted Acquisition (including a Permitted Acquisition of 100% of the equity
interests of another Person)) useful in its or one of its Subsidiaries’
businesses and/or, in the case of a Property Loss Event, to effect repairs (as
elected by the Borrower).

“Reinvestment Prepayment Date” means, with respect to any Net Cash Proceeds of
any Reinvestment Event, the earlier of (a) the date occurring 360 days after
such Reinvestment Event and (b) the date that is five Business Days after the
date on which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to acquire assets useful in the Borrower’s or a
Subsidiary’s business (or, in the case of a Property Loss Event, not to effect
repairs) with all or any portion of the relevant Reinvestment Deferred Amount
for such Net Cash Proceeds.

“Related Documents” means the Purchase Agreement and each other document and
instrument executed with respect thereto.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each

 

31



--------------------------------------------------------------------------------

case, of any Contaminant into the indoor or outdoor environment or into or out
of any property owned, leased or operated by such Person, including the movement
of Contaminants through or in the air, soil, surface water, ground water or
property.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Requisite Lenders” means, collectively, Lenders having (a) on and prior to the
Effective Date, more than fifty percent (50%) of the aggregate outstanding
amount of the Commitments, (b) after the Effective Date and on and prior to the
Revolving Credit Termination Date, more than fifty percent (50%) of the sum of
the aggregate outstanding amount of the Revolving Credit Commitments and the
principal amount of all Term Loans then outstanding and (c) after the Revolving
Credit Termination Date, more than fifty percent (50%) of the sum of the
aggregate Revolving Credit Outstandings and the principal amount of all Term
Loans then outstanding. A Non-Funding Lender shall not be included in the
calculation of “Requisite Lenders.”

“Requisite Revolving Credit Lenders” means, collectively, Revolving Credit
Lenders having more than fifty percent (50%) of the aggregate outstanding amount
of the Revolving Credit Commitments or, after the Revolving Credit Termination
Date, more than fifty percent (50%) of the aggregate Revolving Credit
Outstandings. A Non-Funding Lender shall not be included in the calculation of
“Requisite Revolving Credit Lenders.”

“Requisite Term A Loan Lenders” means, collectively, (a) on and prior to the
Effective Date, Term A Loan Lenders having more than fifty percent (50%) of the
aggregate outstanding amount of the Term A Loan Commitments or (b) after the
Effective Date, Term Loan A Lenders having more than fifty percent (50%) of the
principal amount of all Term A Loans.

“Requisite Term B Loan Lenders” means, collectively, (a) on and prior to the
Effective Date, Term B Loan Lenders having more than fifty percent (50%) of the
aggregate outstanding amount of the Term B Loan Commitments or (b) after the
Effective Date, Term Loan B Lenders having more than fifty percent (50%) of the
principal amount of all Term B Loans.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or

 

32



--------------------------------------------------------------------------------

similar payment, purchase or other acquisition for value, direct or indirect, of
any Stock or Stock Equivalent of the Borrower or any of its Subsidiaries now or
hereafter outstanding.

“Revolver Syndication Agent” has the meaning specified in the preamble to this
Agreement.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Loans
made on the same day by the Revolving Credit Lenders ratably according to their
respective Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Commitments) under the caption
“Revolving Credit Commitment,” as amended to pursuant to the terms hereof
(including to add any Increased Revolving Commitments) and to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Revolving Credit Lender’s Revolving Credit Commitment evidencing the
aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting
from the Revolving Loans owing to such Revolving Credit Lender.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of Commitments)
and (c) the date on which the Obligations become due and payable pursuant to
Section 9.2 (Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Commitments).

“RP Certificate” means a certificate of a Responsible Officer of the Borrower,
in a form satisfactory to the Administrative Agent, setting forth in reasonable
detail the source of proceeds used for a Restricted Payment pursuant to
Section 8.5(d) (Restricted Payments), payment of Indebtedness pursuant to
Section 8.6(b)(vii) (Prepayment and Cancellation of Indebtedness) or a Proposed
Acquisition pursuant to clause (e) of the definition of “Permitted Acquisition”,
including, in the case of such payments made in reliance on the Cumulative RP

 

33



--------------------------------------------------------------------------------

Amount, the amount of Excess Cash Flow and corresponding Fiscal Year used in
connection therewith.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

“Scheduled Termination Date” means the fifth anniversary of the Effective Date.

“Secured Hedging Contract” means each Hedging Contract between any Loan Party
and any Person that is a Lender, an Agent or an Affiliate of a Lender or an
Agent at the time it enters into such Hedging Contract.

“Secured Hedging Obligations” means all amounts, obligations, covenants and
duties owing by each Loan Party to each counterparty under each Secured Hedging
Contract permitted pursuant to Section 8.1(h) (Indebtedness), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Secured Obligations” means, in the case of the Borrower, the Obligations, the
Secured Hedging Obligations of the Borrower, the Cash Management Obligations of
the Borrower and, without duplication, the obligations of the Borrower under the
Guaranty, and in the case of any other Loan Party, the obligations of such Loan
Party under the Guaranty and the other Loan Documents to which it is a party,
the Secured Hedging Obligations of such Loan Party and the Cash Management
Obligations of such Loan Party.

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Pledge
and Security Agreement.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Seller” has the meaning specified in the recitals to this Agreement.

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Sold Swap Assets” has the meaning specified in Section 8.4(h) (Sale of Assets).

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and

 

34



--------------------------------------------------------------------------------

unliquidated liabilities) of such Person, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Specified Representations” means the representations and warranties in Sections
4.1 (Corporate Existence; Compliance with Law), 4.2 (Corporate Power;
Authorization; Enforceable Obligations), 4.6 (Solvency), 4.7 (Litigation), 4.10
(Margin Regulations), 4.11 (No Burdensome Restrictions; No Defaults), 4.12
(Investment Company Act), 4.21 (Prohibited Persons; Trade Restrictions) and 4.23
(Security Documents).

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

“Subsidiary Guaranty Requirements” means, the entering by a Subsidiary of the
Borrower into a “Guaranty Supplement” (as such term is defined in the Guaranty),
a joinder agreement to the Pledge and Security Agreement and all other
Collateral Documents required by Sections 7.11 (Additional Collateral and
Guaranties) and 7.14 (Real Property) and the delivery to the Administrative
Agent of such legal opinions in connection therewith which are, in each case, in
form and substance and from counsel reasonably satisfactory to the
Administrative Agent.

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Lender” means Credit Suisse or any other Revolving Credit Lender
that becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

 

35



--------------------------------------------------------------------------------

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means $3,000,000.

“Syndication Agent” has the meaning specified in the preamble to this Agreement.

“Target Material Adverse Effect” means any event, condition, change, occurrence,
development, circumstance, effect or state of facts (each, an “Effect”) that,
individually or in the aggregate with any such other Effect, (a) prevents the
Seller from consummating the transactions contemplated by the Purchase Agreement
or performing its obligations under the Purchase Agreement, or (b) is, or is
reasonably expected to be, materially adverse to the assets, properties,
operations, business, financial condition or results of operations of the
Business, taken as a whole, except for any such Effect after the date of the
Purchase Agreement arising out of, resulting from or attributable to (i) the
public announcement of the Purchase Agreement or actions taken with the written
consent of the Acquisition Sub and the Administrative Agent, (ii) any federal,
state, local or foreign governmental actions, including proposed or enacted
legislation or regulatory changes, except to the extent such changes or
legislation disproportionately affect (relative to other participants in the
industry in which the Seller operates the Business) the Business, (iii) changes
in GAAP, except to the extent such changes disproportionately affect (relative
to other participants in the industry in which the Seller operates the Business)
the Business, (iv) conditions generally applicable to the industry in which
Seller operates the Business, except to the extent such conditions
disproportionately affect or are reasonably expected to affect (relative to
other participants in the industry in which Seller operates the Business) the
Business, (v) changes in conditions in the United States or global economy or
capital, credit or financial markets generally, except to the extent such
changes disproportionately affect (relative to other participants in the
industry in which Seller operates the Business) the Business, and (vi) changes
caused by hostilities, acts of terrorism or war, or any material escalation of
any such hostilities, acts of terrorism or war existing as of the date hereof,
except to the extent such changes disproportionately affect (relative to other
participants in the industry in which Seller operates the Business) the
Business. For purposes of the definition of “Target Material Adverse Effect”,
“Business” and “GAAP” shall have the meanings assigned to such terms in the
Purchase Agreement.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

“Term A Loan” has the meaning specified in Section 2.1(b)(i) (The Commitments).

“Term A Loan Borrowing” means Term A Loans made on the same day by the Term A
Lenders ratably according to their respective Term A Loan Commitments.

 

36



--------------------------------------------------------------------------------

“Term A Loan Commitment” means with respect to each Term A Loan Lender, the
commitment of such Lender to make Term A Loans to the Borrower in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I (Commitments) under the caption “Term A Loan
Commitment” as amended pursuant to the terms hereof or to reflect each
Assignment and Acceptance executed by such Lender and as such amount may be
reduced pursuant to this Agreement. Each Term A Lender’s Term A Loan Commitment
shall be reduced by the amount of Term A Loans made by such Lender.

“Term A Loan Facility” means the Term A Loan Commitments and the provisions
herein related to the Term A Loans.

“Term A Loan Lender” means each Lender that has a Term A Loan Commitment or
holds a Term A Loan.

“Term A Loan Maturity Date” means the fifth anniversary of the Effective Date.

“Term A Loan Note” means a promissory note of the Borrower payable to the order
of any Term A Loan Lender in a principal amount equal to the amount of such
Lender’s Term A Loan Commitment evidencing the Indebtedness of the Borrower
which is outstanding to such Lender resulting from the Term A Loan owing from
time to time to such Lender.

“Term A Syndication Agent” has the meaning specified in the preamble to this
Agreement.

“Term B Loan” has the meaning specified in Section 2.1(b)(ii) (The Commitments).

“Term B Loan Borrowing” means a borrowing consisting of Term B Loans made on the
same day by the Term B Lenders ratably according to their respective Term B Loan
Commitments.

“Term B Loan Commitment” means with respect to each Term B Loan Lender, the
commitment of such Lender to make Term B Loans to the Borrower in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I (Commitments) under the caption “Term B Loan
Commitment” as amended pursuant to the terms hereof or to reflect each
Assignment and Acceptance executed by such Lender and as such amount may be
reduced pursuant to this Agreement. Each Term B Loan Lender’s Term B Loan
Commitment shall be reduced by the amount of Term B Loans made by such Lenders.

“Term B Loan Facility” means the Term B Loan Commitments and the provisions
herein related to the Term B Loans.

“Term B Loan Lender” means each Lender that has an Term B Loan Commitment or
holds an Term B Loan.

“Term B Loan Maturity Date” means the sixth anniversary of the Effective Date.

“Term B Loan Note” means a promissory note of the Borrower payable to the order
of any Term B Loan Lender in a principal amount equal to the amount of such
Lender’s

 

37



--------------------------------------------------------------------------------

Term B Loan Commitment evidencing the Indebtedness of the Borrower which is
outstanding to such Lender resulting from the Term B Loan owing from time to
time to such Lender.

“Term B Syndication Agent” has the meaning specified in the preamble to this
Agreement.

“Term Loan” means each of the Term A Loans, the Term B Loans and any Incremental
Term Loans.

“Term Loan Borrowing” means each Term A Loan Borrowing and each Term B Loan
Borrowing.

“Term Loan Commitment” means, with respect to each Term Loan Lender, (a) the
Term A Loan Commitment of such Lender, (b) the Term B Loan Commitment of such
Lender and (c) any Incremental Term Loan Commitment of such Lender.

“Term Loan Facility” means each of the Term A Loan Facility, the Term B Loan
Facility and any Incremental Term Loan Facility.

“Term Loan Lender” means each Lender that holds a Term Loan.

“Term Loan Note” means any Term A Loan Note or Term B Loan Note.

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.

“Transactions” has the meaning specified in the recitals to this Agreement.

“Transaction Costs” has the meaning specified in the recitals to this Agreement.

“UCC” has the meaning specified in the Pledge and Security Agreement.

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to

 

38



--------------------------------------------------------------------------------

all Multiemployer Plans pursuant to Section 4201 of ERISA or for increases in
contributions required to be made pursuant to Section 4243 of ERISA.

“Working Capital” means, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

Section 1.2        Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

Section 1.3        Accounting Terms and Principles

(a)        Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b)        If any change in the accounting principles used in the preparation of
the most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by this
Credit Agreement that would not have resulted had such accounting change not
occurred, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any calculation required or contemplated herein shall be given effect until such
provisions are amended to reflect such changes in GAAP. Notwithstanding anything
herein to the contrary, in no event shall the amount of any Indebtedness of any
Person be calculated for any purpose based on any netting permitted by adoption
of FAS No. 159.

(c)        For purposes of making all financial calculations to determine
compliance with this Credit Agreement, all components of such calculations
(other than Capital Expenditures) shall be adjusted to include or exclude, as
the case may be, without duplication, such components of such calculations
attributable to any business or assets that have been acquired or disposed of by
the Borrower or any of its Subsidiaries, including through Permitted
Acquisitions, after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by the Borrower
utilizing Permitted Pro Forma Adjustments; provided that, unless otherwise
specified herein, any such financial calculation will be determined (i) based on
the most recent period for which Financial Statements were required to be
delivered pursuant to Section 6.1(c) (Financial Statements), with such
adjustments calculated as if the applicable acquisitions or dispositions had
been consummated on the first day of such period, and (ii) for purposes of
Section 2.9(a)(ii) (Mandatory Prepayments), Section 8.1(k) (Indebtedness),
Section 8.5(d) (Restricted Payments), Section 8.6(b)(vii)(A) (Prepayment and
Cancellation of Indebtedness) and clause (d) of

 

39



--------------------------------------------------------------------------------

the definition of “Permitted Acquisition”, after giving effect to any incurrence
or repayment of any Indebtedness since the end of such period.

Section 1.4        Conversion of Foreign Currencies

(a)        Financial Covenant Debt. Financial Covenant Debt denominated in any
currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the Financial Statements on which such Financial
Covenant Debt is reflected.

(b)        Dollar Equivalents. The Administrative Agent shall determine the
Dollar Equivalent of any amount as required hereby, and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

(c)        Rounding-Off. The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

Section 1.5        Certain Terms

(a)        The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.

(b)        Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c)        Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

(d)        References in this Agreement to any statute shall be to such statute
as amended or modified from time to time and to any successor legislation
thereto, in each case as in effect at the time any such reference is operative.

(e)        The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods.

(f)        The terms “Lender,” “Issuer” and “Administrative Agent” include their
respective successors.

 

40



--------------------------------------------------------------------------------

(g)        Upon the appointment of any successor Administrative Agent pursuant
to Section 10.7 (Successor Agent), references to Credit Suisse in Section 10.4
(The Agents Individually) in the definitions of Base Rate, Dollar Equivalent,
and Eurodollar Rate shall be deemed to refer to the financial institution then
acting as the Administrative Agent or one of its Affiliates if it so designates.

ARTICLE II

THE FACILITIES

Section 2.1        The Commitments

(a)        Revolving Credit Commitments. On the terms and subject to the
conditions contained in this Agreement, each Revolving Credit Lender severally
agrees to make loans in Dollars (each, a “Revolving Loan”) to the Borrower from
time to time on any Business Day during the period from the Effective Date until
the Revolving Credit Termination Date in an aggregate principal amount at any
time outstanding for all such loans by such Revolving Credit Lender not to
exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
however, that at no time shall any Revolving Credit Lender be obligated to make
a Revolving Loan in excess of such Revolving Credit Lender’s Ratable Portion of
the Available Credit. Within the limits of the Revolving Credit Commitment of
each Revolving Credit Lender, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

(b)        Term Loans.

(i)         Term A Loans. On the terms and subject to the conditions contained
in this Agreement, each Term A Loan Lender agrees to make a loan (each, a “Term
A Loan”) in Dollars to the Borrower on the Effective Date, in an amount not to
exceed such Lender’s Term A Loan Commitment. Amounts of the Term A Loans repaid
or prepaid may not be reborrowed.

(ii)        Term B Loans. On the terms and subject to the conditions contained
in this Agreement, each Term B Loan Lender agrees to make a loan (each, a “Term
B Loan”) in Dollars to the Borrower on the Effective Date, in an amount not to
exceed such Lender’s Term B Loan Commitment. Amounts of the Term B Loans repaid
or prepaid may not be reborrowed.

(c)        Facility Increase. Each Lender (or Affiliate or Approved Fund
thereof) or Eligible Assignee having, in its sole discretion, committed to a
Facility Increase shall agree as part of such commitment that, on the Facility
Increase Date for such Facility Increase, on the terms and subject to the
conditions set forth in, or as otherwise agreed to in connection with, its
commitment therefor or as set forth in any amendment to this Agreement in
connection with such Facility Increase (subject in each case to clause
(iv) below), such Lender, Affiliate, Approved Fund or Eligible Assignee shall
make a Loan in Dollars to the Borrower in an amount not to exceed such
commitment to such Facility Increase.

(i)         The Borrower shall have the right to send to the Administrative
Agent, after the Effective Date, one or more Facility Increase Notices to
request (each, a “Facility Increase”) (A) an increase in the aggregate amount of
Revolving Credit Commitments under the Revolving Credit Facility (the “Increased
Revolving

 

41



--------------------------------------------------------------------------------

Commitments”) and/or (B) additional Term A Loans (the “Incremental Term A
Loans”) or additional Term B Loans (the “Incremental Term B Loans” and, together
with the Incremental Term A Loans, the “Incremental Term Loans”); provided,
however that the amount of the Facility Increase shall not exceed $200,000,000
(the “Facility Increase Cap”) in the aggregate for all such Facility Increases
and shall be in increments of not less than $25,000,000 (or the remaining amount
of the Facility Increase permitted pursuant to this clause (i), if less than
$25,000,000); provided, further, that the amount of Incremental Term A Loans
shall not exceed $50,000,000 in the aggregate. Nothing in this Agreement shall
be construed to obligate any Lender to negotiate for (whether or not in good
faith), solicit, provide or commit to provide any Facility Increase, and any
such Facility Increase may be subject to changes in any term herein.

(ii)         The Borrower may invite Persons that are not currently Lenders (or
Affiliates of Lenders) to provide all or a portion of the Facility Increase;
provided that each Revolving Lender providing Increased Revolving Commitments
shall be reasonably satisfactory to the Administrative Agent.

(iii)        The Incremental Term Loans (A) shall rank pari passu in right of
payment with the other Term Loans (including any Incremental Term Loans
outstanding on the Facility Increase Date), (B) shall not have a final maturity
earlier than the latest final maturity date applicable to any Term Loans then
outstanding; provided, however, that the final maturity of any Incremental Term
A Loans may be on or after the Term A Loan Maturity Date, (C) shall have an
average life to maturity no shorter than the longest remaining average life to
maturity of any Term Loans then outstanding; provided, however, that if any Term
A Loans are outstanding, the average life to maturity of any Incremental Term A
Loans may equal or exceed the average life to maturity any Term A Loans, and
(D) except for any differences permitted hereby or reasonably satisfactory to
the Administrative Agent, shall have the same terms and conditions as the Term B
Loans (or, in the case of Incremental Term A Loans, the Term A Loans)
outstanding on the Facility Increase Date (it being understood that Incremental
Term Loans may be made as part of the existing Class of such outstanding Term
Loans or a separate Class of Term Loans); provided, however, that in the event
the initial yield on such Incremental Term Loans is more than 0.50% per annum
greater than the then-applicable yield on the Term B Loans (or, in the case of
Incremental Term A Loans, more than 0.50% per annum greater than the
then-applicable yield on the Term A Loans), then the Applicable Margin for such
Class of Term Loans shall be increased effective on the Facility Increase Date
to the extent necessary so that the then-applicable yield per annum on such
Class of Term Loans is equal to such initial yield on such Incremental Term
Loans minus 0.50% per annum; provided, further that each of the yields referred
to in this clause (D) shall be calculated after giving effect to any discounts
or upfront fees (with such discounts and fees equated to interest based on an
assumed four-year life to maturity) at the time of incurrence of the such Class
of Term Loans or such Incremental Term Loans, as applicable, and, in each case,
any interest rate “floors” applicable thereto. Except for any differences
reasonably satisfactory to the Administrative Agent, the terms and conditions
applicable to the Increased Revolving Commitments (including the Applicable
Margin) shall be substantially identical to the terms and conditions applicable
to the Revolving Credit Facility (it being understood that Increased Revolving
Commitments shall be made as part of the existing Revolving Credit Facility).

 

42



--------------------------------------------------------------------------------

(iv)        Each Facility Increase shall become effective on a date agreed by
the Borrower and the Administrative Agent (each, a “Facility Increase Date”),
which shall be in any case not earlier than 10 days after the delivery of the
Facility Increase Notice to the Administrative Agent in respect of such Facility
Increase and on or after the date of satisfaction of the conditions precedent
set forth in this clause (iv).

(A)        The Administrative Agent shall have received on or prior to the
Facility Increase Date for such Facility Increase each of the following, each
dated such Facility Increase Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

  (1)        written commitments duly executed by existing Lenders (or their
Affiliates or Approved Funds) or Eligible Assignees or by other Persons that
become Lenders in an aggregate amount equal to the amount of the proposed
Facility Increase (as agreed between the Borrower and the Administrative Agent
but in any case not to exceed, in the aggregate for all such Facility Increases,
the maximum amount set forth in clause (i)) and, in the case of each such
Eligible Assignee or Affiliate or Approved Fund that is not an existing Lender,
an assumption agreement in form and substance satisfactory to the Administrative
Agent and duly executed by the Borrower, the Administrative Agent and such
Affiliate, Approved Fund or Eligible Assignee;

  (2)        an amendment to this Agreement (including to Schedule II),
effective as of the Facility Increase Date and executed by the Borrower and the
Administrative Agent, to the extent necessary to implement terms and conditions
of the Facility Increase (including interest rates, fees and scheduled repayment
dates and maturity), as agreed by the Borrower and the Administrative Agent;

  (3)        certified copies of resolutions of the Board of Directors of the
Borrower and each Guarantor approving the consummation of such Facility Increase
and the execution, delivery and performance of the corresponding amendments to
this Agreement and the other documents to be executed in connection therewith;

  (4)        a favorable opinion of counsel for the Borrower and each Guarantor,
addressed to the Administrative Agent and the Lenders and in form and substance
and from counsel reasonably satisfactory to the Administrative Agent; and

  (5)        such other documents as the Administrative Agent may reasonably
request or as any Lender participating in such Facility Increase may require as
a condition to its commitment in such Facility Increase, including a certificate
of a Responsible Officer of the Borrower certifying compliance with this
Section 2.1(c).

(B)        There shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and the Lenders participating in such
Facility Increase on such Facility Increase Date, as applicable, all fees and

 

43



--------------------------------------------------------------------------------

expenses (including reasonable fees and expenses of counsel) due and payable on
or before the Facility Increase Date.

(C)        (1) The conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied both
before and after giving effect to such Facility Increase and (2) such Facility
Increase shall be made on the terms and conditions set forth in this
Section 2.1(c).

(D)        On the date of any Facility Increase, the Leverage Ratio (determined
as of the end of the most recent period for which Financial Statements were
required to be delivered pursuant to Section 6.1(c) (Financial Statements)),
shall be at least 0.25 to 1.00 below the applicable covenant level set forth in
Section 5.1 (Maximum Leverage Ratio), in each case (1) after giving effect to
any incurrence of any Indebtedness (including under the Facilities) since the
end of such period and pro forma effect to any borrowings under such Facility
Increase and (2) after giving effect to other customary and appropriate pro
forma adjustment events, including for any acquisitions or dispositions after
the beginning of such period in accordance with Permitted Pro Forma Adjustments
(including any acquisitions to be funded with borrowings under such Facility
Increase); provided that, in the case of Increased Revolving Commitments, such
Leverage Ratio shall be calculated assuming the full amount of any Increased
Revolving Commitments are fully drawn at such time and; provided, further that
the Borrower shall provide the Administrative Agent such financial information
as the Administrative Agent shall reasonably request to demonstrate compliance
with this clause (D).

(E)        The Administrative Agent shall notify the Lenders and the Borrower,
on or before 1:00 P.M. (New York City time) on the Business Day following the
Facility Increase Date of the effectiveness of the Facility Increase and shall
record in the Register all applicable additional information in respect of such
Facility Increase.

Section 2.2        Borrowing Procedures

(a)        Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans and (ii) three Business Days,
in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of the
proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying,
(A) the date of such proposed Borrowing (which (I) in the case of any Term A
Loan Borrowing or Term B Loan Borrowing, shall be the Effective Date and (II) in
the case of any Term Loan Borrowing that is made as part of a Facility Increase,
shall be the Facility Increase Date for such Facility Increase), (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans, (D) for
each Eurodollar Rate Loan, the initial Interest Period or Interest Periods
thereof and (E) remittance instructions. Loans shall be made as Base Rate Loans
unless, subject to Section 2.14 (Special Provisions Governing Eurodollar Rate
Loans), the Notice of Borrowing specifies that all or a portion thereof shall be
Eurodollar Rate Loans. Each Borrowing (other than a Swing Loan) shall be in an
aggregate amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

44



--------------------------------------------------------------------------------

(b)        The Administrative Agent shall give to each Lender prompt notice of
the Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar
Rate Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate). Each Lender shall, before 1:00 p.m. (New York time) on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.), in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing. Upon fulfillment (or
due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on
the Effective Date, of the applicable conditions set forth in Section 3.1
(Conditions Precedent to Term Loans and Letters of Credit) and (ii) at any time
(including the Effective Date), of the applicable conditions set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), and after
the Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the Borrower.

(c)        Unless the Administrative Agent shall have received notice from a
Lender on or prior to the date of any proposed Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Ratable Portion of
such Borrowing (or any portion thereof), the Administrative Agent may assume
that such Lender has made such Ratable Portion available to the Administrative
Agent on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and, thereafter, at the
interest rate applicable at the time to the Loans comprising such Borrowing. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Lender’s Loan as part
of such Borrowing for purposes of this Agreement. If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.

(d)        The failure of any Lender to make on the date specified any Loan or
any payment required by it, including any payment in respect of its
participation in Swing Loans and Letter of Credit Obligations, shall not relieve
any other Lender of its obligations to make such Loan or payment on such date
but no such other Lender shall be responsible for the failure of any other
Lender to make a Loan or payment required under this Agreement.

Section 2.3        Swing Loans

(a)        On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender may, in its sole discretion, make, in Dollars,
loans (each a “Swing Loan”) otherwise available to the Borrower under the
Revolving Credit Facility from time to time on any Business Day during the
period from the Effective Date until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Loan made by the Swing Loan Lender
hereunder in its capacity as a Lender or the Swing Loan Lender) not to exceed
the lesser of the Available Credit and the Swing Loan Sublimit. Each Swing Loan
shall be a Base Rate Loan and shall be repaid no later

 

45



--------------------------------------------------------------------------------

than the Revolving Credit Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

(b)        In order to request a Swing Loan, the Borrower shall provide to the
Swing Loan Lender, not later than 1:00 p.m. (New York time) on the date of the
proposed Borrowing, a duly completed request in substantially the form of
Exhibit D (Form of Swing Loan Request) setting forth the requested amount and
date of such Swing Loan (a “Swing Loan Request”). Subject to the terms of this
Agreement, the Swing Loan Lender may make a Swing Loan available to the Borrower
on the date of the relevant Swing Loan Request. The Swing Loan Lender shall not
make any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.

(c)        The Swing Loan Lender may demand at any time that each Revolving
Credit Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (d) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

(d)        The Administrative Agent shall forward each demand referred to in
clause (c) above to each Revolving Credit Lender on the day such demand is
received by the Administrative Agent (except that any such demand received by
the Administrative Agent after 2:00 p.m. (New York time) on any Business Day or
any such demand received on a day that is not a Business Day shall not be
required, at the Administrative Agent’s sole discretion, to be forwarded to the
Revolving Credit Lenders by the Administrative Agent until the next succeeding
Business Day), together with a notice specifying the amount of each Revolving
Credit Lender’s Ratable Portion of the aggregate principal amount of the Swing
Loans demanded to be paid pursuant to such demand, and, notwithstanding whether
or not the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) and 2.1(a) (Revolving Credit Commitments)
shall have been satisfied (which conditions precedent the Revolving Credit
Lenders hereby irrevocably waive), each Revolving Credit Lender shall, before
11:00 a.m. (New York time) on the Business Day next succeeding the date of such
Revolving Credit Lender’s receipt of such demand, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement. Upon such payment by
a Revolving Credit Lender, such Revolving Credit Lender shall, except as
provided in clause (e) below, be deemed to have made a Revolving Loan to the
Borrower. The Administrative Agent shall use such funds to repay the Swing Loans
to the Swing Loan Lender. To the extent that any Revolving Credit Lender fails
to make such payment available to the Administrative Agent for the account of
the Swing Loan Lender, the Borrower shall repay such Swing Loan on demand.

(e)        Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Revolving Credit Lender pursuant to clause (d) above, which
participation shall be in a principal amount equal to such Revolving Credit
Lender’s Ratable Portion of such Swing Loan, by paying to the Swing Loan

 

46



--------------------------------------------------------------------------------

Lender on the date on which such Revolving Credit Lender would otherwise have
been required to make a payment in respect of such Swing Loan pursuant to clause
(d) above, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of such Swing Loan. If all or part of such
amount is not in fact made available by such Revolving Credit Lender to the
Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Revolving Credit Lender
together with interest accrued from such date at the Federal Funds Rate for the
first Business Day after such payment was due and, thereafter, at the rate of
interest then applicable to Base Rate Loans.

(f)        From and after the date on which any Revolving Credit Lender (i) is
deemed to have made a Revolving Loan pursuant to clause (d) above with respect
to any Swing Loan or (ii) purchases an undivided participation interest in a
Swing Loan pursuant to clause (e) above, the Swing Loan Lender shall promptly
distribute to such Revolving Credit Lender such Revolving Credit Lender’s
Ratable Portion of all payments of principal of and interest received by the
Swing Loan Lender on account of such Swing Loan other than those received from a
Revolving Credit Lender pursuant to clause (d) or (e) above.

(g)        Notwithstanding anything to the contrary in this Section 2.3 or
elsewhere in this Agreement, the Swing Loan Lender shall not be obligated to
make any Swing Loan at a time when a Revolving Credit Lender is a Non-Funding
Lender unless the Swing Loan Lender has entered into arrangements satisfactory
to it and the Borrower to eliminate the Swing Loan Lender’s risk with respect to
the Non-Funding Lender’s or Non-Funding Lenders’ participation in such Swing
Loans, including by cash collateralizing such Non-Funding Lender’s or
Non-Funding Lenders’ Ratable Portion of the outstanding Swing Loans.

Section 2.4        Letters of Credit

(a)        On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower one or more Letters of Credit from time to time on
any Business Day during the period commencing on the Effective Date and ending
on the earlier of the Revolving Credit Termination Date and 30 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv) and (vi)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

(i)         any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

(ii)        such Issuer shall have received any written notice of the type
described in clause (d) below;

 

47



--------------------------------------------------------------------------------

(iii)         after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments in effect at such time;

(iv)         after giving effect to the Issuance of such Letter of Credit, the
sum of (A) the Letter of Credit Undrawn Amounts at such time and (B) the
Reimbursement Obligations at such time exceeds the Letter of Credit Sublimit;

(v)           such Letter of Credit is requested to be denominated in any
currency other than Dollars;

(vi)          any fees due in connection with a requested Issuance have not been
paid;

(vii)         such Letter of Credit is requested to be Issued in a form that is
not acceptable to such Issuer; or

(viii)        the Issuer for such Letter of Credit shall not have received, in
form and substance reasonably acceptable to it and, if applicable, duly executed
by such Borrower, applications, agreements and other documentation
(collectively, a “Letter of Credit Reimbursement Agreement”) such Issuer
generally employs in the ordinary course of its business for the Issuance of
letters of credit of the type of such Letter of Credit.

Notwithstanding anything to the contrary contained in this Section 2.4 or
elsewhere in this Agreement, in the event that a Revolving Credit Lender is a
Non-Funding Lender, no Issuer shall be required to issue any Letter of Credit
unless such Issuer has entered into arrangements satisfactory to it and the
Borrower to eliminate such Issuer’s risk with respect to the participation in
Letters of Credit by all such Non-Funding Lenders, including by cash
collateralizing each such Non-Funding Lender’s Ratable Portion of the
outstanding Letter of Credit Obligations.

(b)        None of the Revolving Credit Lenders (other than the Issuers in their
capacity as such) shall have any obligation to Issue any Letter of Credit.

(c)        In no event shall the expiration date of any Letter of Credit (i) be
more than one year after the date of issuance thereof or (ii) be less than five
Business Days prior to the Scheduled Termination Date; provided, however, that
any Letter of Credit with a term less than or equal to one year may provide for
the renewal thereof for additional periods less than or equal to one year, as
long as, (x) on or before the expiration of each such term and each such period,
the Borrower and the Issuer of such Letter or Credit shall have the option to
prevent such renewal and (y) neither the Issuer nor the Borrower shall permit
any such renewal to extend the expiration date of any Letter beyond the date set
forth in clause (ii) above.

(d)        In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
three Business Days’ prior written notice, in substantially the form of
Exhibit E (Form of Letter of Credit Request) (or in such other written or
electronic form as is acceptable to the Issuer), of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”). Such notice shall be
irrevocable and shall specify the Issuer of such Letter of Credit, face amount
of the Letter of Credit requested, the date of Issuance of such requested Letter
of Credit, the date on which such Letter of Credit is to expire

 

48



--------------------------------------------------------------------------------

(which date shall be a Business Day) and, in the case of an issuance, the Person
for whose benefit the requested Letter of Credit is to be issued. Such notice,
to be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 11:00 a.m. (New York time) on the third Business Day prior
to the requested Issuance of such Letter of Credit.

(e)        Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses
(a)(i), (a)(vi)(B) and (C) above and, to the extent such clause relates to fees
owing to the Issuer of such Letter of Credit and its Affiliates, clause
(a)(vi)(A) above) are not on such date satisfied or duly waived and ending when
such conditions are satisfied or duly waived. No Issuer shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
have been satisfied in connection with the Issuance of any Letter of Credit.

(f)        The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

(g)        Each Issuer shall comply with the following:

(i)          give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy, of
the Issuance of any Letter of Credit Issued by it, of all drawings under any
Letter of Credit Issued by it and of the payment (or the failure to pay when
due) by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy to each Revolving
Credit Lender);

(ii)         upon the request of any Revolving Credit Lender, furnish to such
Revolving Credit Lender copies of any Letter of Credit Reimbursement Agreement
to which such Issuer is a party and such other documentation as may reasonably
be requested by such Revolving Credit Lender; and

(iii)        on the first Business Day of each Fiscal Quarter, provide to the
Administrative Agent (and the Administrative Agent shall provide a copy to each
Revolving Credit Lender requesting the same) and the Borrower separate schedules
for Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of such Fiscal Quarter
and any information requested by the Borrower or the Administrative Agent
relating thereto.

(h)        Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit

 

49



--------------------------------------------------------------------------------

Lender’s Ratable Portion of the Revolving Credit Commitments, in such Letter of
Credit and the obligations of the Borrower with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.

(i)        The Borrower agrees to pay to the Issuer of any Letter of Credit the
amount of all Reimbursement Obligations owing to such Issuer under any Letter of
Credit issued for its account on the date that payment has been made under such
Letter of Credit (the “Reimbursement Date”) (as shall be notified in writing by
such Issuer to the Borrower), irrespective of any claim, set-off, defense or
other right that the Borrower may have at any time against such Issuer or any
other Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrower is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Revolving Loans that are Base Rate
Loans and (ii) from the Reimbursement Date until the date of repayment in full,
at the rate of interest applicable during such period to past due Revolving
Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment in
immediately available Dollars. If the Administrative Agent so notifies such
Revolving Credit Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Revolving Credit Lender shall make available to the Administrative Agent
for the account of such Issuer its Ratable Portion of the amount of such payment
on such Business Day in immediately available funds. Upon such payment by a
Revolving Credit Lender, such Revolving Credit Lender shall, except during the
continuance of a Default or Event of Default under Section 9.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Revolving Credit Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to the
Borrower in the principal amount of such payment. Whenever any Issuer receives
from the Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Revolving Credit Lender pursuant to this clause (h), such Issuer shall
pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

(j)        If and to the extent such Revolving Credit Lender shall not have so
made its Ratable Portion of the amount of the payment required by clause
(h) above available to the Administrative Agent for the account of such Issuer,
such Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.

 

50



--------------------------------------------------------------------------------

(k)     The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i)     any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

(ii)     any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;

(iii)     the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv)     any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)     payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi)     any other act or omission to act or delay of any kind of the Issuer,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter

 

51



--------------------------------------------------------------------------------

of Credit with the terms thereof shall, in each case, be deemed not to
constitute willful misconduct or gross negligence of the Issuer.

(l)         Schedule 2.4 (Existing Letters of Credit) contains a schedule of
certain letters of credit issued prior to the Effective Date for the account of
the Borrower. On the Effective Date (i) such letters of credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 2.4 for
the account of the Borrower and subject to the provisions hereof, and for this
purpose the fees specified in Section 2.12(b) (Fees) shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Effective Date, (ii) the
issuers of such Letters of Credit shall be deemed to be “Issuers” hereunder
solely for the purpose of maintaining such letters of credit, for purposes of
Section 2.16(f) relating to the obligation to provide the appropriate forms,
certificates and statements to the Borrower and the Administrative Agent and any
updates required by Section 2.16(f) and for purposes of Section 2.7 relating to
the entries to be made in the Register, (iii) the Dollar Equivalent of the face
amount of such letters of credit shall be included in the calculation of Letter
of Credit Obligations and (iv) all liabilities of the Borrower with respect to
such letters of credit shall constitute Obligations. No letter of credit
converted in accordance with this clause (i) shall be amended, extended or
renewed without the prior written consent of the Administrative Agent.

Section 2.5         Reduction and Termination of Commitments

The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders without penalty or premium; provided, however, that each partial
reduction shall be in an aggregate amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. All outstanding Revolving
Credit Commitments shall terminate on the Revolving Credit Termination Date.

Section 2.6         Repayment of Loans

(a)         The Borrower promises to repay the entire unpaid principal amount of
the Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

(b)         The Borrower promises to repay (i) the Term A Loans on the first
Business Day following each Fiscal Quarter, commencing with the Fiscal Quarter
ending March 31, 2012, in an aggregate amount equal to 25% of the amount set
forth opposite the applicable year below in which such Fiscal Quarter falls and
(ii) the entire unpaid principal amount of the Term A Loans and all other
Obligations with respect to the Term A Loan Facility on the Term A Loan Maturity
Date.

 

YEAR

   PRINCIPAL  AMOUNT

2012

   $8,750,000

2013

   $8,750,000

 

52



--------------------------------------------------------------------------------

2014    $17,500,000 2015    $26,250,000

(c)         The Borrower promises to repay (i) the Term B Loans on the first
Business Day following each Fiscal Quarter, commencing with the Fiscal Quarter
ending March 31, 2011, in an aggregate amount equal to 0.25% of the original
principal amount of the Term B Loans outstanding on the Effective Date and
(ii) the entire unpaid principal amount of the Term B Loans all other
Obligations with respect to the Term B Loan Facility on the Term B Loan Maturity
Date.

Section 2.7         Evidence of Debt

(a)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(b)        (i) The Administrative Agent, acting as agent of the Borrower solely
for this purpose and for tax purposes, shall establish and maintain at its
address referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (A) the names and addresses of the Lenders and the Issuers, (B) the
Commitments of each Lender from time to time, (C) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto (except
with respect to Swing Loans which shall be recorded by the Swing Loan Lender),
(D) the amount of any principal or interest due and payable, and paid, by the
Borrower to, or for the account of, each Lender hereunder, (E) the amount that
is due and payable, and paid, by the Borrower to, or for the account of, each
Issuer, including the amount of Letter Credit Obligations (specifying the amount
of any Reimbursement Obligations) due and payable to an Issuer, and (F) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower, whether such sum constitutes principal or interest (and the type of
Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

(ii)         Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes evidencing such Loans) and the
Reimbursement Obligations are registered obligations and the right, title, and
interest of the Lenders and the Issuers and their assignees in and to such Loans
or Reimbursement Obligations, as the case may be, shall be transferable only
upon notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation. This Section 2.7(b) and
Section 11.2(Assignments and Participations) shall be construed so that the
Loans and Reimbursement Obligations are at all times maintained in “registered
form” within the

 

53



--------------------------------------------------------------------------------

meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).

(c)         The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrower, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(d)         Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Term Loans and Revolving
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
B-1 (Form of Revolving Credit Note), Exhibit B-2 (Form of Term A Loan Note) or
Exhibit B-3 (Form of Term B Loan Note), respectively.

Section 2.8         Optional Prepayments

(a)         Revolving Loans. The Borrower may prepay the outstanding principal
amount of the Revolving Loans and the Swing Loans in whole or in part at any
time without penalty or premium; provided, however, that (i) each partial
prepayment of a Revolving Loan shall be in an aggregate amount not less than
$5,000,000 or integral multiples of $1,000,000 in excess thereof and (ii) if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amount owing pursuant to Section 2.14(e) (Breakage Costs).

(b)         Term Loans. The Borrower may prepay the outstanding principal amount
of any Class of Term Loans, in whole or in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid without penalty
or premium; provided, however, that (i) the Borrower shall provide the
Administrative Agent with notice stating the proposed date of such prepayment
and aggregate principal amount of each Class of Term Loans being prepaid, not
later than 11:00 a.m. (New York time) (a) one Business Day, in the case of a
Borrowing of Base Rate Loans and (b) three Business Days, in the case of a
Borrowing of Eurodollar Rate Loans, prior to the date of the proposed
prepayment; (ii) if any prepayment of any Eurodollar Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amounts owing pursuant to Section 2.14(e) (Breakage
Costs); (iii) each partial prepayment shall be in an aggregate amount not less
than $5,000,000 or integral multiples of $1,000,000 in excess thereof; and
(iv) each partial prepayment shall be applied, on a pro rata basis among all
outstanding Term Loans of each applicable Class to ratably reduce the remaining
installments of the outstanding principal amount of such Term Loans. Upon the
giving of a notice of prepayment pursuant to this clause (b), the principal
amount of the Term Loans specified to be prepaid shall become due and payable on
the date specified for such prepayment; provided that the Borrower may rescind
any notice of prepayment delivered under this Section 2.8(b) if (A) such

 

54



--------------------------------------------------------------------------------

prepayment would have resulted from a refinancing of all or a portion of the
Facilities (or all or a portion of the Incremental Term Loan Facilities, if
any), which refinancing shall not be consummated or shall otherwise be delayed
and (B) the Company provides notice to the Administrative Agent on or before the
date such prepayment shall be due, in form and substance reasonably satisfactory
to the Administrative Agent, detailing such proposed refinancing and the
circumstances causing such refinancing not to occur.

(c)         The Borrower shall have no right to prepay the principal amount of
any Revolving Loan or any Term Loan other than as provided in this Section 2.8
or in Section 2.18 (Discounted Voluntary Prepayments).

Section 2.9         Mandatory Prepayments

(a)         Upon receipt by the Borrower or any of its Subsidiaries of Net Cash
Proceeds arising (i) from an Asset Sale, Property Loss Event, or Debt Issuance,
the Borrower shall immediately prepay the Loans (or provide cash collateral in
respect of Letters of Credit, if applicable) in an amount equal to 100% of such
Net Cash Proceeds (except Net Cash Proceeds subject to a Reinvestment Event as
provided below ) and (ii) from an Equity Issuance (other than an Equity Issuance
to the extent (A) the proceeds are applied to (I) the purchase consideration for
a Permitted Acquisition, (II) to finance Capital Expenditures or (III) for
repayment of Indebtedness pursuant to Section 8.6(b)(vii)(B) (Prepayment and
Cancellation of Indebtedness), in the case of clause (I) and (II) above, within
180 days of such Equity Issuance, and, in the case of clause (III) above, within
90 days of such Equity Issuance, and (B) the Administrative Agent receives a
certificate of a Responsible Officer of the Borrower certifying the application
of Net Cash Proceeds in accordance with clause (I), (II) or (III) above within
10 days of such Equity Issuance), the Borrower shall immediately prepay the
Loans (or provide cash collateral in respect of Letters of Credit) in an amount
equal to 50% of such Net Cash Proceeds; provided, however, that if the Leverage
Ratio as of the date of such Equity Issuance is (A) less than 4.75 to 1.00, then
the foregoing percentage with respect to Equity Issuances shall be reduced to
25% or (B) less than 4.0 to 1.00, then such percentage shall be reduced to 0%.
Any such mandatory prepayment shall be applied as provided in clause (c) below;
provided, however, that, in the case of any Net Cash Proceeds subject to a
Reinvestment Event, the Borrower shall, pending application of such Net Cash
Proceeds, (x) immediately upon receipt of such Net Cash Proceeds deposit an
amount equal to 100% of such Net Cash Proceeds in a deposit account of the
Borrower or (y) at the Borrower’s option, to the extent that there are Revolving
Credit Outstandings at such time, prepay the Revolving Loans or provide cash
collateral in respect of Letters of Credit (but which shall not result in any
permanent reduction in the Revolving Credit Commitments). On any Reinvestment
Prepayment Date, the Borrower shall prepay the Loans in an amount equal to the
remaining Reinvestment Deferred Amount which has not been reinvested as of such
date in accordance with the applicable Reinvestment Notice, which prepayment
shall be applied as provided in clause (c) below.

(b)         The Borrower shall prepay the Loans within 95 days after the last
day of (i) the Fiscal Year ending December 31, 2011 and (ii) each subsequent
Fiscal Year, in an amount equal to 50% of Excess Cash Flow for such Fiscal Year;
provided, however, that if the Leverage Ratio as of the last day of such Fiscal
Year is (A) less than 3.25 to 1.00, then such percentage shall be reduced to 25%
for such Fiscal Year or (B) less than 2.50 to 1.00, then such percentage shall
be reduced to 0% for such Fiscal Year. Any such mandatory prepayment shall be
applied in accordance with clause (c) below.

 

55



--------------------------------------------------------------------------------

(c)     Subject to the provisions of Section 2.13(g) (Payments and
Computations), any mandatory prepayments made by the Borrower required to be
applied in accordance with this clause (c) shall be applied as follows:

first, to the prepayment of the Term Loans to repay the outstanding principal
balance of the Term Loans on a pro rata basis among each Term Loan Facility,
until such Term Loans shall have been prepaid in full;

second, to repay the outstanding principal balance of the Swing Loans until such
Swing Loans shall have been repaid in full;

third, to repay the outstanding principal balance of the Revolving Loans until
such Revolving Loans shall have been paid in full but without a corresponding
reduction in the Revolving Credit Commitments; and

then, to provide cash collateral for any Letter of Credit Obligations in an
amount equal to 105% of such Letter of Credit Obligations in the manner set
forth in Section 9.3 (Action in respect of Letters of Credit) until all such
Letter of Credit Obligations have been fully cash collateralized in the manner
set forth therein.

All repayments of the Term Loans made pursuant to this clause (c) shall be
applied to reduce the remaining installments of such outstanding principal
amounts of the Term Loans pro rata to such installments.

(d)     If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Revolving Credit Commitments at such time,
the Borrower shall forthwith prepay the Swing Loans first and then the Revolving
Loans then outstanding in an amount equal to such excess. If any such excess
remains after repayment in full of the aggregate outstanding Swing Loans and
Revolving Loans, the Borrower shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Section 9.3 (Action in Respect of
Letters of Credit) in an amount equal to 105% of such excess.

(e)     In connection with any mandatory prepayment pursuant to clause (a) and
clause (b) above which is to be made in accordance with clause (c) above, the
Borrower shall give the Administrative Agent 10 Business Days prior notice of
any such mandatory prepayment, whereupon the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Any Term Loan Lender may, at its option,
elect not to accept such prepayment of any Class of its Term Loans (any Term
Loan Lender making such election being a “Declining Lender” with respect to such
Class); provided that each Declining Lender shall give written notice thereof to
the Administrative Agent not later than 11:00 a.m. New York City time on the
eighth Business Day preceding the date of the applicable mandatory prepayment.
The Administrative Agent shall offer the aggregate amount of the mandatory
prepayments declined by the Declining Lenders to the other Term Loan Lenders
(each, a “Non-Declining Lender”), without regard to the Class of each
Non-Declining Lender, no later than the fifth Business Day preceding the date of
the applicable mandatory prepayment. Each Non-Declining Lender shall be
permitted to elect to receive such Non-Declining Lender’s pro rata share of such
remaining amount (calculated based on such Non-Declining Lender’s pro rata share
of the aggregate amount of Term Loans at such time) among those Non-Declining
Lenders who have accepted payment of such amount, by giving written notice no
later than 11:00 a.m. New York City time on the third Business Day preceding the
date of the

 

56



--------------------------------------------------------------------------------

applicable mandatory prepayment, which notice shall include which Class of Term
Loans such remaining amounts shall be applied towards. On such date of
prepayment, (i) an amount equal to that portion of the respective Term Loans
then to be prepaid to the Term Loan Lenders (less the amount thereof that would
otherwise be payable to Declining Lenders) shall be paid to the applicable Term
Loan Lenders that are not Declining Lenders and (ii) an amount equal to that
portion of the Term Loans that would otherwise be payable to Declining Lenders
shall be applied, first, to the prepayment of the Revolving Credit Obligations
and Swing Loans and the cash collateralization of Letters of Credit, in each
case on the basis provided in Section 2.9(c) above, and second, to the extent
there are proceeds remaining, to the Borrower for application for any purpose
permitted by this Agreement (including any optional prepayment pursuant to
Section 2.8 (Optional Prepayments)). In the event that the Administrative Agent
has not, with respect to any prepayment, received a notice from a Term Loan
Lender in accordance with this clause (e), such Term Loan Lender shall be deemed
to have waived its rights under this clause (e) to decline receipt thereof.

(f)         Notwithstanding anything to the contrary contained in this Agreement
or any other Loan Document, in the event the Swing Loan Lender notifies the
Administrative Agent and the Borrower that a Lender has not funded its Ratable
Portion of the aggregate principal amount of the Swing Loans demanded to be paid
pursuant to Section 2.3(d) (Swing Loans) or its participation pursuant to
Section 2.3(e) (Swing Loans), the Borrower, shall upon demand by the Swing Loan
Lender, pay to the Administrative Agent for the account of the Swing Loan Lender
an amount equal to such Non-Funding Lender’s unfunded Ratable Portion or
participation, as the case may be, which amount shall be applied by the
Administrative Agent solely to reduce the aggregate principal amount of
outstanding Swing Loans; provided that no such payment by the Borrower shall
change the status of a Non-Funding Lender as such, or otherwise limit, reduce or
qualify the obligations of any Lender with respect to its obligations under this
Agreement or the other Loan Documents including without limitation to fund its
Ratable Portion or participation pursuant to Section 2.3(d) and (e) (Swing
Loans), in each case, after giving effect to any payments made by the Borrower
pursuant to the terms of this sentence.

Section 2.10         Interest

(a)     Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

(i)         with respect to Term A Loans, Term B Loans, Revolving Loans and
Swing Loans, if a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin;

(ii)         with respect to Term A Loans, Term B Loans, Revolving Loans and
Swing Loans, if a Eurodollar Rate Loan, at a rate per annum equal to the sum of
(A) the Eurodollar Rate determined for the applicable Interest Period and
(B) the Applicable Margin in effect from time to time during such Eurodollar
Interest Period; and

(iii)         with respect to Incremental Term Loans, as applicable in the Loan
Documents relating thereto.

 

57



--------------------------------------------------------------------------------

(b)         Interest Payments. (i) Interest accrued on each Base Rate Loan shall
be payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing the first full Fiscal Quarter after the Effective Date and,
thereafter, on the first such day following the making of such Base Rate Loan,
(B) in the case of Base Rate Loans that are Term Loans, upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Base Rate Loan,
(ii) interest accrued on each Eurodollar Rate Loan shall be payable in arrears
(A) on the last day of each Interest Period applicable to such Loan and, if such
Interest Period has a duration of more than three months, on each date during
such Interest Period occurring every three months from the first day of such
Interest Period, (B) upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurodollar Rate Loan and (iii) interest accrued on the amount
of all other Obligations shall be payable on demand from and after the time such
Obligation becomes due and payable (whether by acceleration or otherwise).

(c)         Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default and for as long thereafter as such Event of Default shall
be continuing, (i) the principal balance of all Loans and (ii) the amount of all
other Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time. Such interest shall be payable on the date
that would otherwise be applicable to such interest pursuant to clause (b) above
or otherwise on demand.

Section 2.11         Conversion/Continuation Option

(a)         The Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurodollar Rate Loans and (ii) at the end of any applicable Interest Period, to
convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurodollar Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the Eurodollar
Loans for each Interest Period must be in the amount of at least $5,000,000 or
an integral multiple of $1,000,000 in excess thereof. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with such Lender’s Ratable Portion. Each such election shall be in substantially
the form of Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice
of Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least (x) three Business Days’ prior written notice in the case of a
conversion to, or continuation of, Eurodollar Rate Loans or (y) one Business
Day’s prior written notice in the case of a conversion to Base Rate Loans, each
such notice specifying, as applicable, (A) the amount and type of Loan being
converted or continued, (B) in the case of a conversion to, or a continuation
of, Eurodollar Rate Loans, the applicable Interest Period and (C) in the case of
a conversion, the date of such conversion.

(b)         The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (i) a Default or an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans). If, within the time period
required under the terms of this Section 2.11, the Administrative

 

58



--------------------------------------------------------------------------------

Agent does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurodollar Rate Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, such Loans shall be automatically
converted to Base Rate Loans; provided, further that if any Notice of Conversion
or Continuation (i) fails to specify whether the applicable Loans shall be
converted to or continued as Base Rate Loans or as Eurodollar Rate Loans, such
Loans shall be converted to or continued as Base Rate Loans and (ii) in the case
of a conversion to or a continuation of Eurodollar Rate Loans, fails to indicate
the term of the applicable Interest Period, such Interest Period shall be deemed
to be for a one-month period. Each Notice of Conversion or Continuation shall be
irrevocable.

Section 2.12         Fees

(a)         Unused Commitment Fee. The Borrower agrees to pay to each Revolving
Credit Lender a commitment fee (the “Unused Commitment Fee”) equal to such
Lender’s Ratable Portion of (i) the average daily undrawn portion of the
aggregate Revolving Credit Commitments for the applicable Payment Period without
giving effect to any outstanding Swing Loans during such Payment Period (the
“Average Unused Commitments”) multiplied by (ii) a rate equal to 0.50% per annum
or, if the Average Unused Commitments for such Payment Period are less than 50%
of the average daily Revolving Credit Commitments for such Payment Period, a
rate equal to 0.375% per annum; provided, that any Unused Commitment Fee owing
to a Revolving Credit Lender which is a Non-Funding Lender may be withheld by
the Administrative Agent acting upon the written direction of the Borrower for
so long as such Lender remains a Non-Funding Lender. The Unused Commitment Fee
shall be payable in arrears (x) on the first Business Day of each Fiscal
Quarter, commencing on the first such Business Day following the Effective Date
and (y) on the Revolving Credit Termination Date. The Unused Commitment Fee
shall be calculated on the basis of a year of 360 days, in each case, for the
actual number of days (including the first day but excluding the last day) in
the Payment Period for which such Unused Commitment Fee is payable.

(b)     Letter of Credit Fees. The Borrower agrees to pay the following amounts
with respect to Letters of Credit issued by any Issuer:

(i)         to the Administrative Agent for the account of each Issuer of a
Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
an issuance fee equal to 0.25% per annum of the maximum undrawn face amount of
such Letters of Credit (or such other amount as agreed with such Issuer),
payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date;

(ii)         to the Administrative Agent for the ratable benefit of the
Revolving Credit Lenders, with respect to each Letter of Credit, a fee accruing
in Dollars at a rate per annum equal to the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans on the maximum undrawn face amount of such
Letter of Credit, payable in arrears (A) on the first Business Day of each
Fiscal Quarter, commencing on the first such Business Day following the issuance
of such Letter of Credit and (B) on the Revolving Credit Termination Date;
provided, however, that during the continuance of an Event of Default, such fee
shall be increased by two percent per annum (instead of, and not in addition to,
any increase pursuant to Section 2.10(c) (Interest)) and shall be payable on

 

59



--------------------------------------------------------------------------------

demand; provided, further, that any such fee owing to a Revolving Credit Lender
which is a Non-Funding Lender may be withheld by the Administrative Agent acting
upon the written direction of the Borrower for so long as such Lender remains a
Non-Funding Lender; and

(iii)         to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.

(c)     Additional Fees. The Borrower has agreed to pay to the Administrative
Agent and the Arrangers additional fees, the amount and dates of payment of
which are embodied in the Engagement Letter.

Section 2.13         Payments and Computations

(a)     The Borrower shall make each payment hereunder (including fees and
expenses) not later than 1:00 p.m. (New York time) on the day when due, in
Dollars to the Administrative Agent or the Swing Loan Lender, as applicable, at
its address referred to in Section 11.8 (Notices, Etc.) in immediately available
funds without set-off or counterclaim. The Administrative Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Lenders, in accordance with the
application of payments set forth in clause (f) or (g) below, as applicable, for
the account of their respective Applicable Lending Offices; provided, however,
that amounts payable pursuant to Section 2.15 (Capital Adequacy), Section 2.16
(Taxes) or Section 2.14(c) or (d) (Special Provisions Governing Eurodollar Rate
Loans) shall be paid only to the affected Lender or Lenders and amounts payable
with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 1:00 p.m. (New York time)
shall be deemed to be received on the next Business Day (in the Administrative
Agent’s sole discretion).

(b)     All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(c)     Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent may specify other currencies
of payment for Obligations created by or directly related to such Loan Document.

(d)     Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of

 

60



--------------------------------------------------------------------------------

payment of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Eurodollar Rate
Loan to be made in the next calendar month, such payment shall be made on the
immediately preceding Business Day. Unless a Eurodollar Rate Loan is then due,
all repayments of (i) any Revolving Loans shall be applied as follows: first, to
repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Eurodollar Interest Periods being repaid prior to those having
later expiring Eurodollar Interest Periods, and (ii) any Term Loans shall be
applied pro rata to repay such Loans outstanding as Base Rate Loans and
Eurodollar Rate Loans.

(e)        Unless the Administrative Agent shall have received notice from the
Borrower to the Lenders prior to the date on which any payment is due hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon (at the Federal Funds
Rate for the first Business Day and, thereafter, at the rate applicable to Base
Rate Loans) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent.

(f)        Except for payments and other amounts received by the Administrative
Agent and applied in accordance with the provisions of clause (g) below (or
required to be applied in accordance with Section 2.9(c) (Mandatory Prepayments)
or Section 2.18 (Discounted Voluntary Prepayments)), all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Loans the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender, for which
the Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second, to pay all other Obligations then due and payable and third,
as the Borrower so designates. Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the Swing Loan Lender; payments
in respect of Revolving Loans received by the Administrative Agent shall be
distributed to each Revolving Credit Lender in accordance with such Lender’s
Ratable Portion of the Revolving Credit Commitments; payments in respect of the
Term Loans received by the Administrative Agent shall be distributed to each
applicable Term Loan Lender in accordance with such Lender’s Ratable Portion of
the Term Loans except as otherwise specified in Section 2.9(e) (Declining
Lenders) or Section 2.18 (Discounted Voluntary Prepayments); and all payments of
fees and all other payments in respect of any other Obligation shall be
allocated among such of the Lenders and Issuers as are entitled thereto and, for
such payments allocated to the Lenders, in proportion to their respective
Ratable Portions.

(g)        The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(c) (Mandatory Prepayments) and clause (f) above, each Agent may,
and, upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the Obligations pursuant to Section 9.2 (Remedies) shall,
deliver a blockage notice to each Deposit Account Bank for each Approved Deposit
Account and apply, all payments in respect of any

 

61



--------------------------------------------------------------------------------

Secured Obligations and all funds on deposit in any Cash Collateral Account
(including all proceeds arising from a Reinvestment Event that are held in the
Cash Collateral Account pending application of such proceeds as specified in a
Reinvestment Notice) and all other proceeds of Collateral in the following
order:

(i)         first, to pay interest on and then principal of any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;

(ii)        second, to pay Secured Obligations (other than Secured Hedging
Obligations and Cash Management Obligations) in respect of any expense
reimbursements or indemnities then due to the Agents;

(iii)       third, to pay Secured Obligations (other than Secured Hedging
Obligations and Cash Management Obligations) in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuers;

(iv)       fourth, to pay Secured Obligations (other than Secured Hedging
Obligations and Cash Management Obligations) in respect of any fees then due to
the Administrative Agent, the Collateral Agent, the Lenders and the Issuers;

(v)        fifth, to pay interest then due and payable in respect of the Loans
and Reimbursement Obligations;

(vi)       sixth, to pay or prepay principal amounts on the Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 9.3 (Action in
respect of Letters of Credit), Secured Hedging Obligations and Cash Management
Obligations, ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts, Secured Hedging
Obligations and Cash Management Obligations; and

(vii)      seventh, to the ratable payment of all other Secured Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses; provided, however, that payments that
would otherwise be allocated to the Revolving Credit Lenders shall be allocated
first to repay Swing Loans until such Loans are repaid in full and then to repay
the Revolving Loans The order of priority set forth in clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii) above may at any time and from time to time be changed
by the agreement of the Requisite Lenders without necessity of notice to or
consent of or approval by the Borrower, any Secured Party that is not a Lender
or Issuer or by any other Person that is not a Lender or Issuer; provided,
however, that the order of priority set forth in clauses (v), (vi) and
(vii) shall not be changed without the prior consent of each Lender adversely
affected thereby. The order of priority set

 

62



--------------------------------------------------------------------------------

forth in clauses (i), (ii), (iii) and (iv) above may be changed only with the
prior written consent of the Administrative Agent in addition to that of the
Requisite Lenders.

Section 2.14        Special Provisions Governing Eurodollar Rate Loans

(a)        Determination of Interest Rate

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

(b)        Interest Rate Unascertainable, Inadequate or Unfair

In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Lenders of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Loan shall automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

(c)        Increased Costs

If at any time any Lender determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loans, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

(d)        Illegality

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the date of this
Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to

 

63



--------------------------------------------------------------------------------

continue Eurodollar Rate Loans and to convert Base Rate Loans into Eurodollar
Rate Loans shall be suspended, and each such Lender shall make a Base Rate Loan
as part of any requested Borrowing of Eurodollar Rate Loans and (ii) if the
affected Eurodollar Rate Loans are then outstanding, the Borrower shall
immediately convert each such Loan into a Base Rate Loan. If, at any time after
a Lender gives notice under this clause (d), such Lender determines that it may
lawfully make Eurodollar Rate Loans, such Lender shall promptly give notice of
that determination to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.
The Borrower’s right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

(e)        Breakage Costs

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon demand,
for all actual losses, expenses and liabilities (including any actual loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s Eurodollar
Rate Loans to the Borrower but excluding any loss of the Applicable Margin on
the relevant Loans) that such Lender may sustain (i) if for any reason (other
than solely by reason of such Lender being a Non-Funding Lender) a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the Borrower or in a telephonic request by
it for borrowing or conversion or continuation or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

Section 2.15        Capital Adequacy

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.

 

64



--------------------------------------------------------------------------------

Section 2.16        Taxes

(a)        Except as otherwise provided in this Section 2.16, any and all
payments by any Loan Party under each Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender, each Issuer and the
Administrative Agent (A) taxes measured by its net income, and franchise taxes
imposed on it, and similar taxes imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender, such Issuer or the
Administrative Agent (as the case may be) is organized and (B) any U.S.
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Effective Date (or, in the case of (x) an Eligible Assignee, the date of the
Assignment and Acceptance, (y) a successor Administrative Agent, the date of the
appointment of such Administrative Agent, and (z) a successor Issuer, the date
such Issuer becomes an Issuer) applicable to such Lender, such Issuer or the
Administrative Agent, as the case may be, but not excluding any U.S. withholding
taxes payable as a result of any change in such laws occurring after the
Effective Date (or the date of such Assignment and Acceptance or the date of
such appointment of such Administrative Agent or the date such Issuer becomes an
Issuer) and (ii) in the case of each Lender or each Issuer, taxes measured by
its net income, and franchise taxes imposed on it as a result of a present or
former connection between such Lender or such Issuer (as the case may be) and
the jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Taxes shall be required by law to be deducted from or in
respect of any sum payable under any Loan Document to any Lender, any Issuer or
the Administrative Agent (w) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16, such Lender, such
Issuer or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (x) the
relevant Loan Party shall make such deductions, (y) the relevant Loan Party
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (z) the relevant Loan Party
shall deliver to the Administrative Agent evidence of such payment.

(b)        In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

(c)        Each Loan Party shall, jointly and severally, indemnify each Lender,
each Issuer and the Administrative Agent for the full amount of Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.16) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

 

65



--------------------------------------------------------------------------------

(d)        Within 30 days after the date of any payment of Taxes or Other Taxes
by any Loan Party, the Borrower shall furnish to the Administrative Agent, at
its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt evidencing payment thereof.

(e)        Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under the Guaranty, the agreements and obligations of such
Loan Party contained in this Section 2.16 shall survive the payment in full of
the Secured Obligations.

(f)        (i)  Each Non-U.S. Lender that is entitled to an exemption from U.S.
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (v) on or prior to the Effective Date in the case
of each Non-U.S. Lender that is a signatory hereto, (w) on or prior to the date
of the Assignment and Acceptance pursuant to which such Non-U.S. Lender becomes
a Lender, the date a successor Issuer becomes an Issuer, or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it to the Borrower and the
Administrative Agent, and (z) to the extent it may lawfully do so, from time to
time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:

(A)        Form W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business) or any successor
form;

(B)        Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form;

(C)        in the case of a Non-U.S. Lender claiming exemption under Sections
871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form;
or

(D)        any other applicable form, certificate or document prescribed by the
IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption from
U.S. withholding tax or reduced rate with respect to all payments to be made to
such Non-U.S. Lender under the Loan Documents.

Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.

(ii)        Each U.S. Lender shall (v) on or prior to the Effective Date in the
case of each U.S. Lender that is a signatory hereto, (w) on or prior to the date
of the Assignment and Acceptance pursuant to which such U.S. Lender becomes a
Lender, the date a successor Issuer becomes an Issuer or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such

 

66



--------------------------------------------------------------------------------

form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the Borrower and the Administrative Agent, and (z) from time
to time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this
Section 2.16(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).

(g)        Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.17        Substitution of Lenders

(a)        In the event that (i)(A) any Lender makes a claim under
Section 2.14(c) (Increased Costs) or Section 2.15 (Capital Adequacy), (B) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrower pursuant to Section 2.14(d)
(Illegality), (C) any Loan Party is required to make any payment pursuant to
Section 2.16 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Non-Funding Lender, (ii) in the case of clause (i)(A) above, as
a consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement and (iii) in the
case of clause (i)(A),(B) and (C) above, Lenders holding at least 75% of the
aggregate amount of the Commitments and the outstanding Term Loans are not
subject to such increased costs or illegality, payment or proceedings (any such
Lender, an “Affected Lender”), the Borrower may substitute any Lender and, if
reasonably acceptable to the Administrative Agent, any other Eligible Assignee
(a “Substitute Institution”) for such Affected Lender hereunder, after delivery
of a written notice (a “Substitution Notice”) by the Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.

(b)        If the Substitution Notice was properly issued under this
Section 2.17, the Affected Lender shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Lender under the Loan
Documents and the Substitute Institution shall assume, and the Affected Lender
shall be relieved of, the Affected Lender’s Revolving Credit Commitments and all
other prior unperformed obligations of the Affected Lender under the Loan
Documents (other than in respect of any damages (which pursuant to Section 11.5
(Limitations of Liability), do not include exemplary or punitive damages, to the
extent permitted by applicable law) in respect of any such unperformed
obligations). Such purchase and sale (and the corresponding assignment of

 

67



--------------------------------------------------------------------------------

all rights and claims hereunder) shall be recorded in the Register maintained by
the Administrative Agent and shall be effective on (and not earlier than) the
later of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, the Term Loans, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance satisfactory to it and the Borrower whereby the
Substitute Institution shall agree to be bound by the terms hereof and (ii) the
payment in full to the Affected Lender in cash of all fees, unreimbursed costs
and expenses and indemnities accrued and unpaid through such effective date.
Upon the effectiveness of such sale, purchase and assumption, the Substitute
Institution shall become a “Lender” hereunder for all purposes of this Agreement
having a Commitment and holding outstanding Term Loans in the amount of such
Affected Lender’s Commitment and outstanding Term Loans assumed by it and such
Commitment and outstanding Term Loans of the Affected Lender shall be
terminated; provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.

(c)        Each Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.

Section 2.18        Discounted Voluntary Prepayments

(a)        Notwithstanding anything to the contrary contained in Section 2.8
(Voluntary Prepayments) or any other provision of this Agreement, subject to the
terms and conditions set forth or referred to below, the Borrower may from time
to time, at its discretion, prepay any Class of Term Loans at less than par
value thereof (each, a “Discounted Prepayment Offer”), each such Discounted
Prepayment Offer to be managed exclusively by the Auction Manager, so long as
each of the following conditions are satisfied:

(i)        each Discounted Prepayment Offer shall be conducted in accordance
with the procedures, terms and conditions set forth in this Section 2.18 and the
Auction Procedures;

(ii)       no Default or Event of Default shall have occurred and be continuing
on the date of the delivery of any Auction Notice or at the time of prepayment
of any Term Loans in connection with any Discounted Prepayment Offer;

(iii)      the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans that the Borrower shall offer to prepay in all
Discounted Prepayment Offers pursuant to this Section 2.18 shall be in
increments of not less than $10,000,000 for any Class of Term Loans in any
Discounted Prepayment Office (or the remaining amount of the Discounted
Prepayment Offers permitted pursuant to clause (iv) below, if less than
$10,000,000) (or such lesser amount as agreed to by the Administrative Agent in
its sole discretion);

(iv)      the aggregate amount to be paid in connection with such Discounted
Prepayment Offer, together with the aggregate amount paid by the Borrower to
prepay Term Loans pursuant to this Section 2.18 prior to such Discounted
Prepayment Offer, shall not exceed $100,000,000;

 

68



--------------------------------------------------------------------------------

(v)       all Term Loans so prepaid by the Borrower shall automatically be
cancelled and retired by the Borrower on the applicable settlement date (and,
for the avoidance of doubt, may not be reborrowed);

(vi)      no more than one Discounted Prepayment Offer may be ongoing at any one
time and no more than four Discounted Prepayment Offers may be made in any one
Fiscal Year of the Borrower;

(vii)     the Borrower represents and warrants that, at the commencement and
settlement of the Discounted Prepayment Offer, none of the Borrower or any of
its Subsidiaries has any material non-public information with respect to the
Borrower or any of its Subsidiaries or Affiliates that either (A) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive such
information with respect to the Borrower, any of its Subsidiaries or Affiliates)
prior to such time or (B) if not disclosed to the Lenders, could reasonably be
expected to have a material effect upon, or otherwise be material, (1) to a
Lender’s decision to participate in any Discounted Prepayment Offer or (2) to
the market price of the Term Loans subject to such Discounted Prepayment Offer;

(viii)    after giving effect to any prepayment of Term Loans pursuant to this
Section 2.18, the aggregate amount of the Borrower’s cash and Cash Equivalents
and the Available Credit shall equal at least $50,000,000;

(ix)      at the time of any prepayment of Term Loans and after giving effect
thereto, the Borrower shall be in pro forma compliance with each covenant set
forth in Article V (Financial Covenants) hereof;

(x)       the Auction Manager and the Administrative Agent shall have received
evidence reasonably satisfactory to them that, after giving effect to any
prepayment of Term Loans pursuant to this Section 2.18, no downgrade (including
no change in outlook) in any Ratings would result therefrom; and

(xi)       at the time of the consummation of each purchase of Term Loans
through a Discounted Prepayment Offer, the Borrower shall have delivered to the
Auction Manager and the Administrative Agent an officer’s certificate of a
Responsible Officer certifying as to compliance with preceding clauses (ii),
(vii), (viii), (ix) and (x).

(b)        The Borrower must terminate any Discounted Prepayment Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be satisfied at the time at which the Term Loans would have been
prepaid pursuant to such Discounted Prepayment Offer. If the Borrower commences
any Discounted Prepayment Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Discounted Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above which are required to be satisfied at the time of the consummation
of such Discounted Prepayment Offer shall be satisfied, then the Borrower shall
have no liability to any Term Lender or any other Person for any termination of
such Discounted Prepayment Offer as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be satisfied at the
time which otherwise would have been the time of consummation of such Discounted
Prepayment Offer, and any such failure shall not result in any Default or Event
of Default hereunder. With respect to all prepayments of Term Loans made by the
Borrower pursuant to this Section 2.18, the Borrower shall pay on the settlement
date of each

 

69



--------------------------------------------------------------------------------

such prepayment all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant Auction Procedures), if any, on the prepaid Term Loans
up to the settlement date of such prepayment.

(c)        All loan prepayments conducted pursuant to Discounted Prepayment
Offers shall not constitute voluntary or mandatory prepayments for purposes of
Sections 2.8 and 2.9 hereof, but Term Loans prepaid pursuant to this
Section 2.18 shall be applied, on a pro rata basis among all participating Term
Loans of each applicable Class to ratably reduce the remaining installments of
the outstanding principal amount of such Term Loans.

(d)        Immediately upon a prepayment of the Term Loans pursuant to this
Section 2.18 (x) such Term Loans and all rights and obligations as a Lender
related thereto shall for all purposes (including under this Agreement, the
other Loan Documents and otherwise) be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and the
Borrower shall neither obtain nor have any rights as a Lender hereunder or under
the other Loan Documents by virtue of such payment and (y) the Borrower shall
take all actions necessary to cause such Term Loans to be extinguished or
otherwise cancelled in its books and records in accordance with GAAP.

(e)        The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article X (Administrative Agent)
and Section 11.3 (Costs and Expenses) and 11.4 (Indemnities) to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Discounted Prepayment Offer.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1        Conditions Precedent to Term Loans and Letters of Credit

The obligation of each Lender to make the Term Loans and Revolving Loans
requested to be made by it on the Effective Date and the obligation of each
Issuer to Issue Letters of Credit hereunder, shall not become effective until
the date (the “Effective Date”) on which each of the following conditions
precedent is satisfied or waived in accordance with Section 11.1 (Amendments,
Waivers, Etc.) of each of the following conditions precedent:

(a)        Certain Documents. The Administrative Agent shall have received on or
prior to the Effective Date (and, to the extent any Borrowing of any Eurodollar
Rate Loans is requested to be made on the Effective Date, in respect of the
Notice of Borrowing for such Eurodollar Rate Loans, at least three Business Days
prior to the Effective Date) each of the following, each dated the Effective
Date unless otherwise indicated or agreed to by the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and in sufficient
copies for each Lender:

(i)         this Agreement, duly executed and delivered by the Borrower and, for
the account of each Lender requesting the same, a Note of the Borrower
conforming to the requirements set forth herein;

 

70



--------------------------------------------------------------------------------

(ii)         the Guaranty, duly executed by each Guarantor;

(iii)        the Pledge and Security Agreement, duly executed by the Borrower
and each Guarantor, together with each of the following:

(A)        evidence satisfactory to the Administrative Agent that, upon the
filing and recording of instruments delivered on or prior to the Effective Date,
the Collateral Agent (for the benefit of the Secured Parties) shall have a valid
and perfected first-priority security interest in the Collateral, including
(x) such documents duly executed by each Loan Party as the Administrative Agent
may request with respect to the perfection of its security interests in the
Collateral free and clear of all Liens other than as agreed by the
Administrative Agent (including financing statements under the UCC, patent,
trademark and copyright security agreements suitable for filing with the Patent
and Trademark Office or the Copyright Office, as the case may be, and other
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens created by the Pledge and Security Agreement) and (y) copies
of UCC search reports as of a recent date listing all effective financing
statements that name any Loan Party as debtor, together with copies of such
financing statements, none of which shall cover the Collateral except for those
that shall be terminated on the Effective Date or are otherwise permitted
hereunder;

(B)        all certificates, instruments and other documents representing all
Pledged Collateral being pledged pursuant to such Pledge and Security Agreement
and stock powers for such certificates, instruments and other documents executed
in blank;

(C)        all Deposit Account Control Agreements, duly executed by the
corresponding Deposit Account Bank and Loan Party, that, in the reasonable
judgment of the Administrative Agent, shall be required for the Loan Parties to
comply with Section 7.13 (Control Accounts, Approved Deposit Accounts); and

(D)        Securities Account Control Agreements duly executed by the
appropriate Loan Party and (1) all “securities intermediaries” (as defined in
the UCC) with respect to all Securities Accounts and securities entitlements of
the Borrower and each Guarantor and (2) all “commodities intermediaries” (as
defined in the UCC) with respect to all commodities contracts and commodities
accounts held by the Borrower and each Guarantor;

(iv)        [Intentionally Omitted]

(v)        a favorable opinion of (A) Alston & Bird, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Collateral Agent and the
Lenders and in form satisfactory to the Administrative Agent, (B) Kelley Drye &
Warren LLP, special counsel to the Loan Parties as to FCC matters, addressed to
the Administrative Agent, the Collateral Agent and the Lenders and in form
satisfactory to the Administrative Agent, and (C) counsel to the Loan Parties in
the States of Alabama, Florida, Georgia, Kansas, South Carolina and Tennessee,
in each case, addressed to the Administrative

 

71



--------------------------------------------------------------------------------

Agent, the Collateral Agent and the Lenders and addressing such other matters as
any Lender through the Administrative Agent may reasonably request;

(vi)          a copy of each document executed by the Borrower, or its
Subsidiaries, in connection with the redemption or repayment of the Existing
Indebtedness, in each case, certified as being complete and correct by a
Responsible Officer of the Borrower;

(vii)         a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party;

(viii)        a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver any Loan Document or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (B) the by-laws (or equivalent Constituent Document) of such
Loan Party as in effect on the date of such certification, (C) the resolutions
of such Loan Party’s board of directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (viii) above;

(ix)        a certificate of the chief financial officer of the Borrower,
stating that the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent after giving effect to the Acquisition, incurrence of Indebtedness
hereunder, the application of the proceeds thereof in accordance with the terms
of this Agreement, the payment of all estimated legal, accounting and other fees
(including Transaction Costs) related thereto;

(x)        a certificate of a Responsible Officer to the effect that (A) the
representations and warranties set forth in Article IV (Representations and
Warranties) and in the other Loan Documents shall be true and correct on and as
of the Effective Date, (B) no Default or Event of Default shall exist or be
continuing on the Effective Date after giving effect to the Borrowings
hereunder, (C) the making of the Loans on such date does not violate any
Requirement of Law on the date of or immediately following such date and is not
enjoined, temporarily, preliminarily or permanently, (D) each condition set
forth in Section 3.2(b) (Conditions Precedent to Each Loan and Letter of Credit)
and Section 3.1(h) has been satisfied, and (E) no litigation (except as set
forth on Schedule 4.7 (Litigation)) has been commenced against any Loan Party or
any of its Subsidiaries that would have a Material Adverse Effect or could
reasonably be expected to restrain, prevent or impose burdensome conditions on
the Transactions;

(xi)        evidence satisfactory to the Administrative Agent that the insurance
policies required by Section 7.5 (Maintenance of Insurance) and any Collateral
Document are in full force and effect, together with, unless otherwise agreed by
the Administrative Agent, a customary broker’s letter and endorsements naming
the Collateral Agent, on behalf of the Secured Parties, as an additional insured
or loss payee under all

 

72



--------------------------------------------------------------------------------

insurance policies to be maintained with respect to the properties of the
Borrower and each other Loan Party; and

(xii)        a copy of each Related Document and each Disclosure Document, in
each case, certified as being complete and correct by a Responsible Officer of
the Borrower.

(b)        Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Effective Date (including
all such fees due and payable under the Engagement Letter).

(c)        Refinancing. Concurrently with the initial Borrowings hereunder, the
Existing Indebtedness shall be paid-in-full and commitments terminated on terms
satisfactory to the Administrative Agent, and the Administrative Agent shall
have received a payoff letter duly executed and delivered by the Borrower and
the applicable lenders or their agent under the Existing Credit Agreement and
evidence of the release, or arrangements therefor, of all related Liens and
guarantees, and termination of commitments in each case, in form and substance
satisfactory to the Administrative Agent. After giving effect to the Refinancing
and the other Transactions contemplated hereby, the Borrower and its
Subsidiaries shall have no outstanding Indebtedness or preferred stock other
than (i) the Loans and other extensions of credit pursuant to this Agreement and
(ii) the Indebtedness set forth on Schedule 8.1 (Existing Indebtedness).

(d)        Debt Rating Condition. The Borrower shall have obtained a public
corporate credit rating from S&P and a public corporate family rating from
Moody’s, in each case with respect to the Borrower, and a public rating of the
Facilities by each of S&P and Moody’s.

(e)        Consents, Etc. The Administrative Agent shall have received copies of
all CATV Franchises (and resolutions relating thereto), Pole Agreements,
Communications Licenses, PUC Authorizations, Programming Agreements and Network
Agreements in existence as of the Effective Date. Each of the Borrower and its
Subsidiaries shall have received all consents and authorizations required
pursuant to any material Contractual Obligation with any other Person and shall
have obtained all consents and Permits of, and effected all notices to and
filings with, any Governmental Authority or third parties, including, in each
case, in connection with all Communications Licenses, CATV Franchises and PUC
Authorizations, in each case, as may be necessary to allow each of the Borrower
and its Subsidiaries lawfully to execute, deliver and perform, in all material
respects, their respective obligations hereunder and under the Loan Documents,
the Related Documents to which each of them, respectively, is, or shall be, a
party and each other agreement or instrument to be executed and delivered by
each of them, respectively, pursuant thereto or in connection therewith and in
connection with the Transactions on the Effective Date (and all applicable
appeal periods shall have expired) other than those required consents identified
in Schedule 4.2(b) (Regulatory Consents) hereof, to create and perfect the Liens
on the Collateral to be owned by each of them in the manner and for the purpose
contemplated by the Loan Documents.

(f)        Material Adverse Effect. Since December 31, 2009, there shall not
have occurred (i) any event, change or condition that, individually or in the
aggregate, has had or could reasonably be expect to have, a Material Adverse
Effect or (ii) any event, change or condition that, individually or in the
aggregate, has had or could reasonably be expect to have, a Target Material
Adverse Effect.

 

73



--------------------------------------------------------------------------------

(g)        Financial Statements. The Administrative Agent shall have received
(and shall make available to the Lenders) (i) U.S. GAAP audited consolidated and
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for the 2007, 2008 and 2009 fiscal years,
(ii) U.S. GAAP unaudited consolidated and (to the extent available)
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for (A) each subsequent Fiscal Quarter
ended 30 days before the Effective Date and (B) each fiscal month after the most
recent Fiscal Quarter for which financial statements were received by the Agent
as described above and ended 30 days before the Effective Date, which financial
statements shall be in a form materially consistent with the financial
statements, compilations or forecasts previously provided to the Administrative
Agent, (iii) a compilation, in form and substance satisfactory to the
Administrative Agent, which solely relates to the assets, liabilities and
operations of the Acquired Business prepared by BKD, LLP and based on a portion
of the audited balance sheet as of the fiscal year ending December 31, 2009,
(iv) U.S. GAAP unaudited consolidated and (to the extent available)
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of the Acquired Business for (A) each subsequent fiscal
quarter ended 30 days before the Effective Date and (B) each fiscal month after
the most recent fiscal quarter for which financial statements were received by
the Administrative Agent as described above and ended 30 days before the
Effective Date, which financial statements shall be in a form materially
consistent with the financial statements, compilations or forecasts previously
provided to the Administrative Agent. The Administrative Agent shall have also
received a pro forma consolidated balance sheet and related pro forma
consolidated statements of income and cash flows of the Borrower as of and for
the twelve-month period ending on the last day of the most recently completed
four-Fiscal Quarter period for which financial statements have been delivered
pursuant to clause (iv) above, prepared after giving effect to the Acquisition
and the other transactions contemplated hereby as if the Acquisition and such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements), which financial statements shall be in a form materially consistent
with the financial statements or forecasts previously provided to the
Administrative Agent.

(h)        Related Documents. The Administrative Agent shall be satisfied that
(i) the Acquisition and the other Transactions shall be consummated on the
Effective Date in accordance with applicable law and on the terms described in
the Purchase Agreement and no amendment of or modification to or waiver of any
terms of the Purchase Agreement which, in each case, is material and adverse to
the Lenders (as reasonably determined by the Administrative Agent) shall have
occurred without the prior consent of the Administrative Agent; provided that it
is understood and agreed that any decrease in the Acquisition Consideration, the
structure of the Acquisition or the definition of “Material Adverse Effect” or
any component definition thereof shall be deemed to be material and adverse to
the Lenders, (ii) the Purchase Agreement or the other Related Documents shall
have been approved by all corporate action of the Borrower and each of the other
parties thereto, shall have been executed and delivered by each such party,
shall be in full force and effect and there shall not have occurred and be
continuing any material breach or default thereunder, (iii) subject only to the
funding of the Loans on the Effective Date, all conditions precedent to the
consummation of the Acquisition shall have been satisfied or waived with the
consent of the Administrative Agent, (iv) (A) the representations made by or
with respect to the Acquired Business in the Purchase Agreement (but only to the
extent that the Acquisition Sub or its Affiliates have the right to terminate
their obligations under the Purchase Agreement as a result of a failure of such
representations in the Purchase Agreement to be true and correct) and (B) the
Specified Representations shall be true and correct in all material respects on
the Effective Date and

 

74



--------------------------------------------------------------------------------

(v) good and marketable title to the Acquired Assets purported to be transferred
as of the Effective Date by the terms of the Purchase Agreement and the Related
Documents, free and clear of all Liens (other than Liens permitted pursuant to
Section 8.2 (Liens, Etc.)), shall be transferred to the Loan Parties
concurrently with the making of the Term B Loans under this Agreement.

(i)        Regulatory Compliance. The Administrative Agent shall have received,
at least five Business Days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

(j)        Litigation. There shall be no litigation, governmental,
administrative or judicial action, actual or threatened, that could reasonably
be expected to restrain, prevent or impose burdensome conditions on the
Refinancing or the other Transactions consummated on the Effective Date.

Section 3.2         Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Lender on any date (including the Effective Date and any
Facility Increase Date) to make any Loan and of each Issuer on any date
(including the Effective Date and any Facility Increase Date) to Issue any
Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a)        Request for Borrowing or Issuance of Letter of Credit. With respect
to any Loan, the Administrative Agent shall have received a duly executed Notice
of Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan
Request), and, with respect to any Letter of Credit, the Administrative Agent
and the Issuer shall have received a duly executed Letter of Credit Request.

(b)        Representations and Warranties; No Defaults. The following statements
shall be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

(i)        the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Effective Date and shall be true and correct in all
material respects on and as of any such date after the Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; provided, however, that solely for
purposes of representations and warranties made on the Effective Date with
respect to the Acquired Business, such representations and warranties shall be
limited to the Specified Representations and the representations made by the
Seller with respect to the Acquired Business in the Purchase Agreement (but only
to the extent that the Borrower or its Affiliates has the right to terminate
their obligations under the Purchase Agreement as a result of a failure of such
representations in the Purchase Agreement to be true and correct); and;

(ii)        no Default or Event of Default shall have occurred and be
continuing.

 

75



--------------------------------------------------------------------------------

(c)        No Legal Impediments. The making of the Loans or the Issuance of such
Letter of Credit on such date does not violate any Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

Section 3.3        Determinations of Initial Borrowing Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Term Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the initial
Borrowing, borrowing of Swing Loans or Issuance or deemed Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing or
Swing Loans. In the event one or more of the conditions specified in Sections
3.1(a)(iii)(C), (a)(iv) or (a)(vii) or 3.1(e) (Conditions Precedent to Term
Loans and Letters of Credit) is not satisfied on the proposed Effective Date,
the Administrative Agent may, at its discretion but without any obligation to
the Borrower to do so, enter into a customary post-closing agreement with the
Borrower that would set forth the extent of any obligation on the part of the
Borrower to satisfy such condition after the Effective Date and the date by
which such condition must be satisfied, together with any additional covenants
relating to such condition.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the
Effective Date and after giving effect to the Transactions consummated on the
Effective Date and the making of the Loans and the other financial
accommodations on the Effective Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):

Section 4.1        Corporate Existence; Compliance with Law

The Borrower and each of the Borrower’s Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to

 

76



--------------------------------------------------------------------------------

lease the property it operates under lease and to conduct its business as now or
currently proposed to be conducted, (d) is in compliance with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not, in the aggregate, have a
Material Adverse Effect and (f) has all necessary Permits from or by, has made
all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

Section 4.2        Corporate Power; Authorization; Enforceable Obligations

(a)        The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i)        are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

(ii)        have been or, at the time of delivery thereof pursuant to
Article III (Conditions To Loans And Letters Of Credit) will have been duly
authorized by all necessary action, including the consent of shareholders,
partners and members where required;

(iii)        do not and will not (A) contravene or violate such Loan Party’s or
any of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any material Contractual Obligation or
Related Document of such Loan Party or any of its Subsidiaries or (D) result in
the creation or imposition of any Lien upon any property of such Loan Party or
any of its Subsidiaries, other than those in favor of the Secured Parties
pursuant to the Collateral Documents; and

(iv)        do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person (other than those listed on Schedule 4.2(a) (Consents)) and such
consents, authorizations, approvals, notices, filings or registrations, if any,
will be, on or prior to the Effective Date (except as set forth on Schedule
4.2(b), which schedule may be amended on or prior to the Effective Date with the
consent of the Administrative Agent)), obtained or made, copies of which will be
delivered to the Administrative Agent on or prior to the Effective Date pursuant
to Section 3.1 (Conditions Precedent to Term Loans and Letters of Credit), and
each of which on the Effective Date will be in full force and effect and, with
respect to the Collateral, filings required to perfect the Liens created by the
Collateral Documents.

(b)        This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. This Agreement is, and
the other Loan Documents will be, when delivered hereunder, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms.

 

77



--------------------------------------------------------------------------------

Section 4.3        Ownership of Borrower; Subsidiaries

(a)        All of the outstanding capital stock of the Borrower has been validly
issued, is fully paid and non-assessable. As of the Effective Date, no Stock of
the Borrower is subject to any option, warrant, right of conversion or purchase
or any similar right except as disclosed in the Disclosure Documents. As of the
Effective Date, there are no agreements or understandings to which the Borrower
is a party with respect to the voting, sale or transfer of any shares of Stock
of the Borrower or any agreement restricting the transfer or hypothecation of
any such shares.

(b)        Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete
and accurate list showing, as of the Effective Date, all Subsidiaries of the
Borrower and, as to each such Subsidiary, the jurisdiction of its organization,
the number of shares of each class of Stock authorized (if applicable), the
number outstanding on the Effective Date and the number and percentage of the
outstanding shares of each such class owned (directly or indirectly) by the
Borrower. No Stock or any Subsidiary of the Borrower is subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right. All of the outstanding Stock of each Subsidiary of the Borrower owned
(directly or indirectly) by the Borrower has been validly issued, is fully paid
and non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Pledge and Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Neither the Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents. Borrower does not
own or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

Section 4.4        Financial Statements

(a)        The audited Consolidated balance sheets of the Borrower and its
Subsidiaries and related audited Consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries delivered to the
Administrative Agent pursuant to Section 3.1(f) (Conditions Precedent to Term
Loans and Letters of Credit) fairly present the Consolidated financial condition
of the Borrower and its Subsidiaries as at such dates and the Consolidated
results of the operations of the Borrower and its Subsidiaries for the period
ended on such dates, as applicable, all in conformity with GAAP.

(b)        Neither the Borrower nor any of the Borrower’s Subsidiaries has any
material obligation, contingent liability or liability for taxes, long-term
leases or unusual forward or long-term commitment that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement.

(c)        The Projections have been prepared by the Borrower in light of the
past operations of its business and are based upon estimates and assumptions
stated therein, all of which the Borrower believes to be reasonable and fair in
light of current conditions and current facts known to the Borrower and, as of
the Effective Date, reflect the Borrower’s good faith and reasonable estimates
of the future financial performance of the Borrower and its Subsidiaries and of
the other information projected therein for the periods set forth therein.

 

78



--------------------------------------------------------------------------------

(d)        The unaudited Consolidated balance sheets of the Borrower and its
Subsidiaries and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries delivered to the Administrative Agent
pursuant to Section 3.1(f) (Conditions Precedent to Term Loans and Letters of
Credit) have been prepared and reflect, as of the respective dates indicated,
the Consolidated financial condition of the Borrower and its Subsidiaries.

Section 4.5        Material Adverse Change

Since December 31, 2009, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

Section 4.6        Solvency

Both before and after giving effect to (a) the extensions of credit under this
Agreement to be made on the Effective Date or such other date as requested
hereunder, (b) the disbursement by the Borrower of the proceeds thereof as
contemplated by this Agreement, (c) the consummation of the Acquisition and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is Solvent.

Section 4.7        Litigation

There are no pending or, to the knowledge of the Borrower, threatened
liabilities, actions, investigations or proceedings affecting the Borrower or
any of its Subsidiaries before any court, Governmental Authority or arbitrator
other than those that, in the aggregate, would not have a Material Adverse
Effect. The performance of any action by any Loan Party required or contemplated
by any Loan Document or Related Document is not restrained or enjoined (either
temporarily, preliminarily or permanently).

Section 4.8        Taxes

(a)        All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Borrower or any of its Tax Affiliates have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of the Borrower or such Tax Affiliate in conformity with GAAP. No
Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by the Borrower and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.

(b)        None of the Borrower or any of its Tax Affiliates has (i) executed or
filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or

 

79



--------------------------------------------------------------------------------

collection of any charges, (ii) incurred any obligation under any tax sharing
agreement or arrangement other than those of which the Administrative Agent has
received a copy prior to the date hereof or (iii) been a member of an
affiliated, combined or unitary group other than the group of which the Borrower
(or its Tax Affiliate) is the common parent.

Section 4.9        Full Disclosure

All information prepared or furnished by or on behalf of the Borrower in
connection with this Agreement, the Related Documents or the consummation of the
Transactions, taken as a whole, including the information contained in the
Confidential Information Memorandum and in the Disclosure Documents, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading.

Section 4.10        Margin Regulations

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

Section 4.11        No Burdensome Restrictions; No Defaults

(a)        Neither the Borrower nor any Subsidiary of the Borrower is subject to
one or more charter or corporate restrictions that would, in the aggregate, have
a Material Adverse Effect.

(b)        Neither the Borrower nor any Subsidiary of the Borrower is in default
under or with respect to any Contractual Obligation owed by it and, to the
knowledge of the Borrower, no other party is in default under or with respect to
any Contractual Obligation owed to any Loan Party or to any Subsidiary of any
Loan Party, other than, in either case, those defaults that, in the aggregate,
would not have a Material Adverse Effect.

(c)        No Default or Event of Default has occurred and is continuing.

(d)        To the best knowledge of the Borrower, there are no Requirements of
Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.

Section 4.12        Investment Company Act

None of the Borrower or any Subsidiary of the Borrower is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended.

 

80



--------------------------------------------------------------------------------

Section 4.13        Use of Proceeds

The proceeds of the Term Loans made on the Effective Date are being used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) to refinance all Existing Indebtedness and related
transaction costs, fees and expenses, (b) to pay the Acquisition Consideration
in connection with the Acquisition and (c) for the payment of the Transaction
Costs due and payable on the Effective Date. The proceeds of the Revolving Loans
and Letters of Credit will be used by the Borrower (and, to the extent
distributed to them by the Borrower, each other Loan Party) solely to provide
for working capital and for general corporate purposes. Letters of Credit will
be used solely to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries.

Section 4.14        Insurance

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Borrower or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

Section 4.15        Labor Matters

(a)        There are no strikes, work stoppages, slowdowns or lockouts pending
or threatened against or involving the Borrower or any of its Subsidiaries,
other than those that, in the aggregate, would not have a Material Adverse
Effect.

(b)        There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to the Borrower’s knowledge, threatened, against or
involving the Borrower or any of its Subsidiaries, nor are there any
arbitrations or grievances threatened involving the Borrower or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.

(c)        Except as set forth on Schedule 4.15 (Labor Matters), as of the
Effective Date (after giving effect to the Transactions), there is no collective
bargaining agreement covering any employee of the Borrower or its Subsidiaries.

(d)        Schedule 4.15 (Labor Matters) sets forth, as of the Effective Date
(after giving effect to the Transactions), all material consulting agreements,
executive employment agreements, executive compensation plans, deferred
compensation agreements, employee stock purchase and stock option plans and
severance plans of the Borrower and any of its Subsidiaries.

Section 4.16        ERISA

(a)        Schedule 4.16 (List of Plans) separately identifies as of the
Effective Date (after giving effect to the Transactions), all Title IV Plans,
all Multiemployer Plans and all of the employee benefit plans within the meaning
of Section 3(3) of ERISA to which the Borrower or any of its Subsidiaries has
any obligation or liability, contingent or otherwise.

 

81



--------------------------------------------------------------------------------

(b)        Each employee benefit plan of the Borrower or any of the Borrower’s
Subsidiaries intended to qualify under Section 401 of the Code does so qualify,
and any trust created thereunder is exempt from tax under the provisions of
Section 501 of the Code, except where such failures, in the aggregate, would not
have a Material Adverse Effect.

(c)        Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

(d)        There has been no, nor is there reasonably expected to occur, any
ERISA Event other than those that, in the aggregate, would not have a Material
Adverse Effect.

(e)        Except to the extent set forth on Schedule 4.16 (List of Plans), none
of the Borrower nor any of the Borrower’s Subsidiaries or any ERISA Affiliate
would have any Withdrawal Liability as a result of a complete withdrawal as of
the Effective Date (after giving effect to the Transactions) from any
Multiemployer Plan.

Section 4.17        Environmental Matters

(a)        The operations of the Borrower and each of its Subsidiaries have been
and are in compliance with all Environmental Laws, including obtaining and
complying with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of the Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs after the date hereof which would exceed $5,000,000.

(b)        None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those that, in the aggregate, are not
reasonably likely to result in the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs which would exceed $5,000,000.

(c)        Except as disclosed on Schedule 4.17 (Environmental Matters), none of
the Borrower or any of its Subsidiaries is a treatment, storage or disposal
facility requiring a Permit under the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the regulations thereunder or any state analog.

(d)        There are no facts, circumstances or conditions arising out of or
relating to the operations or ownership of the Borrower or of Real Property
owned, operated or leased by the Borrower or any of its Subsidiaries that are
not specifically included in the financial information furnished to the Lenders
other than those that, in the aggregate, would not have a reasonable likelihood
of the Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs in excess of $5,000,000.

(e)        As of the date hereof, no Environmental Lien has attached to any
property of the Borrower or any of its Subsidiaries and, to the knowledge of the
Borrower, no facts, circumstances or conditions exist that could reasonably be
expected to result in any such Lien attaching to any such property.

 

82



--------------------------------------------------------------------------------

(f)        The Borrower and each of its Subsidiaries has provided the Lenders
with copies of all environmental, health or safety audits, studies, assessments,
inspections, investigations or other environmental health and safety reports
relating to the operations of the Borrower or any of its Subsidiaries or any
Real Property of any of them that are in the possession, custody or control of
the Borrower or any of its Subsidiaries.

Section 4.18        Intellectual Property

The Borrower and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights (including all Intellectual Property as defined in the Pledge
and Security Agreement) that are necessary for the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto, including all trade names associated with
any private label brands of the Borrower or any of its Subsidiaries, except
those that would not have a Material Adverse Effect. To the Borrower’s
knowledge, no license, permit, patent, patent application, trademark, trademark
application, service mark, trade name, copyright, copyright application,
Internet domain name, franchise, authorization, other intellectual property
right (including all “Intellectual Property” as defined in the Pledge and
Security Agreement), slogan or other advertising device, product, process,
method, substance, part or component, or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened,
except those that would not have a Material Adverse Effect.

Section 4.19        Title; Real Property

(a)        Each of the Borrower and its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all Real Property and good title to
all personal property, in each case that is purported to be owned or leased by
it, including those reflected on the most recent Financial Statements delivered
by the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.). The Borrower and its
Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents in respect of, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect, the Borrower’s and
its Subsidiaries’ right, title and interest in and to all such property.

(b)        Set forth on Schedule 4.19 (Real Property) is a complete and accurate
list of all Real Property of each Loan Party and showing, as of the Effective
Date, the current street address (including, where applicable, county, state and
other relevant jurisdictions), record owner and, where applicable, lessee
thereof.

(c)        As of the Effective Date, no Loan Party nor any of its Subsidiaries
owns or holds, or is obligated under or a party to, any lease, option, right of
first refusal or other contractual right to purchase, acquire, sell, assign,
dispose of or lease any Real Property of such Loan Party or any of its
Subsidiaries.

(d)        As of the Effective Date, no portion of any Real Property of any Loan
Party or any of its Subsidiaries has suffered any material damage by fire or
other casualty loss that

 

83



--------------------------------------------------------------------------------

has not heretofore been completely repaired and restored to its original
condition. Except as disclosed to the Administrative Agent, no portion of any
Real Property of any Loan Party or any of its Subsidiaries is located in a
special flood hazard area as designated by any federal Governmental Authority.

(e)        All Permits required to have been issued or appropriate to enable all
Real Property of the Borrower or any of its Subsidiaries to be lawfully occupied
and used for all of the purposes for which they are currently occupied and used
have been lawfully issued and are in full force and effect, other than those
that, in the aggregate, would not have a Material Adverse Effect.

(f)        None of the Borrower or any of its Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property of the Borrower or any of
its Subsidiaries or any part thereof, except those that, in the aggregate, would
not have a Material Adverse Effect.

Section 4.20       Interactive Broadband Networks and Communications Law
Matters.

(a)        Interactive Broadband Networks. Schedule 4.20(a) hereto sets forth,
as of the Effective Date, a true and complete list of each Interactive Broadband
Network owned or operated by any Loan Party identified by the jurisdiction
served by such Interactive Broadband Network.

(b)        CATV Franchises. Schedule 4.20(b) hereto sets forth, as of the
Effective Date, a true and complete list of the CATV Franchises (and expiration
dates thereof) of each Loan Party and the jurisdiction served thereby.

(c)        Local Authorizations. Schedule 4.20(c) hereto sets forth, as of the
Effective Date, a true and complete list of all Communications Licenses and PUC
Authorizations (and the expiration dates thereof) of each Loan Party pertaining
to the provision of local telecommunications services and high-speed internet
access and, if applicable, the jurisdiction served thereby.

(d)        Long Distance Authorizations. Schedule 4.20(d) hereto sets forth, as
of the Effective Date, a true and complete list of all Communications Licenses
and PUC Authorizations (and the expiration dates thereof) of each Loan Party
pertaining to the provision of long distance telecommunications services and
high-speed internet access and, if applicable, the jurisdiction served thereby.

(e)        Other Authorizations. Schedule 4.20(e) hereto sets forth, as of the
Effective Date, a true and complete list of all Communications Licenses and PUC
Authorizations (and the expiration dates thereof) not listed on any other
Schedule hereto of any Loan Party, and, if applicable, the jurisdiction served
thereby.

(f)        Network Agreements. Schedule 4.20(f) hereto sets forth, as of the
Effective Date, a true and complete list of the Network Agreements of each Loan
Party which constitute material Contractual Obligations, each of which is in
full force and effect and neither any Loan Party nor, to the best knowledge of
any Loan Party, any of the other parties thereto, is in default of any of the
provisions thereof in any material respect.

 

84



--------------------------------------------------------------------------------

(g)        Communications Law. No Loan Party is in violation of any duty or
obligation required by any Communications Law, the Cable Act or any other
Requirement of Law pertaining to or regulating the operation of any Interactive
Broadband Network or the provision of Broadband Services, except where such
violation could not reasonably be expected to result in a Material Adverse
Effect.

(h)        Broadband Approvals. Each Loan Party possesses all Permits and
approvals from each Governmental Authority necessary to own and operate any
Interactive Broadband Network or any other local or long distance
telecommunications systems presently operated by such Loan Party or otherwise
for the operations of their businesses and are not in violation thereof, except
where the failure to so possess could not reasonably be expected to have a
Material Adverse Effect. All material approvals from each Governmental Authority
are in full force and effect and no event has occurred that permits, or after
notice or lapse of time could permit, the revocation, termination or material
and adverse modification of any such approval.

(i)        Communications Licenses. There is not pending or, to the best
knowledge of any Loan Party, threatened, any action by the FCC or any other
Governmental Authority to modify adversely, revoke, cancel, suspend or refuse to
renew any Communications License, CATV Franchise or PUC Authorization held by
any Loan Party or any of its Subsidiaries, except, in each case, for such
actions that, if adversely determined, would not, individually or in the
aggregate, have a Material Adverse Effect. There is not pending or, to the best
knowledge of any Loan Party, threatened, any action by the FCC or any other
Governmental Authority to modify adversely, revoke, cancel, suspend or refuse to
renew any other approvals from any Governmental Authority, except, in each case,
for such actions that, if adversely determined, would not, individually or in
the aggregate, have a Material Adverse Effect. To the knowledge of the Loan
Parties, no event has occurred and is continuing which could reasonably be
expected to (i) result in the imposition of a material forfeiture or the
revocation, termination or adverse modification of any such Communications
License, PUC Authorization or CATV Franchise (ii) materially and adversely
affect any rights of any Loan Party thereunder. Each Loan Party has no reason to
believe and has no knowledge that any of its Communications Licenses, PUC
Authorizations or CATV Franchises will fail to be renewed in the ordinary
course.

(j)        Rate Regulation. Except as set forth on Schedule 4.20(j), as of the
Effective Date, no franchising authority has notified any Loan Party of its
application to be certified to regulate rates as provided in Section 76.910 of
the FCC rules implementing the rate regulation provisions of the Cable Act and
no Governmental Authority that has issued a CATV Franchise to any Loan Party has
notified any Loan Party that it has been certified and has adopted regulations
required to commence regulation as provided in Section 76.910(e) of such rate
regulation rules, except, in each case, for such actions that would not have a
Material Adverse Effect.

(k)        Proceedings. There is not issued or outstanding or, to the best
knowledge of any Loan Party, threatened, any notice of any hearing, violation or
complaint against any Loan Party with respect to the provision of Broadband
Services by any Loan Party or with respect to the operation of any portion of
any Interactive Broadband Network, except for any such hearing, violation or
complaint which could not reasonably be expected to have a Material Adverse
Effect and, as of the Effective Date, no Loan Party has any knowledge that any
Person intends to contest renewal of any Communication License, PUC
Authorization, CATV Franchise or other approval from any Governmental Authority
or Pole Agreement.

 

85



--------------------------------------------------------------------------------

(l)        Copyrights. All notices, statements of account, supplements and other
documents required under Section 111 of the Copyright Act of 1976 and under the
rules of the Copyright Office with respect to the carriage of off-air signals by
the Interactive Broadband Networks have been duly filed, and the proper amount
of copyright fees have been paid on a timely basis, and each such Interactive
Broadband Network qualifies for the compulsory license under Section 111 of the
Copyright Act of 1976, except where failure to so file, pay or qualify could not
reasonably be expected to result in a Material Adverse Effect.

(m)        Off-air Signals. The carriage of all off-air signals by the
Interactive Broadband Networks is permitted by valid retransmission consent
agreements or by must-carry elections by broadcasters, or is otherwise permitted
under Requirement of Law.

(n)        Condition of Systems. All of the material properties, equipment and
systems of each Loan Party, including the Interactive Broadband Networks, are,
and all those to be added in connection with any contemplated system expansion
or construction will be, in good repair and condition, ordinary wear and tear
excepted, and in working order and condition which is in accordance with
applicable industry standards, and are and will be in compliance with all
standards or rules imposed by any Governmental Authority, except where failure
to be in such condition or to so comply could not reasonably be expected to
result in a Material Adverse Effect.

(o)        Fees. Each Loan Party has paid all franchise, license, universal
service, or other fees, contributions, and charges material to the CATV
Franchises, Communications Licenses, PUC Authorizations, any Interactive
Broadband Network and other matters respecting the operation of its business
which have become due pursuant to any approval from any Governmental Authority
or other permit in respect of its business, except where the failure to so pay
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.21        Prohibited Persons; Trade Restrictions

No Loan Party nor any of their respective Affiliates is a Prohibited Person.
None of the funds or other assets of any Loan Party constitute property of, or
are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including the
International Emergency Economic Powers Act, The Trading with the Enemy Act, and
any Executive Orders or regulations promulgated thereunder with the result that
any transaction contemplated by this Agreement (whether directly or indirectly),
is prohibited by law or the Loans or any extensions of credit hereunder are in
violation of law. None of the funds of any Loan Party have been derived from any
unlawful activity with the result that any transaction contemplated by this
Agreement (whether directly or indirectly), is prohibited by law or the Loans or
any extensions of credit hereunder are in violation of law.

Section 4.22        Related Documents

(a)        The execution, delivery and performance by each Loan Party of the
Related Documents to which it is a party and the consummation of the
transactions contemplated thereby by such Loan Party:

(i)         are within such Loan Party’s respective corporate, limited liability
company, partnership or other powers;

 

86



--------------------------------------------------------------------------------

(ii)        have been duly authorized by all necessary corporate or other
action, including the consent of stockholders where required;

(iii)       do not and will not (A) contravene or violate any Loan Party’s or
any of its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any Loan Party, or any order or decree of any
Governmental Authority or arbitrator, (C) conflict with or result in the breach
of, constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Loan Party or any of its
Subsidiaries (other than a Contractual Obligation to be terminated effective
upon the consummation of the Acquisition) or (D) result in the creation or
imposition of any Lien upon any property of any Loan Party or any of its
Subsidiaries other than a Lien permitted under Section 8.2 (Liens, Etc.); and

(iv)       do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than those that will have been obtained at the Effective Date,
each of which will be in full force and effect on the Effective Date, none of
which will on the Effective Date impose materially adverse conditions upon the
exercise of control by Holdings over the Borrower or by the Borrower over any of
its Subsidiaries.

(b)        Each of the Related Documents has been or at the Effective Date will
have been duly executed and delivered by each Loan Party party thereto and at
the Effective Date will be the legal, valid and binding obligation of each Loan
Party party thereto, enforceable against such Loan Party in accordance with its
terms.

(c)        None of the Related Documents has been amended or modified in any
respect and no provision therein has been waived, except in each case to the
extent permitted by Section 8.12 (Modification of Related Documents), and each
of the representations and warranties therein are true and correct in all
material respects and no default or event that, with the giving of notice or
lapse of time or both, would be a default has occurred thereunder.

Section 4.23        Security Documents

(a)        The Pledge and Security Agreement is effective to create, in favor of
the Collateral Agent, for the benefit of the Secured Parties a legal, valid,
binding and enforceable security interest in the Collateral described therein
and the proceeds thereof and (i) in the case of Pledged Collateral (as defined
in the Pledge and Security Agreement) consisting of Instruments (as defined in
the Pledge and Security Agreement) and Certificated Securities (as defined in
the Pledge and Security Agreement), upon the earlier of (A) when such Pledged
Collateral (in each case properly endorsed for transfer to the Collateral Agent
or in blank) is delivered to the Collateral Agent (B) when financing statements
in appropriate form are filed in the offices specified on Schedule 3 (Filings)
to the Pledge and Security Agreement, (ii) in the case of all Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, the completion of the filings and other actions specified on Schedule 3
(Filings) to the Pledge and Security Agreement (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Collateral Agent in completed and duly executed form), (iii) the execution
and delivery of Securities Account Control Agreements with respect to Investment
Property (as defined in the Pledge and Security Agreement) not in certificated
form, (iv) the execution and delivery of Deposit Account Control Agreements with
respect to all Deposit Accounts of a Grantor and (v) all appropriate filings
having been made with the United States Copyright Office, the

 

87



--------------------------------------------------------------------------------

Pledge and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Secured Parties in
such Collateral and proceeds thereof. Such security interest shall be prior to
all other Liens on the Collateral except for Customary Permitted Liens having
priority over the Collateral Agent’s Lien by operation of law or otherwise as
permitted under this Agreement.

(b)        Upon the execution and delivery thereof, each of the Mortgages will
be effective to create in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, a legal, valid, binding and enforceable Lien on, and
security interest in, all off the Loan Parties’ right, title and interest in and
to Property subject to a Mortgage thereunder and proceeds thereof, and when the
Mortgages are filed in the appropriate offices, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereof in such Property subject to a Mortgage and
proceeds thereof, as security for the Secured Obligations, in each case prior
and superior in right to any other person except for Customary Permitted Liens
having priority over the Collateral Agent’s Lien by operation of law or
otherwise as permitted under this Agreement.

ARTICLE V

FINANCIAL COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 5.1        Maximum Leverage Ratio

The Borrower shall maintain, on each day of each Fiscal Quarter set forth below,
a Leverage Ratio of not more than the maximum ratio set forth below opposite
such Fiscal Quarter:

 

FISCAL QUARTER ENDING

  

MAXIMUM LEVERAGE

RATIO

December 31, 2010

   5.25 to 1.00

March 31, 2011

   5.25 to 1.00

June 30, 2011

   5.00 to 1.00

September 30, 2011

   5.00 to 1.00

December 31, 2011

   4.75 to 1.00

March 31, 2012

   4.75 to 1.00

June 30, 2012

   4.75 to 1.00

September 30, 2012

   4.50 to 1.00

December 31, 2012

   4.50 to 1.00

March 31, 2013

   4.25 to 1.00

June 30, 2013

   4.25 to 1.00

September 30, 2013

   4.00 to 1.00

December 31, 2013

   4.00 to 1.00

March 31, 2014

   3.75 to 1.00

June 30, 2014

   3.75 to 1.00

September 30, 2014

   3.75 to 1.00

 

88



--------------------------------------------------------------------------------

FISCAL QUARTER ENDING

  

MAXIMUM LEVERAGE

RATIO

December 31, 2014

   3.75 to 1.00

March 31, 2015

   3.50 to 1.00

June 30, 2015

   3.50 to 1.00

September 30, 2015

   3.50 to 1.00

December 31, 2015

   3.50 to 1.00 March 31, 2016 and at the end of each Fiscal Quarter thereafter
   3.50 to 1.00

Section 5.2        Minimum Interest Coverage Ratio

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2010, for the four Fiscal Quarters ending on such day, of at least
2.50 to 1.00.

Section 5.3        Capital Expenditures

The Borrower, together with its Subsidiaries, shall not make or incur, or permit
to be made or incurred, Capital Expenditures during any Fiscal Year in excess of
$110,000,000 in the aggregate. Notwithstanding the foregoing, (i) up to 100% of
the amount of Capital Expenditures permitted pursuant to this Section 5.3 for
any Fiscal Year, if not expended in the Fiscal Year for which it is permitted,
may be carried over for expenditure in the next succeeding Fiscal Year; provided
that for the Fiscal Year ending December 31, 2010, any such carry-over amount
shall be calculated based on the difference, if any, between $110,000,000 and
the aggregate amount of all Capital Expenditures expended in the Fiscal Year
ending December 31, 2009, as certified by a Responsible Officer of the Borrower
to the Administrative Agent on or prior to the Effective Date; (ii) Capital
Expenditures made in any Fiscal Year shall be deemed to be made, first, in
respect of the amounts permitted for such Fiscal Year as provided above (without
giving effect to the carryover permitted by clause (i) above) and, second, in
respect of amounts carried over from the prior Fiscal Year pursuant to clause
(i) above; (iii) the maximum amount of Capital Expenditures set forth above
shall be increased by an additional amount after the Effective Date for each
Permitted Acquisition consummated in any Fiscal Year equal to 20% of the total
revenues of the Proposed Acquisition Target for such Permitted Acquisition for
the last four full Fiscal Quarters preceding the date of consummation of such
Permitted Acquisition (as determined in financial statements for the Proposed
Acquisition prepared in accordance with the standards set forth in
Section 6.1(b) (Financial Statements); and (iv) such Capital Expenditures shall
not include any items contained in clauses (a), (b) or (c) of the definition
thereof.

ARTICLE VI

REPORTING COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

89



--------------------------------------------------------------------------------

Section 6.1 Financial Statements

The Borrower shall furnish to the Administrative Agent (who will make such
information available to each of the Lenders) each of the following:

(a)         [Intentionally Omitted]

(b)         Quarterly Reports. Not later than 50 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year (or such earlier date on
which the Borrower is required to file a Form 10-Q under the Exchange Act),
financial information regarding the Borrower and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of such quarter and the
related statements of income and cash flow for such quarter and that portion of
the Fiscal Year ending as of the close of such quarter, in each case certified
by a Responsible Officer of the Borrower as fairly presenting the Consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).

(c)         Annual Reports. Not later than 90 days after the end of each Fiscal
Year (or such earlier date on which the Borrower is required to file a Form 10-K
under the Exchange Act), financial information regarding the Borrower and its
Subsidiaries consisting of Consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such year and related statements
of income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, all prepared in conformity with GAAP and certified, in the case of such
Consolidated Financial Statements, without qualification as to the scope of the
audit or as to the Borrower being a going concern by the Borrower’s Accountants,
together with the report of such accounting firm stating that (i) such Financial
Statements fairly present the Consolidated financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the Financial Statements) and (ii) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards, and
accompanied by a certificate stating that in the course of the regular audit of
the business of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenants contained in Article V (Financial Covenants) has occurred
and is continuing, or, if in the opinion of such accounting firm, a Default or
Event of Default has occurred and is continuing in respect of such financial
covenants, a statement as to the nature thereof.

(d)         Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) demonstrating
compliance with each of the financial covenants contained in Article V
(Financial Covenants) that is tested on a quarterly basis and (ii) stating that
no Default or Event of Default has occurred and is continuing or, if a Default
or an Event of Default has occurred and is continuing, stating the nature
thereof and the action that the Borrower proposes to take with respect thereto.

(e)         Corporate Chart and Other Collateral Updates. Together with each
delivery of any Financial Statement pursuant to clause (b) or (c) above at the
request of the Administrative Agent, (i) a certificate of a Responsible Officer
of the Borrower certifying that the

 

90



--------------------------------------------------------------------------------

Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (e) is true, correct, complete and current as of the date of such
Financial Statement and (ii) a certificate of a Responsible Officer of the
Borrower in form and substance satisfactory to the Administrative Agent that all
certificates, statements, updates and other documents (including updated
schedules) required to be delivered pursuant to the Pledge and Security
Agreement by any Loan Party in the preceding Fiscal Quarter have been delivered
thereunder (or such delivery requirement was otherwise duly waived or extended).
The reporting requirements set forth in this clause (e) are in addition to, and
are not intended to and shall not replace or otherwise modify, any obligation of
any Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause
(e) shall only provide notice to the Administrative Agent and shall not, by
itself, modify any obligation of any Loan Party under any Loan Document, update
any Schedule to this Agreement or any schedule to any other Loan Document or
cure, or otherwise modify in any way, any failure to comply with any covenant,
or any breach of any representation or warranty, contained in any Loan Document
or any other Default or Event of Default.

(f)        Business Plan. Not later than 45 days after the end of each Fiscal
Year, and containing substantially the types of financial information contained
in the Projections, (i) the annual business plan of the Borrower and its
Subsidiaries for the next succeeding Fiscal Year approved by the board of
directors of the Borrower, (ii) forecasts prepared by management of the Borrower
for each fiscal month in the next succeeding Fiscal Year and (iii) forecasts
prepared by management of the Borrower for each of the succeeding Fiscal Years
through the Fiscal Year ending December 31, 2016, including, in each instance
described in clauses (ii) and (iii) above, (x) a projected Fiscal Quarter-end
and Fiscal Year-end Consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based.

(g)        Management Letters, Etc. Within five Business Days after receipt
thereof by any Loan Party, copies of each management letter, exception report or
similar letter or report received by such Loan Party from its independent
certified public accountants (including the Borrower’s Accountants).

(h)        Intercompany Loan Balances. Together with each delivery of any
Financial Statement pursuant to clauses (b) or (c) above, at the request of the
Administrative Agent, a summary of the outstanding balance of all intercompany
Indebtedness as of the last day of the fiscal month covered by such Financial
Statement, certified by a Responsible Officer of the Borrower.

Section 6.2        Default Notices

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect, the Borrower shall give the Administrative Agent notice specifying the
nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day.

Section 6.3        Litigation and Regulatory Matters

The Borrower shall provide the Administrative Agent:

 

91



--------------------------------------------------------------------------------

(a)        promptly after the commencement thereof, written notice of the
commencement of all actions, suits and proceedings before any domestic or
foreign Governmental Authority or arbitrator affecting the Borrower or any
Subsidiary of the Borrower that (i) seeks injunctive or similar relief or
(ii) in the reasonable judgment of the Borrower or such Subsidiary expose the
Borrower or such Subsidiary to liability in an amount aggregating $7,500,000 or
more or that, if adversely determined, would have a Material Adverse Effect; and

(b)        promptly, and in any event within 10 days, after filing, receipt or
becoming aware thereof, copies of any filings or communications sent to and
notices or other communications received by any Borrower or any of its
Subsidiaries from any Governmental Authority, including the Securities and
Exchange Commission, the FCC, any PUC, or any local franchising authority,
relating to (i) any material non-compliance by any Borrower or any of its
Subsidiaries with any laws or regulations or with respect to any matter or
proceeding the effect of which, if adversely determined, would have a Material
Adverse Effect or (ii) any violation by any Borrower or any of its Subsidiaries
of any Communication License, CATV Franchise, PUC Authorization or similar
license, franchise or authorization that would constitute a Material Adverse
Effect.

Section 6.4        Asset Sales

Prior to any Asset Sale in excess of $10,000,000, the Borrower shall send the
Administrative Agent a notice (a) describing such Asset Sale or the nature and
material terms and conditions of such transaction and (b) stating the estimated
Net Cash Proceeds anticipated to be received by the Borrower or any of its
Subsidiaries.

Section 6.5        Notices under Related Documents

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.

Section 6.6        SEC Filings; Press Releases

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that Borrower sends to its
security holders generally, (b) all reports and registration statements that
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Loan Party made available by any Loan Party to the public or any other
creditor.

Section 6.7        Labor Relations

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person.

 

92



--------------------------------------------------------------------------------

Section 6.8        Tax Returns

Upon the request of the Requisite Lenders or the Administrative Agent, the
Borrower shall provide copies of all federal, state, local tax returns and
reports filed by the Borrower or any Subsidiary of the Borrower in respect of
taxes measured by income (excluding sales, use and like taxes).

Section 6.9        Insurance

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with (a) a
report in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders outlining all material insurance coverage maintained as of the
date of such report by the Borrower or any Subsidiary of the Borrower and the
duration of such coverage and (b) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid and
confirming, with respect to any insurance maintained by the Borrower or any Loan
Party, that the Administrative Agent has been named as loss payee or additional
insured, as applicable.

Section 6.10        ERISA Matters

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

(a)        promptly and in any event within 30 days after the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred, written notice describing such event;

(b)        promptly and in any event within 10 days after the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the Borrower describing such ERISA Event
or waiver request and the action, if any, the Borrower, its Subsidiaries and
ERISA Affiliates propose to take with respect thereto and a copy of any notice
filed with the PBGC or the IRS pertaining thereto; and

(c)        simultaneously with the date that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate files a notice of intent to terminate any Title
IV Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of
Section 4041(b) of ERISA, a copy of each notice.

Section 6.11        Environmental Matters

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after the Borrower or any Subsidiary of the Borrower learning of
any of the following, written notice of each of the following:

(a)        that any Loan Party is or may be liable to any Person as a result of
a Release or threatened Release that could reasonably be expected to subject
such Loan Party to Environmental Liabilities and Costs in excess of $5,000,000;

 

93



--------------------------------------------------------------------------------

(b)        the receipt by any Loan Party of notification that any Real Property
or personal property of such Loan Party is or is reasonably likely to be subject
to any Environmental Lien;

(c)        the receipt by any Loan Party of any notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not be reasonably likely to
subject the Loan Parties collectively to Environmental Liabilities and Costs in
excess of $5,000,000;

(d)        the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Loan Parties collectively to Environmental
Liabilities and Costs in excess of $5,000,000;

(e)        any proposed acquisition of stock, assets or real estate, any
proposed leasing of property or any other action by any Loan Party or any of its
Subsidiaries other than those the consequences of which, in the aggregate, have
reasonable likelihood of subjecting the Loan Parties collectively to
Environmental Liabilities and Costs in excess of $5,000,000;

(f)        any proposed action by any Loan Party or any of its Subsidiaries or
any proposed change in Environmental Laws that, in the aggregate, have a
reasonable likelihood of requiring the Loan Parties to obtain additional
environmental, health or safety Permits or make additional capital improvements
to obtain compliance with Environmental Laws that, in the aggregate, would have
cost $5,000,000 or more or that shall subject the Loan Parties to additional
Environmental Liabilities and Costs in excess of $5,000,000; and

(g)        upon written request by any Lender through the Administrative Agent,
a report providing an update of the status of any environmental, health or
safety compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

Section 6.12        Other Information

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower or any Subsidiary of the Borrower as
the Administrative Agent or such Lender through the Administrative Agent may
from time to time reasonably request.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

94



--------------------------------------------------------------------------------

Section 7.1        Preservation of Corporate Existence, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, preserve
and maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.4 (Sale of Assets) and 8.7 (Restriction on
Fundamental Changes; Permitted Acquisitions) and 8.11 (Modification of
Constituent Documents).

Section 7.2        Compliance with Laws, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
with all applicable Requirements of Law, Contractual Obligations and Permits,
except where the failure so to comply would not, in the aggregate, have a
Material Adverse Effect.

Section 7.3        [Intentionally Omitted]

Section 7.4        Payment of Taxes, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP.

Section 7.5        Maintenance of Insurance

The Borrower shall (a) maintain for itself, and the Borrower shall cause to be
maintained for each Subsidiary of the Borrower, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all such insurance relating to any Loan Party
to name the Administrative Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ written notice thereof to the Administrative Agent.

Section 7.6        Access

The Borrower shall, and shall cause each Subsidiary of the Borrower to, from
time to time permit the Administrative Agent and the Lenders or any agents or
representatives thereof, within two Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to, (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each Subsidiary of the
Borrower, (b) visit the properties of the Borrower and each Subsidiary of the
Borrower, (c) discuss the affairs, finances and accounts of the Borrower and
each Subsidiary of the Borrower with any of their respective officers or
directors and (d) after prior written notice to the Borrower, communicate
directly with any of its certified public accountants (including the Borrower’s
Accountants); provided, however, that unless an Event of Default has occurred
and is continuing, the Borrower shall only be obligated to pay the costs and
expenses of the Administrative Agent incurred in connection with this
Section 7.6 and such inspections or visits shall occur only once per year unless
an Event of Default shall have occurred and be continuing.

 

95



--------------------------------------------------------------------------------

If an Event of Default shall have occurred and be continuing, the Borrower shall
authorize its certified public accountants (including the Borrower’s
Accountants), and shall cause the certified public accountants of any Subsidiary
of the Borrower, if any, to disclose to the Administrative Agent or any Lender
any and all financial statements and other information of any kind, as the
Administrative Agent or any Lender reasonably requests and that such accountants
may have with respect to the business, financial condition, results of
operations or other affairs of the Borrower or any Subsidiary of the Borrower.

Section 7.7        Keeping of Books

The Borrower shall, and shall cause each Subsidiary of the Borrower to keep,
proper books of record and account, in which full and correct entries shall be
made in conformity with GAAP of all financial transactions and the assets and
business of the Borrower and each such Subsidiary.

Section 7.8        Maintenance of Properties, Etc.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and preserve (a) in good working order and condition all of its properties
necessary in the conduct of its business, (b) all rights, permits, licenses,
approvals and privileges (including all Permits) used or useful or necessary in
the conduct of its business and (c) all registered patents, trademarks, trade
names, copyrights and service marks with respect to its business, except where
failure to so maintain and preserve the items set forth in clauses (a), (b) and
(c) above would not, in the aggregate, have a Material Adverse Effect.

Section 7.9        Application of Proceeds

The Borrower (and, to the extent distributed to them by the Borrower, each Loan
Party) shall use the entire amount of the proceeds of the Loans and utilize the
Letters of Credit as provided in Section 4.13 (Use of Proceeds).

Section 7.10        Environmental

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
in all material respects with Environmental Laws and, without limiting the
foregoing, the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of the Borrower or any Subsidiary of the Borrower
incurring Environmental Liabilities and Costs in excess of $5,000,000 in the
aggregate, (a) conduct, or pay for consultants to conduct, tests or assessments
of environmental conditions at such operations or properties, including the
investigation and testing of subsurface conditions and (b) take such Remedial
Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws.

Section 7.11        Additional Collateral and Guaranties

To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired property and Persons that
become Subsidiaries of any Loan Party after the Effective Date) and subject to
Section 7.12 (Regulatory

 

96



--------------------------------------------------------------------------------

Consents), the Borrower agrees promptly to do, or cause each Subsidiary of the
Borrower to do, each of the following, unless otherwise agreed by the
Administrative Agent:

(a)        deliver to the Administrative Agent such duly executed supplements
and amendments to the Guaranty (or, in the case of any Subsidiary of any Loan
Party that is not a Domestic Subsidiary or that holds shares in any Person that
is not a Domestic Subsidiary, foreign guarantees and related documents), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and as the Administrative Agent deems necessary or advisable in order to ensure
that each Subsidiary of each Loan Party guaranties, as primary obligor and not
as surety, the full and punctual payment when due of the Obligations or any part
thereof; provided, however, in no event shall any Excluded Foreign Subsidiary be
required to guaranty the payment of the Obligations, unless (x) the Borrower and
the Administrative Agent otherwise agree or (y) such Excluded Foreign Subsidiary
has entered into Guaranty Obligations in respect of other Indebtedness of the
Borrower having substantially similar tax consequences;

(b)        deliver to the Collateral Agent such duly-executed joinder and
amendments to the Pledge and Security Agreement and, if applicable, other
Collateral Documents (or, in the case of any such Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign charges, pledges, security agreements and other
Collateral Documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to (i) effectively grant to the Collateral
Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable first-priority security interest in the Stock and Stock Equivalents
and other debt Securities owned by any Loan Party and (ii) effectively grant to
the Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
and enforceable first-priority security interest in all property interests and
other assets of any Loan Party; provided, however, in no event shall (x) any
Loan Party or any of its Subsidiaries, individually or collectively, be required
to pledge in excess of 66% of the outstanding Voting Stock of any Excluded
Foreign Subsidiary or (y) any assets of any Excluded Foreign Subsidiary be
required to be pledged, unless the Borrower and the Administrative Agent
otherwise agree;

(c)        deliver to the Collateral Agent all certificates, instruments and
other documents representing all Pledged Stock and all other Stock, Stock
Equivalents and other debt Securities being pledged pursuant to the joinders,
amendments and foreign agreements executed pursuant to clause (b) above,
together with (i) in the case of certificated Pledged Stock and other
certificated Stock and Stock Equivalents, undated stock powers endorsed in blank
and (ii) in the case of other certificated debt Securities, endorsed in blank,
in each case executed and delivered by a Responsible Officer of such Loan Party
or such Subsidiary thereof, as the case may be;

(d)        to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Administrative
Agent or the Collateral Agent; and

(e)        if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

97



--------------------------------------------------------------------------------

Section 7.12        Regulatory Consents

(a)        At the request of the Administrative Agent, the Borrower shall, or
shall cause its applicable Subsidiary to, use its respective commercially
reasonable efforts to obtain each Permit of the applicable Governmental
Authority or third party which is required for the Collateral Agent to hold a
first-priority perfected security interest in the CATV Franchises set forth in
Schedule 4.2(b)(Regulatory Consents) requiring prior approval of the applicable
Government Authority.

(b)        The Borrower shall, or shall cause its applicable Subsidiary to, use
its respective commercially reasonable efforts to obtain each Permit of the
applicable Governmental Authority or third party which is required for the
Collateral Agent to hold a first-priority perfected security interest in the
rights under the PUC Authorizations set forth in Schedule 4.2(b) (Regulatory
Consents) requiring prior approval of the applicable Government Authority or
third party.

(c)        Promptly following the acquisition or assumption by or grant to any
Loan Party of any Communications License, CATV Franchise or PUC Authorization,
the Borrower shall, or cause its applicable Subsidiary to, use its respective
best efforts to obtain each Permit of the applicable Governmental Authority or
third party which is required for the Collateral Agent to hold a perfected
security interest in such franchise, authorization or license to the extent
permitted by applicable law.

(d)        For so long as any Permit set forth in Schedule 4.2(b) (Regulatory
Consents) or required under clauses (a), (b) or (c) above has not been obtained,
the Borrower shall deliver (i) a written report to the Administrative Agent on
the first Business Day of every calendar month detailing the respective efforts
made by the Borrower and its Subsidiaries to obtain each such Permit from the
applicable Governmental Authority during the preceding calendar month and
(ii) copies of any Permits obtained during such preceding calendar month.

(e)        Immediately upon obtaining each applicable Permit referred to in
clauses (a) through (c) above, the Borrower shall, or cause its applicable
Subsidiary to, execute and/or deliver such documents and take such other action
as may be required by the Administrative Agent to ensure that the Collateral
Agent holds a first-priority perfected security interest in the assets which are
subject to such Permit.

(f)        The Borrower shall use its commercially reasonable efforts to renew
or otherwise obtain the CATV Franchises from Huntsville, Alabama from the
applicable Governmental Authorities and shall notify the Administrative Agent of
any material developments with respect to its efforts to renew or obtain such
CATV Franchises.

Section 7.13        Control Accounts, Approved Deposit Accounts

(a)        The Borrower shall, and shall cause each of their respective
Subsidiaries, with the exception of any Excluded Foreign Subsidiary, to
(i) deposit in an Approved Deposit Account all cash they receive, (ii) not
establish or maintain any Securities Account that is not a Control Account
(other than any Securities Accounts maintained as a surety for insurance
obligations as long as the aggregate balance in all such Securities Accounts
does not at any time exceed $5,000,000) and (iii) not establish or maintain any
Deposit Account other than with a Deposit Account Bank; provided, however, that
the Borrower and each of its Subsidiaries shall be permitted to maintain and
deposit cash into (x) payroll, withholding tax and other fiduciary

 

98



--------------------------------------------------------------------------------

accounts as long as the aggregate balance in all such accounts does not at any
time exceed $5,000,000 and (y) additional Deposit Accounts as long as the
aggregate balance in any such Deposit Account does not at any time exceed
$1,000,000 and the aggregate balance in all such Deposit Accounts does not at
any time exceed $2,000,000. Notwithstanding the foregoing, if any Deposit
Accounts are acquired in connection with a Permitted Acquisition, the Borrower
shall have 120 days after the closing of such Permitted Acquisition to comply
with the requirements of this clause (a) with respect to such Deposit Accounts.

(b)        The Administrative Agent may establish one or more Cash Collateral
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine; provided, however, that no Cash Collateral Account
shall be established with respect to the assets of any Excluded Foreign
Subsidiary. The Borrower agrees that each such Cash Collateral Account shall
meet the requirements set forth in the definition of “Cash Collateral Account”.
Without limiting the foregoing, funds on deposit in any Cash Collateral Account
may be invested (but the Administrative Agent shall be under no obligation to
make any such investment) in Cash Equivalents at the direction of the
Administrative Agent and, except during the continuance of an Event of Default,
the Administrative Agent agrees with the Borrower to issue Entitlement Orders
for such investments in Cash Equivalents as requested by the Borrower; provided,
however, that the Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any such investment or income thereon. Neither the
Borrower nor any Subsidiary of the Borrower or any other Loan Party or Person
claiming on behalf of or through the Borrower, any Subsidiary of the Borrower or
any other Loan Party shall have any right to demand payment of any funds held in
any Cash Collateral Account at any time prior to the termination of all
outstanding Letters of Credit and the payment in full of all then outstanding
and payable monetary Secured Obligations. The Administrative Agent shall apply
all funds on deposit in a Cash Collateral Account as provided in Section 2.9
(Mandatory Prepayments).

Section 7.14        Real Property

(a)        The Borrower shall, and shall cause each of its Subsidiaries to,
(i) comply in all material respects with all of their respective obligations
under all of their respective Leases now or hereafter held respectively by them,
including the Leases set forth on Schedule 4.19 (Real Property), the failure to
comply with which would not have a Material Adverse Effect, (ii) not modify,
amend, cancel, extend or otherwise change in any materially adverse manner any
term, covenant or condition of any such Lease if such change would have a
Material Adverse Effect, (iii) not assign or sublet any other Lease if such
assignment or sublet would have a Material Adverse Effect of the Borrower under
any Lease simultaneously with its delivery of such notice under such Lease.

(b)        At least 15 Business Days prior to acquiring any material owned Real
Property, the Borrower shall, and shall cause such Guarantor to, provide the
Administrative Agent written notice thereof.

(c)        To the extent not previously delivered to the Administrative Agent,
upon written request of the Administrative Agent, the Borrower shall, and shall
cause each Guarantor to, execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, promptly and in any event not later than 45
days (or such later period as the Administrative Agent may approve in its sole
discretion) after receipt of such notice (or, if such notice is given by the
Administrative Agent prior to the acquisition of such Real Property, immediately
upon such acquisition), a Mortgage on any owned Real Property of the Borrower or
such Guarantor having a

 

99



--------------------------------------------------------------------------------

Fair Market Value in excess of $2,000,000, together with (i) if requested by the
Administrative Agent and such Real Property is located in the United States, all
Mortgage Supporting Documents relating thereto or (ii) documents similar to
Mortgage Supporting Documents deemed by the Administrative Agent to be
appropriate in the applicable jurisdiction to obtain the equivalent in such
jurisdiction of a first-priority mortgage on such Real Property.

Section 7.15        Interest Rate Contracts

The Borrower shall within 20 days after the delivery of a Compliance Certificate
pursuant to Section 6.1(a) (Financial Statements) indicating that the Leverage
Ratio exceeds 4.50 to 1.00, enter into an Interest Rate Contract or Contracts,
on terms and with counterparties reasonably satisfactory to the Administrative
Agent, to the extent necessary to ensure that no less than 50% of the Borrower’s
Consolidated Indebtedness (other than the Revolving Credit Outstandings)
effectively bears interest at a fixed rate for a term of at least two
consecutive years following the date thereof.

Section 7.16        Ratings

The Borrower shall at all times use commercially reasonable efforts to maintain
a public corporate credit rating from S&P and a public corporate family rating
from Moody’s, in each case with respect to the Borrower, and a public rating of
the Facilities by each of S&P and Moody’s (collectively, the “Ratings”).

Section 7.17        Post-Effectiveness Matters

The Borrower shall, and shall cause each of its Subsidiaries to, deliver each of
the documents, instruments and agreements and take each of the actions set forth
on Schedule 7.17 within the time periods set forth on such Schedule.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

Section 8.1        Indebtedness

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

(a)        the Secured Obligations (other than in respect of Hedging Contracts
not permitted to be incurred pursuant to clause (h) below) and Guaranty
Obligations with respect thereto;

(b)        Indebtedness existing on the Effective Date (after giving effect to
the Transactions) and disclosed on Schedule 8.1 (Existing Indebtedness);

 

100



--------------------------------------------------------------------------------

(c)        Guaranty Obligations incurred by the Borrower or any Guarantor in
respect of Indebtedness of the Borrower or any Guarantor that is otherwise
permitted by this Section 8.1 (other than clause (a) above);

(d)        Capital Lease Obligations and purchase money Indebtedness (i) set
forth in Schedule 8.1(d) (Capital Leases) or (ii) incurred after the Effective
Date by the Borrower or a Subsidiary of the Borrower to finance the acquisition
of assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.3 (Capital Expenditures) and that the aggregate
outstanding principal amount of all such Capital Lease Obligations and purchase
money Indebtedness shall not exceed $50,000,000 at any time on or after the
Effective Date;

(e)        Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clauses (b) and (d) above, clause (k) below or this clause (e);
provided, however, that any such renewal, extension, refinancing or refunding is
in an aggregate principal amount not greater than the principal amount of the
Indebtedness being renewed, extended, refinanced or refunded (plus accrued but
unpaid interest on or premium, if any, under such Indebtedness);

(f)        Indebtedness arising from intercompany loans (i) from the Borrower to
any Guarantor, (ii) from any Guarantor to the Borrower or any other Guarantor or
(iii) from the Borrower or any Guarantor to any Subsidiary of the Borrower that
is not a Guarantor; provided, however, that in each case the Investment in such
intercompany loan is permitted under Section 8.3 (Investments);

(g)        Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;

(h)        Secured Obligations under Interest Rate Contracts mandated by
Section 7.15 (Interest Rate Contract) and other Hedging Contracts permitted
under Section 8.16 (No Speculative Transactions);

(i)        Indebtedness not otherwise permitted under this Section 8.1;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $20,000,000 at any time;

(j)        Indebtedness under unsecured promissory notes issued by the Borrower
as consideration in connection with any Permitted Acquisition; provided,
however, that (x)(i) the obligations under such notes are subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent,
(ii) no principal in respect of such notes is, or may be, payable before the
first anniversary of the Term Loan B Maturity Date and (iii) no interest in
respect of such notes is required to be paid in cash prior to the Term Loan B
Maturity Date or (y) the aggregate outstanding principal amount of all such
Indebtedness incurred, shall not exceed $20,000,000 at any time on or after the
Effective Date;

(k)        Indebtedness assumed pursuant to, or incurred to finance, a Permitted
Acquisition; provided that (i) in the case of assumed Indebtedness, such
Indebtedness was not created in contemplation of such Permitted Acquisition and
(ii) before and after giving effect to such assumption or such incurrence of
such Indebtedness, the Borrower is in pro forma compliance with each covenant
set forth in Article V (Financial Covenants) hereof;

 

101



--------------------------------------------------------------------------------

(l)        Permitted MDU Transactions and Permitted CIU Transactions, in each
case, to the extent accounted for as Capital Lease Obligations; and

(m)        Indebtedness incurred by the Borrower or any Guarantor pursuant to
programs established under The American Recovery and Reinvestment Act of 2009 or
other similar federal or state economic stimulus programs in an aggregate
outstanding principal amount not to exceed $75,000,000 at any time.

Section 8.2        Liens, Etc.

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
create or suffer to exist, any Lien upon or with respect to any of its
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

(a)        Liens created pursuant to the Loan Documents;

(b)        Liens existing on the Effective Date (after giving effect to the
Transactions) and disclosed on Schedule 8.2 (Existing Liens);

(c)        Customary Permitted Liens on the assets of the Borrower and the
Borrower’s Subsidiaries;

(d)        purchase money Liens granted by the Borrower or any of its
Subsidiaries (including the interest of a lessor under a Capital Lease and
purchase money Liens to which any property is subject at the time, on or after
the Effective Date, of the Borrower’s or such Subsidiary’s acquisition thereof)
securing Indebtedness permitted under Section 8.1(d) (Indebtedness) and limited
in each case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

(e)        any Lien securing the renewal, extension, refinancing or refunding of
any Indebtedness secured by any Lien permitted by clauses (b) or (d) above,
clauses (h) or (j) below or this clause (e) without any change in the assets
subject to such Lien and to the extent such renewal, extension, refinancing or
refunding is permitted by Section 8.1(e) (Indebtedness);

(f)        Liens in favor of lessors securing operating leases to the extent
such operating leases are permitted hereunder and, to the extent such
transactions create a Lien, sale and leaseback transactions permitted by
Section 8.4(f) (Asset Sales);

(g)        Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities of any Loan Party;
provided, however, that the aggregate outstanding amount of all such obligations
and liabilities shall not exceed $10,000,000 at any time;

(h)        Liens securing Indebtedness permitted under Section 8.1(k)
(Indebtedness); provided that (i) such Liens were not created in contemplation
of such Permitted Acquisitions and (ii) such Liens are purchase money Liens
granted by the Proposed Acquisition Target or its Subsidiaries (including the
interest of a lessor under a Capital Lease and purchase money Liens on any
property of Proposed Acquisition Target or its Subsidiaries) and limited in each
case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

 

102



--------------------------------------------------------------------------------

(i)         Liens securing judgments that do not constitute an Event of Default
(or securing bonds that secure such judgments) that do not exceed, in the
aggregate, $10,000,000; and

(j)         Liens in favor of U.S. government agencies securing Indebtedness
permitted under Section 8.1(m) (Indebtedness); provided, however, that such
Liens shall be limited to assets and property developed or acquired with the
proceeds of such Indebtedness.

Section 8.3         Investments

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to
make or maintain, directly or indirectly, any Investment except for the
following:

(a)         Investments existing on the Effective Date (after giving effect to
the Transactions) and disclosed on Schedule 8.3 (Existing Investments);

(b) Investments in cash and Cash Equivalents held in a Deposit Account or a
Control Account or otherwise in compliance with Section 7.13 (Control Accounts,
Approved Deposit Accounts) or outside such accounts to the extent permitted by
Section 7.13(a) (Control Accounts, Approved Deposit Accounts);

(c)         Investments in payment intangibles, chattel paper (each as defined
in the UCC) and Accounts, notes receivable and similar items arising or acquired
in the ordinary course of business consistent with the past practice of the
Borrower and its Subsidiaries;

(d)         Investments received in settlement of amounts due to the Borrower or
any Subsidiary of the Borrower effected in the ordinary course of business;

(e)         Investments by (i) the Borrower or any Guarantor in the Borrower or
any other Guarantor or (ii) any Subsidiary of the Borrower that is not a
Guarantor in the Borrower or any other Subsidiary of the Borrower;

(f)         Investments by the Borrower or any Guarantor in a Permitted
Acquisition;

(g)         loans or advances to employees of the Borrower or any Subsidiaries
of the Borrower in the ordinary course of business as presently conducted other
than any loans or advances that would be in violation of Section 402 of the
Sarbanes-Oxley Act; provided, however, that the aggregate principal amount of
all loans and advances permitted pursuant to this clause (g) shall not exceed
$500,000 at any time;

(h)         Guaranty Obligations permitted by Section 8.1 (Indebtedness);

(i)         Investments in promissory notes received in consideration for Asset
Sales permitted by Section 8.4(f) (Asset Sales); and

(j)         Investments not otherwise permitted hereby; provided, however, that
the aggregate outstanding amount of all such Investments shall not, at any time,
exceed $40,000,000.

 

103



--------------------------------------------------------------------------------

Section 8.4         Sale of Assets

The Borrower shall not nor shall it permit any Subsidiary of the Borrower to,
sell, convey, transfer, lease or otherwise dispose of, any of their respective
assets or any interest therein (including the sale or factoring at maturity or
collection of any accounts) to any Person or permit or suffer any other Person
to acquire any interest in any of their respective assets, nor shall the
Borrower permit any of its Subsidiaries to issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:

(a)        the sale or disposition of Cash Equivalents, Inventory, customer
premise equipment and fiber optic cable, in each case, in the ordinary course of
business;

(b)        the sale or disposition of Equipment that has become obsolete or is
to be replaced in the ordinary course of business;

(c)         a true lease or sublease of Real Property not constituting
Indebtedness and not constituting a sale and leaseback transaction;

(d)        assignments and licenses of intellectual property of the Borrower and
its Subsidiaries in the ordinary course of business;

(e)        any Asset Sale to the Borrower or any Guarantor;

(f)        as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale (including in the form of a sale and
leaseback transaction) for Fair Market Value, payable at least 75% in cash upon
such sale; provided, however, that with respect to any such Asset Sale pursuant
to this clause (f), (i) the aggregate consideration received during any Fiscal
Year for all such Asset Sales shall not exceed $50,000,000, and (ii) an amount
equal to all Net Cash Proceeds of such Asset Sale are applied to the payment of
the Obligations as set forth in, but only to the extent required by, Section 2.9
(Mandatory Prepayments);

(g)        any Asset Sale in the form of a divestiture of assets acquired after
the Effective Date either in connection with a Permitted Acquisition or an
Investment permitted by clauses (f) or (i) of Section 8.3 (Investments);
provided, however, an amount equal to all Net Cash Proceeds of such Asset Sale
are applied to the payment of the Obligations as set forth in, but only to the
extent required by, Section 2.9 (Mandatory Prepayments);

(h)        any Asset Sale (including any cash payment of any true-up amount) in
connection with any asset swap involving assets or property of the Borrower or
any of its Subsidiaries (“Sold Swap Assets”) exchanged for assets or property of
a Person that is not an Affiliate of the Borrower (the “Seller”, and such assets
or property, “Purchased Swap Assets”); provided, however, that (i) the aggregate
amount of EBITDA of the Borrower on a Consolidated basis attributable to the
Sold Swap Assets subject to any such asset swap transaction or series of related
transactions (“Attributable EBITDA”) for the most recently ended Fiscal Year
plus the aggregate amount of Attributable EBITDA of all Sold Swap Assets
previously disposed pursuant to this clause (h) (in each case, measured at the
time of such previous disposition) shall not exceed 20% of the EBITDA of the
Borrower on a Consolidated basis for the most recently ended Fiscal Year;
(ii) the aggregate amount of EBITDA attributable to Purchased Swap Assets
(calculated based on the Seller’s EBITDA after giving effect to Permitted Pro
Forma Adjustments) shall equal or exceed the Attributable EBITDA of the Sold
Swap Assets; (iii) each such asset swap transaction

 

104



--------------------------------------------------------------------------------

shall be on arm’s length basis with the Seller; (iv) no Default of Event of
Default shall have occurred or be continuing or would result therefrom; (v) an
amount equal to all Net Cash Proceeds received by the Borrower or any of its
Subsidiaries (including any cash true-up amounts received by the Borrower or any
Subsidiary) in connection therewith is applied to the payment of the Obligations
to the extent required by Section 2.9 (Mandatory Prepayments); and (vi) the
Borrower have delivered a certificate to the Administrative Agent certifying
compliance with the foregoing; and

(i)         the sale or disposition of assets having a Fair Market Value not to
exceed $5,000,000 for any sale or disposition (or series of related sales or
dispositions) and $50,000,000 in the aggregate for all such sales or
dispositions during any Fiscal Year.

Section 8.5        Restricted Payments

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:

(a)        Restricted Payments by any Subsidiary of the Borrower to the Borrower
or any Guarantor;

(b)        dividends and distributions declared and paid on the common Stock of
the Borrower and payable only in common Stock of the Borrower;

(c)        Restricted Payments in an aggregate amount not to exceed $30,000,000;
provided that the Borrower has delivered an RP Certificate to the Administrative
Agent in connection with such Restricted Payment;

(d)        following delivery of the Financial Statements for the Fiscal Year
ending December 31, 2011 pursuant to Section 6.1(c) (Financial Statements),
additional Restricted Payments not otherwise permitted hereby; provided,
however, that (i) the aggregate amount of all such Restricted Payments permitted
pursuant to this clause (d) shall not, during any Fiscal Year, exceed the lesser
of (A) $25,000,000 and (B) the Cumulative RP Amount; (ii) both before and after
giving effect to the payment of any such Restricted Payment pursuant to this
clause (d), the Leverage Ratio does not exceed 3.5 to 1.00; and (iii) the
Borrower has delivered an RP Certificate to the Administrative Agent in
connection with such Restricted Payment;

provided, however, that such Restricted Payments shall not be permitted pursuant
to this Section 8.5 (other than pursuant to clause (a) above) if an Event of
Default or Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

Section 8.6        Prepayment and Cancellation of Indebtedness

(a)        The Borrower shall not, nor shall it permit any Subsidiary of the
Borrower to, cancel any claim or Indebtedness owed to any of them except (i) in
the ordinary course of business consistent with past practice and/or the
reasonable business judgment of the Borrower and (ii) in respect of intercompany
Indebtedness among the Borrower and the Guarantors that are Domestic
Subsidiaries.

 

105



--------------------------------------------------------------------------------

(b)        The Borrower shall not, nor shall the Borrower permit any of its
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Indebtedness; provided, however, that the
Borrower and each Subsidiary of the Borrower may (i) prepay, redeem or
repurchase the Obligations in accordance with the terms of this Agreement,
(ii) make regularly scheduled or otherwise required repayments or redemptions of
Indebtedness, (iii) prepay in full the Existing Indebtedness with the proceeds
of the initial Borrowings hereunder, (iv) prepay Indebtedness payable to the
Borrower by any of its Subsidiaries, (v) renew, extend, refinance and refund
Indebtedness, as long as such renewal, extension, refinancing or refunding is
permitted under Section 8.1(e) (Indebtedness), (vi) prepay Capital Lease
Obligations and purchase money Indebtedness permitted under Section 8.1(d)
(Indebtedness), (vii) prepay any Indebtedness (A) following delivery of the
Financial Statements for the Fiscal Year ending December 31, 2011 pursuant to
Section 6.1(c) (Financial Statements), in an aggregate amount not exceeding the
Cumulative RP Amount or (B) with Net Cash Proceeds of any Equity Issuance not
otherwise used for Permitted Acquisitions, to finance Capital Expenditures or to
prepay Loans under clause (a) of Section 2.9 (Mandatory Prepayments); provided
that Financial Statements have been delivered for such preceding Fiscal Year
pursuant to Section 6.1(c) (Financial Statements); provided, however that (x) if
any such prepayment is in respect of subordinated Indebtedness, before and after
giving effect to the payment of such dividends, the Leverage Ratio does not
exceed 3.5 to 1.00, (y) that such prepayment shall not be permitted if an Event
of Default or Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom and (z) in connection
with clause (b)(vii) above, the Borrower has delivered an RP Certificate to the
Administrative Agent in connection with such prepayment, (viii) prepay or repay
Indebtedness in an aggregate amount not to exceed $2,500,000 for all such
prepayments or repayments in any Fiscal Year and (ix) make payments required
pursuant to Hedging Contracts entered into in accordance with Section 8.16 (No
Speculative Transactions), including upon termination or amendment thereof in
the ordinary course of business.

Section 8.7         Restriction on Fundamental Changes; Permitted Acquisitions;
Restricted Subsidiaries

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
(a) except in connection with a Permitted Acquisition and the Acquisition,
(i) merge or consolidate with any Person (other than (x) with other Subsidiaries
of the Borrower or (y) with the Borrower so long as the Borrower is the
surviving Person following such merger or consolidation), (ii) acquire all or
substantially all of the Stock or Stock Equivalents of any Person or
(iii) acquire all or substantially all of the assets of any Person or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Person, (b) enter into any joint venture or
partnership with any Person (except as permitted by Section 8.3(j)
(Investments)) or (c) acquire or create any Subsidiary unless, after giving
effect to such creation or acquisition, such Subsidiary is a Wholly-Owned
Subsidiary of the Borrower (unless such Subsidiary is permitted under clause
(j) of Section 8.3 (Investments) or is a Guarantor), the Borrower is in
compliance with Section 7.11 (Additional Collateral and Guaranties) and the
Investment in such Subsidiary is permitted under Section 8.3(e) (Investments)
(unless such Subsidiary is permitted under clause (j) of Section 8.3
(Investments)).

Section 8.8        Change in Nature of Business

The Borrower shall not, and shall not permit any of its Subsidiaries to, make
any material change in the nature or conduct of its business as carried on at
the date hereof, whether

 

106



--------------------------------------------------------------------------------

in connection with a Permitted Acquisition or otherwise, except for the entry
into business reasonably related or ancillary thereto or a reasonable extension
thereof.

Section 8.9        Transactions with Affiliates

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
except as otherwise expressly permitted herein, do any of the following:
(a) make any Investment in an Affiliate of the Borrower that is not a Subsidiary
of the Borrower, (b) transfer, sell, lease, assign or otherwise dispose of any
asset to any Affiliate of the Borrower that is not a Subsidiary of the Borrower,
(c) merge into or consolidate with or purchase or acquire assets from any
Affiliate of the Borrower that is not a Subsidiary of the Borrower, (d) repay
prior to its scheduled maturity any Indebtedness, issued or incurred after the
Effective Date, to any Affiliate of the Borrower that is not a Subsidiary of the
Borrower, (e) enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for (i) transactions in the ordinary course of business on a basis no
less favorable to the Borrower or, as the case may be, such Subsidiary thereof
as would be obtained in a comparable arm’s length transaction with a Person not
an Affiliate thereof (as determined in good faith by the board of directors of
the Borrower) and (ii) salaries and other director or employee compensation to
officers or directors of the Borrower or any of its Subsidiaries commensurate
with current compensation levels.

Section 8.10       Limitations on Restrictions on Subsidiary Distributions; No
New Negative Pledge; Restricted Subsidiaries

(a)         Except pursuant to the Loan Documents, agreements governing purchase
money Indebtedness or Capital Lease Obligations permitted by Section 8.1(b),
(d) or (e) (Indebtedness) or other unsecured Indebtedness assumed pursuant to
Section 8.1(k) (Indebtedness) (in the case of agreements permitted by such
clauses, any prohibition or limitation shall only be effective against the
assets financed thereby) and agreements relating to Asset Sales permitted under
Section 8.4 (Sales of Assets) (in the case of such agreements, any prohibition
or limitation shall only be effective against the assets or Stock subject to
such Asset Sate), the Borrower shall not, and shall not permit any of its
Subsidiaries to, (i) agree to enter into or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of such
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower or
(ii) enter into or suffer to exist or become effective any agreement prohibiting
or limiting the ability of the Borrower or any Subsidiary of the Borrower to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, to secure the
Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations.

(b)        Notwithstanding anything herein to the contrary, until the local
franchising authority consents contemplated by Section 7.12(a) (Regulatory
Consents) and the PUC Authorizations contemplated by Section 7.12(b) (Regulatory
Consents) are obtained and each Subsidiary listed on Schedule 8.10(b)
(Restricted Subsidiaries) has satisfied the Subsidiary Guaranty Requirements, no
such Subsidiary of the Borrower shall (i) conduct any business or engage in any
activities other than the businesses related to the CATV Franchises or PUC
Authorizations, as applicable; (ii) incur any Indebtedness directly or on behalf
of the Borrower or

 

107



--------------------------------------------------------------------------------

any of its other Subsidiaries (other than the incurrence of accounts payable or
accrued liabilities in the ordinary course of business; provided that such
accounts payable or accrued liabilities do not exceed in the aggregate
$5,000,000 for all Subsidiaries listed on Schedule 8.10(b) (Restricted
Subsidiaries); or (iii) receive, collect, retain or hold any funds, proceeds or
assets (other than such Permits) either directly or on behalf of the Borrower or
any of its other Subsidiaries other than in the ordinary course of business;
provided, that any funds, proceeds or assets are received by such Subsidiary
other than in the ordinary course of business shall be immediately transferred
to the Borrower.

Section 8.11        Modification of Constituent Documents

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to
amend its Constituent Documents (including in the terms of its outstanding
Stock), except for changes and amendments that do not materially and adversely
affect the interests of the Secured Parties under the Loan Documents or in the
Collateral.

Section 8.12        Modification of Related Documents

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
alter, rescind, terminate, amend, supplement, waive or otherwise modify any
provision of any Related Document (except for modifications that do not
materially and adversely affect the rights and privileges of the Borrower or any
Subsidiary of the Borrower under such Related Document and that do not
materially and adversely affect the interests of the Secured Parties under the
Loan Documents or in the Collateral).

Section 8.13        Accounting Changes; Fiscal Year

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as required by GAAP or any Requirement of Law and disclosed to
the Lenders and the Administrative Agent or (b) fiscal year.

Section 8.14        Margin Regulations

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
use all or any portion of the proceeds of any credit extended hereunder to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.

Section 8.15        Sale/Leasebacks

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
enter into any sale and leaseback transaction, except as permitted by
Section 8.4(f) (Asset Sales).

Section 8.16        No Speculative Transactions

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
engage in any speculative transaction or in any transaction involving Hedging
Contracts except as required by Section 7.15 (Interest Rate Contract) or for the
sole purpose of hedging in the normal course of business and not for speculative
purposes.

 

108



--------------------------------------------------------------------------------

Section 8.17        Compliance with ERISA

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower or
any ERISA Affiliate to, cause or permit to occur, (a) an event that could result
in the imposition of a Lien under Section 412 of the Code or Section 302 or 4068
of ERISA or (b) ERISA Events that would have a Material Adverse Effect in the
aggregate.

Section 8.18        Environmental

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
allow a Release of any Contaminant in violation of any Environmental Law;
provided, however, that the Borrower shall not be deemed in violation of this
Section 8.18 if all Environmental Liabilities and Costs incurred or reasonably
expected to be incurred by the Loan Parties as the consequence of all such
Releases shall not exceed $10,000,000 in the aggregate.

Section 8.19        Patriot Act.

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
take any action or permit any circumstance (whether directly or indirectly) the
result of which would result in a breach of Section 4.22 (Prohibited Persons;
Trade Restrictions).

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1        Events of Default

Each of the following events shall be an Event of Default:

(a)        the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b)        the Borrower shall fail to pay any interest on any Loan, any fee
under any of the Loan Documents or any other Obligation (other than one referred
to in clause (a) above) and such non-payment continues for a period of three
Business Days after the due date therefor; or

(c)        any representation or warranty made or deemed made by any Loan Party
in any Loan Document or by any Loan Party (or any of its officers) in connection
with any Loan Document shall prove to have been incorrect in any material
respect when made or deemed made; or

(d)         any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V (Financial Covenants), 6.2 (Default
Notices), 7.1 (Preservation of Corporate Existence, Etc.), 7.6 (Access),
7.9 (Application of Proceeds) or Article VIII (Negative Covenants) or (ii) any
other term, covenant or agreement contained in this Agreement or in any other
Loan Document if such failure under this clause (ii) shall remain unremedied for
30 days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

109



--------------------------------------------------------------------------------

(e)        (i) the Borrower or any Subsidiary of the Borrower shall fail to make
any payment on any Indebtedness of the Borrower or any such Subsidiary (other
than the Obligations) or any Guaranty Obligation in respect of Indebtedness of
any other Person, and, in each case, such failure relates to Indebtedness having
a principal amount of $10,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

(f)        (i) the Borrower or any Material Subsidiary of the Borrower shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any proceeding shall be instituted by or against the
Borrower or any Material Subsidiary of the Borrower seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against the Borrower or any Material
Subsidiary of the Borrower (but not instituted by the Borrower or any Material
Subsidiary of the Borrower) either such proceedings shall remain undismissed or
unstayed for a period of 30 days or more or any action sought in such
proceedings shall occur or (iii) the Borrower or any Material Subsidiary of the
Borrower shall take any corporate action to authorize any action set forth in
clauses (i) and (ii) above; or

(g)        one or more judgments or orders (or other similar process) involving,
in the case of money judgments, an aggregate amount in excess of $10,000,000, to
the extent not covered by insurance, shall be rendered against one or more of
the Borrower and its Subsidiaries and such judgment or order shall continue for
a period of 30 days without being discharged, stayed or bonded pending appeal;
or

(h)        an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $10,000,000
in the aggregate; or

(i)        any provision of any Loan Document after delivery thereof shall for
any reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or

(j)        any Collateral Document shall for any reason fail or cease to create
a valid and enforceable Lien on any Collateral purported to be covered thereby
or, except as permitted by the Loan Documents, such Lien shall fail or cease to
be a perfected and first-priority Lien, or any Loan Party shall so state in
writing; or

(k)        there shall occur any Change of Control; or

(l)        the Borrower or any Subsidiary of the Borrower shall have entered
into one or more consent or settlement decrees or agreements or similar
arrangements with a Governmental Authority or one or more judgments, orders,
decrees or similar actions shall have

 

110



--------------------------------------------------------------------------------

been entered against one or more of the Borrower or any Subsidiary of the
Borrower based on or arising from the violation of or pursuant to any
Environmental Law, or the generation, storage, transportation, treatment,
disposal or Release of any Contaminant and, in connection with all the
foregoing, the Borrower or any Subsidiary of the Borrower is likely to incur
Environmental Liabilities and Costs exceeding $10,000,000 in the aggregate that
were not reflected in the Projections or the Financial Statements delivered
pursuant to Section 4.4 (Financial Statements) prior to the date hereof; or

(m)        Any Communications License, CATV Franchise or PUC Authorization of
the Borrower or of any Subsidiary of the Borrower is revoked, suspended,
cancelled or otherwise terminated by reason of any illegal activities or
negligence of the Borrower or any Subsidiary or by reason of any breach of any
applicable agreement, order or regulation by the Borrower or any Subsidiary of
the Borrower and such revocation, suspension, cancellation or termination would
have a Material Adverse Effect of the type described in clause (d) of the
definition of “Material Adverse Change”.

Section 9.2        Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.1(f)
(Events of Default), (x) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law in each case.

Section 9.3        Actions in Respect of Letters of Credit

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9(c) or (d) (Mandatory Prepayments), the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.),
for deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required so that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause
(iii) above, the amount required by Section 2.9(c) or (d) (Mandatory
Prepayments). The Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral

 

111



--------------------------------------------------------------------------------

Account to the payment of any amounts, in accordance with Section 2.9(c) or
(d) (Mandatory Prepayments) and Section 2.13(g) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.

Section 9.4        Regulatory Approvals

Upon any action by the Administrative Agent or Collateral Agent to commence the
exercise of remedies hereunder or under the other Loan Documents, the Borrower
hereby undertakes, and agrees to cause each of its Subsidiaries to undertake, to
cooperate and join with the Administrative Agent or Collateral Agent in any
application to any regulatory body (including the FCC or any PUC),
administrative agency, court or other forum, with respect thereto and to provide
such assistance in connection therewith as the Administrative Agent or the
Collateral Agent may request, including the preparation of filings and
appearances of officers and employees of the Borrower or any of its Subsidiaries
before any Governmental Authority, in each case, in support of any such
application made by the Administrative Agent or the Collateral Agent and the
Borrower shall not, nor shall the Borrower permit any of its Subsidiaries to,
directly or indirectly, oppose any such action by the Administrative Agent or
the Collateral Agent before any Governmental Authority.

Section 9.5        Rescission

If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1        Authorization and Action

(a)         Each Lender and each Issuer hereby appoints Credit Suisse, acting
through one or more of its branches, as the Administrative Agent and the
Collateral Agent hereunder, and each Lender and each Issuer authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
their behalf and to exercise such powers under this

 

112



--------------------------------------------------------------------------------

Agreement and the other Loan Documents as are delegated to the Administrative
Agent or the Collateral Agent, as applicable, under such agreements and to
exercise such powers as are reasonably incidental thereto. Without limiting the
foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent and the Collateral Agent to execute and deliver, and to perform its
respective obligations under, each of the Loan Documents to which it is a party,
to exercise all rights, powers and remedies that the Administrative Agent or the
Collateral Agent, as applicable, may have under such Loan Documents and, in the
case of the Collateral Agent with respect to the Collateral Documents, to act as
agent for the Lenders, the Issuers and the other Secured Parties under such
Collateral Documents.

(b)        As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent and the Collateral Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders, and such instructions
shall be binding upon all Lenders; provided, however, that the Administrative
Agent and the Collateral Agent shall not be required to take any action that
(i) the Administrative Agent or the Collateral Agent in good faith believes
exposes it to personal liability unless it receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or applicable law. The Administrative Agent and the
Collateral Agent each agree to give to each Lender and each Issuer prompt notice
of each notice given by any Loan Party pursuant to Article II hereof or as
otherwise expressly required by the terms of this Agreement or the other Loan
Documents.

(c)        In performing its functions and duties hereunder and under the other
Loan Documents, each of the Administrative Agent and the Collateral Agent is
acting solely on behalf of the Lenders and the Issuers except to the limited
extent provided in Section 2.7(b) (Evidence of Debt), and their respective
duties are entirely administrative in nature. Neither the Administrative Agent
nor the Collateral Agent assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender or holder of any other Secured Obligation. The Administrative Agent
and the Collateral Agent may perform any of its duties under any Loan Document
by or through its agents or employees.

(d)        The Arrangers shall have no obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.

(e)        Notwithstanding anything to the contrary contained in this Agreement,
each of the Syndication Agents is a Lender designated as “Term A Syndication
Agent”, “Term B Syndication Agent” or “Revolver Syndication Agent” (as
applicable) for title purposes only and in such capacity shall have no
obligations or duties whatsoever under this Agreement or any other Loan Document
to any Loan Party, any Lender or any Issuer and shall have no rights separate
from its rights as a Lender except as expressly provided in this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, each
Co-Documentation Agent is a Lender designated as a “Co-Documentation Agent” for
title purposes only and in such capacity shall have no obligations or duties
whatsoever under this Agreement or any other Loan Document to any Loan Party,
any Lender or any Issuer and shall have no rights separate from its rights as a
Lender except as expressly provided in this Agreement.

 

113



--------------------------------------------------------------------------------

Section 10.2        Reliance by Agents, Etc.

None of the Administrative Agent, the Collateral Agent, nor any of their
respective Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or the other Loan
Documents, except for its, his, her or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent and the
Collateral Agent (a) may treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 2.7 (Evidence of Debt),
(b) may rely on the Register to the extent set forth in Section 11.2
(Assignments and Participations), (c) may consult with legal counsel (including
counsel to the Borrower or any other Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (d) makes no warranty or representation to any
Lender or Issuer and shall not be responsible to any Lender or Issuer for any
statements, warranties or representations made by or on behalf of the Borrower
or any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document, (e) shall not have any duty to ascertain or to inquire either as
to the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any Loan
Party or as to the existence or possible existence of any Default or Event of
Default, (f) shall not be responsible to any Lender or Issuer for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the attachment, perfection or priority of any Lien created or purported
to be created under or in connection with, this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto and (g) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

Section 10.3        Posting of Approved Electronic Communications

(a)        Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent and
the Collateral Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent and the Collateral Agent
to be its electronic transmission system (the “Approved Electronic Platform”).

(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers
and the Borrower hereby approves, and the Borrower shall cause each Guarantor to
approve, distribution of the Approved Electronic Communications through the

 

114



--------------------------------------------------------------------------------

Approved Electronic Platform and understands and assumes, and the Borrower shall
cause each Guarantor to understand and assume, the risks of such distribution.

(c)        The Approved Electronic Communications and the Approved Electronic
Platform are provided “as is” and “as available”. None of the Administrative
Agent, the Collateral Agent or any of their respective Affiliates or any of
their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy or
completeness of the Approved Electronic Communications and the Approved
Electronic Platform and each expressly disclaims liability for errors or
omissions in the Approved Electronic Communications and the Approved Electronic
Platform. No Warranty of any kind, express, implied or statutory (including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects) is made by
the Agent Affiliates in connection with the Approved Electronic Communications
or the Approved Electronic Platform.

(d)        Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent and
the Collateral Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4        The Agents Individually

With respect to its Ratable Portion, each Agent that is a Lender shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Revolving Credit Lenders”, “Term A Loan Lenders”,
“Term B Loan Lenders”, “Requisite Lenders”, “Requisite Term A Loan Lenders”,
“Requisite Term B Loan Lenders”, “Requisite Revolving Credit Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender, a Revolving Credit Lender,
Term A Loan Lender, Term B Loan Lender, or as one of the Requisite Lenders,
Requisite Term A Loan Lenders, Requisite Term B Loan Lenders or Requisite
Revolving Credit Lender. Each Agent and each of its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with, any Loan Party as if such Agent were not acting as an
Agent.

Section 10.5        Lender Credit Decision

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Agent or any other Lender conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit. Each Lender and each Issuer also
acknowledges that it shall, independently and without reliance upon the Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.

 

115



--------------------------------------------------------------------------------

Section 10.6        Indemnification

Each Lender agrees to indemnify the Administrative Agent, the Collateral Agent
and, in each case, each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s aggregate Ratable
Portion (in each case, determined as if no Lender were a Non-Funding Lender) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent, the Collateral Agent or any of its Affiliates, directors,
officers, employees, agents and advisors in any way relating to or arising out
of this Agreement or the other Loan Documents or any action taken or omitted by
the Administrative Agent or the Collateral Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or Collateral Agent’s or such Affiliate’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent and Collateral Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including fees,
expenses and disbursements of financial and legal advisors) incurred by the
Administrative Agent or the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent or the
Collateral Agent is not reimbursed for such expenses by the Borrower or another
Loan Party.

Section 10.7        Successor Agents

The Administrative Agent and the Collateral Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent or Collateral Agent, as applicable. If no successor
Administrative Agent or Collateral Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent or
Collateral Agent, as applicable, selected from among the Lenders. Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent or as Collateral Agent by a successor Collateral Agent,
such successor Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the applicable retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Agent’s resignation
hereunder as Administrative Agent or Collateral Agent, the retiring Agent shall
take such action as may be reasonably necessary to assign to the successor Agent
its rights as Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents. After such resignation, any retiring Agent shall continue to
have the benefit of this Article X as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents. If no Person has
accepted the appointment as successor Collateral Agent, as provided above, the
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of, the applicable retiring Collateral Agent
effective upon its resignation until a

 

116



--------------------------------------------------------------------------------

successor Collateral Agent has been appointed in accordance with the terms
hereof. If no Person has accepted the appointment as successor Administrative
Agent or the Administrative Agent has not succeeded a retiring Collateral Agent,
in each case, as provided above, the Requisite Lenders shall succeed to, and
become vested with, all the rights, powers, privileges and duties of, the
applicable retiring Agent effective upon its resignation.

Section 10.8        Concerning the Collateral and the Collateral Documents

(a)        Each Lender and each Issuer agrees that any action taken by the
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement, or of the other
Loan Documents, and the exercise by the Administrative Agent, the Collateral
Agent or the Requisite Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders, Issuers and other Secured Parties. Without limiting the generality
of the foregoing and, in each case, subject to Section 10.7 (Successor Agents),
(i) the Administrative Agent shall have the sole and exclusive right and
authority to act as the disbursing and collecting agent for the Lenders and the
Issuers with respect to all payments and collections arising in connection
herewith and with the Collateral Documents, (ii) the Collateral Agent shall have
the sole and exclusive right and authority to (A) execute and deliver each
Collateral Document and accept delivery of each such agreement delivered by the
Borrower or any of its Subsidiaries, (B) act as collateral agent for the
Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Collateral Agent
hereby appoints, authorizes and directs each Lender and Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the Issuers
for purposes of the perfection of all security interests and Liens with respect
to the Collateral, including any Deposit Accounts maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Lender or such Issuer,
(C) manage, supervise and otherwise deal with the Collateral and (D) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (iii) the Administrative Agent, and the Collateral
Agent at the direction of the Administrative Agent, shall have the exclusive
right and authority to (except as may be otherwise specifically restricted by
the terms hereof or of any other Loan Document) exercise all remedies given to
the Administrative Agent, the Lenders, the Issuers and the other Secured Parties
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.

(b)        Each of the Lenders and the Issuers hereby consents to the release
and hereby directs, in accordance with the terms hereof, the Administrative
Agent and the Collateral Agent to release (or, in the case of clause (ii) below,
release or subordinate) any Lien held by the Administrative Agent or the
Collateral Agent for the benefit of the Lenders and the issuers against any of
the following:

(i)        all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full of all Loans, all Reimbursement
Obligations and all other Secured Obligations that the Administrative Agent has
been notified in writing are then due and payable (and, in respect of contingent
Letter of Credit Obligations, with respect to which cash collateral has been
deposited or a back-up letter of credit has been issued, in either case in the
appropriate currency and on terms satisfactory to the Administrative Agent and
the applicable Issuers);

 

117



--------------------------------------------------------------------------------

(ii)        any assets that are subject to a Lien permitted by Section 8.2(d) or
(e) (Liens, Etc.); and

(iii)        any part of the Collateral sold or disposed of by a Loan Party if
such sale or disposition is permitted by this Agreement (or permitted pursuant
to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).

Each of the Administrative Agent, Lenders and the Issuers hereby directs the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.8 promptly upon the effectiveness of any
such release.

Section 10.9        Actions by the Collateral Agent

The Collateral Agent shall take, or refrain from taking, any action as directed
in writing by the Administrative Agent or the Requisite Lenders. Notwithstanding
anything to the contrary provided herein or in the Collateral Documents, the
Collateral Agent shall not be obligated to take, or refrain from taking, any
action (a) to the extent the Collateral Agent has received a written advice from
its counsel that such action is in conflict with any applicable law, Collateral
Document or order of any Governmental Authority or (b) with respect to which the
Collateral Agent, in its reasonable judgment, has not received adequate security
or indemnity hereunder or under the Collateral Documents. Nothing in this
Section 10.9 shall impair the right of the Collateral Agent in its discretion to
take or omit to take any action which is deemed proper by the Collateral Agent
under the Collateral Documents and which it believes in good faith is not
inconsistent with any direction of the Administrative Agent or the Requisite
Lenders delivered pursuant to this Section 10.9; provided, however, the
Collateral Agent shall not be under any obligation to take any discretionary
action under the provisions of this Agreement or any other Collateral Document
unless so directed by the Administrative Agent or the Requisite Lenders. The
Collateral Agent shall be obliged to perform only such duties as are
specifically set forth in this Agreement or any Collateral Document, and no
implied covenants or obligations shall be read into this Agreement or any
Collateral Document against the Collateral Agent. The Collateral Agent shall,
upon receipt of any written direction pursuant to this Section 10.9, exercise
the rights and powers vested in it by any Collateral Document with respect to
such direction, and the Collateral Agent shall not be liable with respect to any
action taken or omitted in accordance with such direction. If the Collateral
Agent shall seek directions from the Administrative Agent or the Requisite
Lenders with respect to any action under any Collateral Document, the Collateral
Agent shall not be required to take, or refrain from taking, such action until
it shall have received such direction. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as with similar
property for its own account. The powers conferred on the Collateral Agent
hereunder and under the Collateral Documents are solely to protect the
Collateral Agent’s interest in the Collateral (for itself and for the benefit of
the Secured Parties) and, except as expressly set forth herein, shall not impose
any duty upon the Collateral Agent to exercise any such powers. The Collateral
Agent shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers at the direction of the Administrative
Agent, and neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be responsible to any Secured Party or any Loan Party
for any act or failure to act hereunder, except for its own gross negligence or
willful misconduct.

 

118



--------------------------------------------------------------------------------

Section 10.10        Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Secured Hedging Contract or that is
otherwise owed to Persons other than the Administrative Agent, the Collateral
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent, the
Collateral Agent and all Secured Parties, that (a) the Related Obligations shall
be entitled to the benefit of the Loan Documents and the Collateral to the
extent expressly set forth in this Agreement and the other Loan Documents and to
such extent the Collateral Agent shall hold, and have the right and power to act
with respect to, the Guaranty and the Collateral on behalf of and as agent for
the holders of the Related Obligations, but the Collateral Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent, the Collateral Agent
and the Requisite Lenders, each of whom shall be entitled to act at its sole
discretion and exclusively in its own interest given its own Commitments and its
own interest in the Loans, Letter of Credit Obligations and other Secured
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Collateral Agent, the Lenders and the Issuers, to the extent set forth in this
Agreement) shall have any right to be notified of, or to direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under this Agreement or the Loan Documents and (e) no holder of any Related
Obligation shall exercise any right of setoff, banker’s lien or similar right
except to the extent provided in Section 11.6 (Right of Set-off) and then only
to the extent such right is exercised in compliance with Section 11.7 (Sharing
of Payments, Etc.).

ARTICLE XI

MISCELLANEOUS

Section 11.1        Amendments, Waivers, Etc.

(a)        No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Deposit Account Control Agreements, the
Securities Account Control Agreements and the Letter of Credit Reimbursement
Agreements) nor consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be in writing and (w) in the case
of an amendment to cure any ambiguity, omission, defect or inconsistency, signed
by the Administrative Agent and the Borrower (except as provided in clause
(x) below), (x) in the case of any such waiver or consent, signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders), (y) in the case of any amendment

 

119



--------------------------------------------------------------------------------

necessary to implement the terms of a Facility Increase in accordance with the
terms hereof, by the Borrower and the Administrative Agent and (z) in the case
of any other amendment, by the Requisite Lenders (or by the Administrative Agent
with the consent of the Requisite Lenders) and the Borrower, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by each Lender directly and
adversely affected thereby, in addition to the Requisite Lenders (or the
Administrative Agent with the consent thereof), do any of the following:

(i)        waive any condition specified in Section 3.1 (Conditions Precedent to
Term Loans and Letters of Credit) or Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit) except with respect to a condition based upon another
provision hereof, the waiver of which requires only the concurrence of the
Requisite Lenders and, in the case of the conditions specified in Section 3.1
(Conditions Precedent to Term Loans and Letters of Credit), subject to the
provisions of Section 3.3 (Determinations of Initial Borrowing Conditions);

(ii)        increase the Commitment or Incremental Term Loan Commitment of such
Lender or subject such Lender to any additional obligation;

(iii)        extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;

(iv)        reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(v)        reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

(vi)        postpone any scheduled date fixed for payment of interest or fees
owing to such Lender or waive any such payment;

(vii)        change the aggregate Ratable Portions of Lenders required for any
or all Lenders to take any action hereunder;

(viii)        release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Concerning the Collateral and the Collateral
Documents) or release the Borrower from its payment obligation to such Lender
under this Agreement or the Notes owing to such Lender (if any) or release any
Guarantor from its obligations under the Guaranty except in connection with the
sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement); and
provided that any proceeds from such sale or disposition are applied as required
hereby;

 

120



--------------------------------------------------------------------------------

(ix)        amend Section 11.2 (Assignments and Participations) to impose any
additional restrictions on such Lender’s ability to assign any of its rights or
obligations hereunder;

(x)        amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
either definition of the terms “Requisite Lenders”, “Requisite Revolving Credit
Lenders”, “Requisite Term A Loan Lenders”, “Requisite Term B Loan Lenders” or
“Ratable Portion”; provided, further, that (w) any modification of the
application of payments to the Term Loans pursuant to Section 2.9 (Mandatory
Prepayments) shall require the consent of the Requisite Term A Loan Lenders or
the Requisite Term B Loan Lenders (as the case may be) and any such modification
of the application of payments to the Revolving Loans pursuant to Section 2.9
(Mandatory Prepayments) shall require the consent of the Requisite Revolving
Credit Lenders, (x) no amendment, waiver or consent shall, unless in writing and
signed by any Special Purpose Vehicle that has been granted an option pursuant
to Section 11.2(e) (Assignments and Participations), affect the grant or nature
of such option or the right or duties of such Special Purpose Vehicle hereunder,
(y) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents and (z) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Loan Lender in addition to the
Lenders required above to take such action, affect the rights or duties of the
Swing Loan Lender under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer.

(b)        The Administrative Agent may, but shall have no obligation to, with
the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

(c)        If, in connection with any proposed amendment, modification, waiver
or termination requiring the consent of any Lender whose consent is required is
not obtained when due (each such Lender, a “Non-Consenting Lender”), then, as
long as the Lender acting as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request (and sole cost and expense), an Eligible
Assignee acceptable to the Administrative Agent shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the Administrative Agent’s
request, sell and assign to the Lender acting as the Administrative Agent or
such Eligible Assignee, all or any portion of the Revolving Credit Commitments
and Revolving Credit Outstandings of such Non-Consenting Lender if such
Non-Consenting Lender is a Revolving Credit Lender and all or any portion of the
Term Loans (or prior to the Effective Date, Term Loan Commitments, as
applicable) of such Non-Consenting Lender if such Non-Consenting Lender is a
Term Loan Lender, in each case, for an amount equal to (i) following the
Effective Date, the principal balance of all such Revolving Loans or Term Loans,

 

121



--------------------------------------------------------------------------------

as applicable, held by the Non-Consenting Lender and all accrued and unpaid
interest and fees with respect thereto through the date of sale and (ii) prior
to the Effective Date, the amount of accrued and unpaid fees (if any) with
respect thereto through the date of such sale; provided, however, that such
purchase and sale shall be recorded in the Register maintained by the
Administrative Agent and not be effective until (x) the Administrative Agent
shall have received from such Eligible Assignee an agreement in form and
substance satisfactory to the Administrative Agent and the Borrower whereby such
Eligible Assignee shall agree to be bound by the terms hereof and (y) such
Non-Consenting Lender shall have received payments of all Revolving Loans or
Term Loans, as applicable, held by it and all accrued and unpaid interest, fees,
unreimbursed costs and expenses and indemnities with respect thereto, or in
respect of its Commitments, as applicable, through the date of the sale. Each
Lender agrees that, if it becomes a Non-Consenting Lender, it shall execute and
deliver to the Administrative Agent an Assignment an Acceptance to evidence such
sale and purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and, such assignment shall be
recorded in the Register and such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance for all purposes of this
Agreement and the other Loan Documents.

Section 11.2        Assignments and Participations

(a)        Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Term Loans, the
Revolving Loans, the Swing Loans and the Letters of Credit); provided, however,
that (i) if any such assignment shall be of the assigning Lender’s Revolving
Credit Outstandings and Revolving Credit Commitments, such assignment (A) shall
cover the same percentage of such Lender’s Revolving Credit Outstandings and
Revolving Credit Commitment and (B) shall be subject to the prior consent of the
Administrative Agent, the Issuer and the Swing Loan Lender (which consent, in
each case, shall not be unreasonably withheld or delayed), (ii) the aggregate
amount being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event (if less than the assigning Lender’s entire interest) be less than
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (treating
multiple, simultaneous assignments by or to two or more Approved Funds which are
Affiliates or share the same (or affiliated) manager or advisor as a single
assignment for purposes of this clause (a)), except, in either case, (A) with
the consent of the Borrower and the Administrative Agent or (B) if such
assignment is being made to a Lender or an Affiliate or Approved Fund of such
Lender and (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to (A) the prior consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) and (B) in the
case of (1) an assignment with respect to the Revolving Credit Facility or
(2) an assignment that causes any Person (other than Credit Suisse or an
Affiliate of Credit Suisse), together with any Affiliates of such Person, to
hold in excess of 35% of the principal amount of the Obligations, or such
assignment is to a Person holding in excess of 35% of the principal amount of
the Obligations, in each case, so long as no Default or Event of Default has
occurred and is continuing, the prior consent of the Borrower (which consent
shall not be unreasonably withheld, delayed or conditioned and which consent
shall be deemed to be granted if no response is received from the Borrower
within five (5) Business Days following a request for

 

122



--------------------------------------------------------------------------------

such consent). Any such assignment need not be ratable as among the Term Loan
Facilities and the Revolving Credit Facility.

(b)        The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and any administrative questionnaire, tax forms or
other documents required by the Administrative Agent. Upon its receipt of an
Assignment and Acceptance executed by the assigning Lender and the Eligible
Assignee, the Lender or Eligible Assignee shall pay to the Administrative Agent
a registration and processing fee of $3,500 for each assignment (unless
otherwise agreed by the Administrative Agent in its sole discretion). Subject to
acceptance and recording thereof by the Administrative Agent in the Register and
the receipt of the registration and processing fee referenced in this clause
(b), from and after the effective date specified in such Assignment and
Acceptance, (i) the Eligible Assignee thereunder shall become a party hereto
and, to the extent that rights and obligations under the Loan Documents have
been assigned to such assignee pursuant to such Assignment and Acceptance, have
the rights and obligations of a Lender, and if such Lender were an Issuer, of
such Issuer hereunder and thereunder, (ii) the Notes (if any) corresponding to
the Loans assigned thereby shall be transferred to such assignee by notation in
the Register and (iii) the assigning Lender thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment and Acceptance, relinquish its rights (except for those
surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

(c)        The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender. Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register. For so long
as any Term Loans are outstanding, the Administrative Agent shall promptly
deliver to the Borrower a report following the end of each calendar month
summarizing all assignments made and recorded in the Register during such month
pursuant to this Section 11.2.

(d)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance and (ii) record or cause to be recorded the information contained
therein in the Register. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall, if requested by such assignee,
execute and deliver to the Administrative Agent new Notes to the order of such
assignee in an amount equal to the Commitments and Loans assumed by it pursuant
to such Assignment and Acceptance and, if the assigning Lender has surrendered
any Note for exchange in connection with the assignment and has retained
Commitments or Loans hereunder, new Notes to the order of the assigning Lender
in an amount equal to the Commitments and Loans retained by it hereunder. Such
new Notes shall be dated the same date as the surrendered Notes and be in
substantially the form of Exhibit B-1 (Form of Revolving Credit Note), Exhibit
B-2 (Form of Term A Loan Note) or Exhibit B-3 (Form of Term B Loan Note), as
applicable.

 

123



--------------------------------------------------------------------------------

(e)        In addition to the other assignment rights provided in this
Section 11.2, each Revolving Credit Lender may do each of the following:

(i)        grant to a Special Purpose Vehicle the option to make all or any part
of any Loan that such Lender would otherwise be required to make hereunder and
the exercise of such option by any such Special Purpose Vehicle and the making
of Loans pursuant thereto shall satisfy (once and to the extent that such Loans
are made) the obligation of such Lender to make such Loans thereunder; provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (y) such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and

(ii)        assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of 2.14(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality)
to

 

124



--------------------------------------------------------------------------------

any such Special Purpose Vehicle and any such Lender any payment in excess of
the amount the Borrower would have been obligated to pay to such Lender in
respect of such interest if such Special Purpose Vehicle had not been assigned
the rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.

(f)        Each Lender may sell participations to one or more Persons in or to
all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans,
Revolving Loans and Letters of Credit). The terms of such participation shall
not, in any event, require the participant’s consent to any amendments, waivers
or other modifications of any provision of any Loan Documents, the consent to
any departure by any Loan Party therefrom, or to the exercising or refraining
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation, (ii) increase the Commitment in which such participant
participates or (iii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents). In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.15 (Capital
Adequacy) and 2.16 (Taxes) and of 2.14(d) (Illegality) as if it were a Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make under Section 2.15
(Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to the participants in
the rights and obligations of any Lender (together with such Lender) any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender in respect of such interest had such participation not been sold;
provided, further, that such participant in the rights and obligations of such
Lender shall have no direct right to enforce any of the terms of this Agreement
against the Borrower, the Administrative Agent or the other Lenders.

(g)        Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.7(b) (Evidence of Debt) relating
to notations of transfer in the Register. If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

(h)        In the event that any Revolving Credit Lender shall become a
Non-Funding Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate deposit ratings of

 

125



--------------------------------------------------------------------------------

such Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB,
in the case of a Lender that is an insurance company (or B, in the case of an
insurance company not rated by InsuranceWatch Ratings Service)) (or, with
respect to any Revolving Credit Lender that is not rated by any such ratings
service or provider, any Issuer or the Swing Loan Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit
Lender), then any Issuer shall have the right, but not the obligation, at its
own expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in clause (a) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in clause (a) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) such Issuer or such assignee, as
the case may be, shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.

(i)        The parties to this Agreement acknowledge that the provisions of this
Section 11.2 and Section 2.7(b) concerning assignments relate only to absolute
assignments and that such provisions do not prohibit pledges or assignments
creating security interests in the Loans or Notes, including any such pledge or
assignment by any Lender to any Federal Reserve Bank in accordance with
applicable law.

Section 11.3 Costs and Expenses

(a)        The Borrower agrees upon demand to pay, or reimburse the
Administrative Agent and the Collateral Agent for, all of its respective
reasonable internal and external audit, legal, appraisal, valuation, filing,
document duplication and reproduction and investigation expenses and for all
other reasonable out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Administrative
Agent’s and Collateral Agent’s counsel, Weil, Gotshal & Manges LLP, local legal
counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, and other consultants and agents) incurred by the
Administrative Agent or the Collateral Agent in connection with any of the
following: (i) such Agent’s audit and investigation of the Borrower and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Loan Document or Administrative Agent’s periodic audits of the Borrower or any
of its Subsidiaries, as the case may be, (ii) the preparation, negotiation,
execution or interpretation of this Agreement (including the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit)), any Loan Document or any proposal letter or
commitment letter issued in connection therewith, or the making of the Loans
hereunder, (iii) the creation, perfection or protection of the Liens under any
Loan Document (including any reasonable fees, disbursements and expenses for
local counsel in various jurisdictions), (iv) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to such Agent’s rights and responsibilities hereunder
and under the other Loan Documents, (v) the protection, collection or
enforcement of any Secured Obligation or the enforcement of any Loan Document,
(vi) the commencement, defense or intervention in any court proceeding relating
in any way to any Secured Obligation, any Loan Party, any of the Borrower’s
Subsidiaries, the

 

126



--------------------------------------------------------------------------------

Acquisition, the Related Documents, this Agreement or any other Loan Document,
(vii) the response to, and preparation for, any subpoena or request for document
production with which either such Agent is served or deposition or other
proceeding in which such Agent is called to testify, in each case, relating in
any way to any Secured Obligation, any Loan Party, any of the Borrower’s
Subsidiaries, the Acquisition, the Related Documents, this Agreement or any
other Loan Document or (viii) any amendment, consent, waiver, assignment,
restatement, or supplement to any Loan Document or the preparation, negotiation
and execution of the same.

(b)        The Borrower further agrees to pay or reimburse each Agent and each
of the Lenders and Issuers upon demand for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by the such Agent, such Lenders or
such Issuers in connection with any of the following: (i) in enforcing any Loan
Document or Secured Obligation or any security therefor or exercising or
enforcing any other right or remedy available by reason of an Event of Default,
(ii) refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to any Secured Obligation, any Loan Party, any of the Borrower’s
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any other Loan Document or Related Document or (iv) in taking any
other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above.

Section 11.4        Indemnities

(a)        The Borrower agrees to indemnify and hold harmless the Administrative
Agent, the Collateral Agent, each Arranger, each Lender and each Issuer
(including each Person obligated on a Secured Hedging Contract if such Person
was a Lender, Issuer, Agent or an Affiliate of an Agent at the time it entered
into such Secured Hedging Contract) and each of their respective Affiliates, the
directors, officers, employees, agents, trustees, shareholders, controlling
persons, members, representatives, attorneys, consultants, advisors of or to any
of the foregoing (including those retained in connection with the satisfaction
or attempted satisfaction of any condition set forth in Article III (Conditions
To Loans And Letters Of Credit) (each such Person being an “Indemnitee”) from
and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including reasonable fees, disbursements and
expenses of financial and legal advisors to any such Indemnitee) that may be
imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not such investigation, litigation or proceeding is brought by the Borrower, the
Acquired Business, the Seller, or a third party or any of their respective
Affiliates, any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Secured Obligation, any Letter of Credit, any
Disclosure Document, any Related Document, the Transactions or any act, claim,
event or transaction related or attendant to any thereof, or the use or intended
use of the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to an Indemnitee with respect to any
Indemnified Matter

 

127



--------------------------------------------------------------------------------

to the extent it that has resulted primarily from the bad faith, gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Without
limiting the foregoing, “Indemnified Matters” include (i) all Environmental
Liabilities and Costs arising from or connected with the past, present or future
operations of the Borrower or any of its Subsidiaries involving any property
subject to a Collateral Document, or damage to real or personal property or
natural resources or harm or injury alleged to have resulted from any Release of
Contaminants on, upon or into such property or any contiguous real estate,
(ii) any costs or liabilities incurred in connection with any Remedial Action
concerning the Borrower or any of its Subsidiaries, (iii) any costs or
liabilities incurred in connection with any Environmental Lien and (iv) any
costs or liabilities incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure by the Administrative Agent, the
Collateral Agent, any Lender or any Issuer, or the Administrative Agent, any
Lender or any Issuer having become the successor in interest to the Borrower or
any of its Subsidiaries and (y) attributable solely to acts of the
Administrative Agent, the Collateral Agent, such Lender or such Issuer or any
agent on behalf of such Agent, such Lender or such Issuer.

(b)        The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, the Lenders and each Issuer for, and hold the Administrative Agent, the
Collateral Agent, the Lenders and each issuer harmless from and against, any and
all claims for brokerage commissions, fees and other compensation made against
the Administrative Agent, the Collateral Agent, the Lenders and the Issuers for
any broker, finder or consultant with respect to any agreement, arrangement or
understanding made by or on behalf of any Loan Party or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.

(c)        The Borrower, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice. In the event that such Indemnitee requests the
Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense. No action taken by legal counsel chosen by such Indemnitee in defending
against any such investigation, litigation or proceeding or requested Remedial
Action, shall vitiate or in any way impair the Borrower’s obligation and duty
hereunder to indemnify and hold harmless such Indemnitee.

(d)        The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to the Existing Credit Agreement (including
pursuant to Section 11.4 thereof) or any other Loan Document (as defined in the
Existing Credit Agreement and each an “Existing Loan Document”) shall survive
the effectiveness of this Agreement and any indemnification or other protection
provided to any Indemnitee pursuant to the Existing Credit Agreement, any other
Existing Loan Document, this Agreement (including pursuant to this Section 11.4)
or any other Loan Document shall (i) survive payment in full of the Obligations
and (ii) inure

 

128



--------------------------------------------------------------------------------

to the benefit of any Person that was at any time an Indemnitee under the
Existing Credit Agreement, any other Existing Loan Document, this Agreement or
any other Loan Document.

(e)        Notwithstanding the foregoing Section 11.4, an Indemnitee shall
effect no settlement or any claims or proceeding for which indemnification is
sought without the prior written consent of the Borrower (such consent shall not
be unreasonably withheld or delayed).

(f)        In connection with any Indemnified Matters or any other claim or
proceeding (or group of dated claims or proceedings) subject to the foregoing
Section 11.4, the Borrower shall not be required to reimburse the Administrative
Agent and the Lenders for the expenses of more than one counsel for the
Administrative Agent and one counsel for the Lenders (in each case, in addition
to the expenses of any appropriate local and special counsel).

Section 11.5        Limitation of Liability

(a)        The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the Transactions, except to the extent such liability
is determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings) in
connection with the Transactions. The Borrower hereby waives, releases and
agrees (each for itself and on behalf of its Subsidiaries) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

(b)        IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN
PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 11.6        Right of Set-off

Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Secured Obligations now or hereafter existing whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and even though such Secured Obligations may be unmatured. Each Lender
agrees promptly to notify the Borrower after any such set-off and application
made by such Lender or its Affiliates; provided, however,

 

129



--------------------------------------------------------------------------------

that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section 11.6 are
in addition to the other rights and remedies (including other rights of set-off)
that such Lender may have.

Section 11.7        Sharing of Payments, Etc.

(a)        Subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Lenders that are not Non-Funding
Lenders as opposed to Non-Funding Lenders, if any Lender (directly or through an
Affiliate thereof) obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off (including pursuant to Section 11.6 (Right
of Set-off) or otherwise) of the Loans owing to it, any interest thereon, fees
in respect thereof or amounts due pursuant to Section 11.3 (Costs and Expenses)
or 11.4 (Indemnities) (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy), 2.16
(Taxes) or 2.18 (Discounted Voluntary Prepayments)) or otherwise receives any
Collateral or any “Proceeds” (as defined in the Pledge and Security Agreement)
of Collateral (other than payments pursuant to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.18
(Discounted Voluntary Prepayments)(in each case, whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise (including pursuant to
Section 11.6 (Right of Set-off))) in excess of its Ratable Portion of all
payments of such Obligations obtained by all the Lenders, such Lender (a
“Purchasing Lender”) shall forthwith purchase from the other Lenders (each, a
“Selling Lender”) such participations in their Loans or other Obligations as
shall be necessary to cause such Purchasing Lender to share the excess payment
ratably with each of them.

(b)        If all or any portion of any payment received by a Purchasing Lender
is thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c)        The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 11.8        Notices, Etc.

(a)        Addresses for Notices. All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record, and
addressed to the party to be notified as follows:

(i)        if to the Borrower:

Knology, Inc.

1241 O.G. Skinner Driver

West Point, GA 31833

 

130



--------------------------------------------------------------------------------

Attention:     Todd Holt

Telecopy no:

E-Mail Address:

with a copy to:

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Richard W. Grice

Telecopy no: 404 881 4777

E-Mail Address: rgrice@alston.com

(ii)        if to any Lender, at its Domestic Lending Office specified opposite
its name on Schedule II (Applicable Lending Offices and Addresses for Notices)
or on the signature page of any applicable Assignment and Acceptance;

(iii)        if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices); and

(iv)        if to the Administrative Agent, Collateral Agent or the Swing Loan
Lender:

Credit Suisse AG

One Madison Avenue

New York, NY 10010

Attention: Sean Portrait, Agency Manager

Fax: (212) 322-2291

Email: agency.loanops@credit-suisse.com

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue,

New York, New York 10153-0119

Attention: Daniel S. Dokos

Telecopy no:     (212) 310-8007

E-Mail Address: daniel.dokos@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent, the Collateral Agent and the Swing Loan
Lender, to the other parties and (y) in the case of all other parties, to the
Borrower, the Administrative Agent and the Collateral Agent.

(b)        Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by posting to an Approved Electronic Platform (to
the extent permitted by Section 10.3 (Posting of Approved Electronic
Communications) to be delivered thereunder), an Internet website or a similar
telecommunication device requiring a user prior access to such Approved
Electronic Platform,

 

131



--------------------------------------------------------------------------------

website or other device (to the extent permitted by Section 10.3 (Posting of
Approved Electronic Communications) to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Approved Electronic Platform, Internet website or
similar device to the class of Person being notified (regardless of whether any
such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to the Approved Electronic
Platform, (iii) if approved in advance by the Administrative Agent, if delivered
by electronic mail, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; and
(iv) if delivered by telecopy, when transmitted as provided in clause (a) above;
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II (The Facilities) or Article X (The Administrative Agent)
(A) shall not be effective until received by the Administrative Agent and (B) if
given by telephone, shall not be effective unless confirmed in writing
(including by telecopy) on the next Business Day.

(c)        Use of Electronic Platform. Notwithstanding clause (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of, any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications (in a format acceptable to the
Administrative Agent) to such electronic mail address (or similar means of
electronic delivery) as the Administrative Agent may notify the Borrower.
Nothing in this clause (c) shall prejudice the right of the Administrative Agent
or any Lender or Issuer to deliver any Approved Electronic Communication to any
Loan Party in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.

Section 11.9        No Waiver; Remedies

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.10        Binding Effect

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and, thereafter, shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and Issuer and, in each
case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

132



--------------------------------------------------------------------------------

Section 11.11        Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

Section 11.12        Submission to Jurisdiction; Service of Process

(a)        Any legal action or proceeding with respect to this Agreement or any
other Loan Document shall be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each party hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

(b)        The Borrower hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to the Borrower at its respective address specified in Section 11.8
(Notices, Etc.). The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c)        Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction in connection with
the exercise of any rights under any Collateral Document or the enforcement of
any judgment.

(d)        If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.13        Waiver of Jury Trial

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWER
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

Section 11.14        Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in

 

133



--------------------------------------------------------------------------------

payment of any or all of the Secured Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.15        Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

Section 11.16        Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.

Section 11.17        Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

Section 11.18        Confidentiality

Each Lender and the Administrative Agent agree to use all reasonable efforts to
keep information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s or the Administrative Agent’s, as
the case may be, customary practices and agrees that it shall only use such
information in connection with the transactions

 

134



--------------------------------------------------------------------------------

contemplated by this Agreement and not disclose any such information other than
(a) to such Lender’s or the Administrative Agent’s, as the case may be,
employees, representatives, advisors, attorneys, and agents that are or are
expected to be involved in the evaluation of such information in connection with
the transactions contemplated by this Agreement and are advised of the
confidential nature of such information, (b) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
the Borrower or any other Loan Party, (c) to the extent disclosure is required
by law, regulation or judicial order or requested or required by bank regulators
or auditors or (d) to current or prospective pledgees, assignees, participants
and Special Purpose Vehicle grantees of any option described in Section 11.2(f)
(Assignments and Participations), contractual counterparties in any Hedging
Contract permitted hereunder and to their respective legal or financial
advisors, in each case and to the extent such pledgees, assignees, participants,
grantees or counterparties agree to be bound by, and to cause their advisors to
comply with, the provisions of this Section 11.18. Notwithstanding any other
provision in this Agreement, the Administrative Agent hereby agrees that the
Borrower (and each of its officers, directors, employees, accountants, attorneys
and other advisors) may disclose to any and all persons of any kind, the U.S.
tax treatment and U.S. tax structure of the Facilities and the transactions
contemplated hereby and all materials of any kind (including opinions and other
tax analyses) that are provided to it relating to such U.S. tax treatment and
U.S. tax structure.

Section 11.19        PATRIOT Act Notification.

Each Lender and Issuer hereby notifies the Borrower that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), each Lender and Issuer is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow such Lender or Issuer to
identify the Borrower in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act and is effective as to
each Lender and Issuer. The Borrower agrees to comply with any requests made by
Lenders or the Administrative Agent in connection with the Patriot Act.

[Signature Pages Follow]

 

135



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KNOLOGY, INC., as Borrower By:  

/s/ M. Todd Holt

 

Name:   M. Todd Holt

 

Title:     President and Chief Financial Officer

 

Knology Broadband, Inc. Knology of Central Florida, Inc. Knology Provider
Solutions Group, Inc. KNOLOGY of Alabama, Inc. KNOLOGY of Augusta, Inc. KNOLOGY
of Charleston, Inc. Knology of Columbus, Inc. Knology of Florida, LLC KNOLOGY of
Georgia, Inc. KNOLOGY of Huntsville, Inc. Knology of Kansas, Inc., KNOLOGY of
Knoxville, Inc KNOLOGY of Montgomery, Inc. KNOLOGY of Nashville, Inc. KNOLOGY of
South Carolina, Inc. KNOLOGY of Tennessee, Inc. ITC Globe, Inc. Knology of the
Valley, Inc. Valley Telephone Co., LLC Knology of South Dakota, Inc. Knology of
the Plains, Inc. Knology Community Telephone, Inc. Knology Of The Black Hills,
LLC Black Hills Fiber Systems, Inc. BHFC PUBLISHING, LLC Knology Total
Communications, Inc. Knology of the Wiregrass, Inc. Wiregrass Telcom, Inc.
COMMUNICATIONS ONE, INC. West Georgia Broadband, Inc. GLOBE TELECOMMUNICATIONS,
INC.

 

By:  

/s/ M. Todd Holt

 

Name:   M. Todd Holt

 

Title:     President and Chief Financial Officer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Collateral Agent By:  

/s/ Bill O’Daly

Name: Bill O’Daly

Title: Director

By:  

/s/ Christopher Reo Day

Name: Christopher Reo Day

Title: Associate



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Kevin Curtin

  Name: Kevin Curtin   Title: Vice President



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ Kevin A. Oliver

  Name: Kevin A. Oliver   Title: Vice President



--------------------------------------------------------------------------------

Royal Bank of Canada as a Lender By:  

/s/ Mark Gronich

  Name: Mark Gronich   Title: Authorized Signatory



--------------------------------------------------------------------------------

Bank of America, N.A. as a Lender By:  

/s/ Thomas M. Paulk

  Name: Thomas M. Paulk   Title: Senior Vice President



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB as a Lender By:  

/s/ Joseph A. Ciccolini

  Name: Joseph A. Ciccolini   Title: Vice President – Senior Corporate Banker



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. as a Lender By:  

/s/ Baimba Norman

  Name: Baimba Norman   Title: AVP By:  

/s/ Ron Edwards

  Name: Ron Edwards   Title: Senior Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:  

/s/ Enrique Landaeta

  Name: Enrique Landaeta   Title: Vice President By:  

/s/ Evelyn Thierry

  Name: Evelyn Thierry   Title: Director



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Term A Facility –

         

Credit Suisse AG

  $175,000,000      

Term B Facility –

    

Credit Suisse AG

  $545,000,000      

Revolving Credit Facility –

    

Credit Suisse AG

         $15,000,000      

Suntrust Bank

         $7,000,000        

Royal Bank of Canada

         $4,000,000        

Bank of America, N.A.

         $8,000,000        

Deustche Bank Trust Company Americas

         $8,000,000        

Raymond James Bank, FSB

         $2,000,000        

Wells Fargo Bank, N.A.

         $3,000,000        

CoBank, ACB

         $3,000,000        



--------------------------------------------------------------------------------

SCHEDULE II

APPLICABLE LENDING OFFICES AND ADDRESS FOR NOTICES

 

Applicable Lending Office

   Address for Notices

Credit Suisse AG

Eleven Madison Avenue, 25th Floor

New York, NY 10010

  

Credit Suisse AG

Attn: Christopher Day

Eleven Madison Avenue, 25th Floor

New York, NY 10010

T: 212 325 2841

F: 212 325 8321

christopher.day@credit-suisse.com

 

with a copy to:

 

Weil, Gotshal & Manges LLP

Attn: Daniel S. Dokos, Esq.

767 Fifth Avenue

New York, New York 10153

T: 212 310 8576

F: 212 310 8007 (indicate recipient on fax)

daniel.dokos@weil.com

    

Credit Suisse AG, Cayman Islands Branch

Attn: Christopher Day

Eleven Madison Avenue, 25th Floor

New York, NY 10010

T: 212 325 2841

F: 212 325 8321

christopher.day@credit-suisse.com

 

with a copy to:

 

Weil, Gotshal & Manges LLP

Attn: Daniel S. Dokos, Esq.

767 Fifth Avenue

New York, New York 10153

T: 212 310 8576

F: 212 310 8007 (indicate recipient on fax)

daniel.dokos@weil.com

SunTrust Bank

303 Peachtree Street, N.E.

Atlanta, GA 30308

  

SunTrust Robinson Humphrey

Attn: Brian Guffin, Vice President

303 Peachtree Street, N.E.

Atlanta, GA 30308

T: 404 813 7158

F: 404 588-8833

brian.guffin@suntrust.com

Royal Bank of Canada

c/o RBC Capital Markets

Loans Administration

  

RBC Capital Markets

Attn: Mark Gronrich, Corporate Banking

One Liberty Plaza



--------------------------------------------------------------------------------

One Liberty Plaza

4th Floor

New York, NY 10006-1404

  

4th Floor

New York, NY 10006-1404

T: 212 428 6319

F: 212 428 6460

mark.gronich@rbccm.com

Bank of America, N.A.

600 Peachtree Street, NE, 17th Floor

GA1-006-13-15

Atlanta, GA 30308

  

Bank of America, N.A.

Attn: Thomas Paulk

600 Peachtree Street, NE, 17th Floor

Atlanta, GA 30308

T: 404 607 5806

F: 404 307 6343

thomas.m.paulk@baml.com

Deutsche Bank Trust Company Americas

c/o Deutsche Bank AG

60 Wall Street, NYC60-4305

New York, NY 10005-2858

  

Deutsche Bank Trust Company Americas

c/o Deutsche Bank AG

Attn: Enrique Landaeta

60 Wall Street, NYC60-4305

New York, NY 10005-2858

T: 212 250 6105

F: 212 797 5690

enrique.landaeta@db.com

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, FL 33716

  

Raymond James Bank, FSB

Attn: Joseph Ciccolini

710 Carillon Parkway

St. Petersburg, FL 33716

T: 727 567 4855

F: 866 205 1396 (please email to LoanOps)

RJBank-LoanOpsCorp@RaymondJames.com

Wells Fargo Bank, N.A.

171 17th Street NW 3rd Floor

Atlanta, GA 30363

  

Wells Fargo Bank, N.A.

Attn: Baimba Norman

171 17th Street NW 3rd Floor

Atlanta, GA 30363

T: 404 214 5424

F: 404 214 5983

baimba.norman@wellsfargo.com

CoBank, ACB

5500 C Quebec St.

Greenwood Village, CO 80111

  

CoBank, ACB

Attn: Kevin Oliver

5500 C Quebec St.

Greenwood Village, CO 80111

T: 770 618 3214

F: 303 796 1440

koliver@cobank.com



--------------------------------------------------------------------------------

Execution Version                                        

Schedule 2.4

Existing Letters of Credit

 

Issuance Date

  Beneficiary    Issuer   Face Amount    

Expiration Date  

 

 

05/01/2006

 

Central Alabama

Electric Cooperative

 

   Credit Suisse   5,000   05/09/2011  

05/01/2006

 

SL Electric and Gas

Company

 

   Credit Suisse   60,000   05/09/2011  

05/01/2006

 

Bellsouth

Telecommunications,

Inc.

 

   Credit Suisse   5,000   05/09/2011  

05/01/2006

 

Bellsouth

Telecommunications,

Inc.

 

   Credit Suisse   5,000   05/09/2011  

05/01/2006

 

City of Knoxville

 

   Credit Suisse   100,000   05/09/2011  

05/01/2006

 

Georgia Power Company

 

   Credit Suisse   61,800   05/09/2011  

05/01/2006

 

Georgia Power Company

 

   Credit Suisse   44,200   05/09/2011  

05/01/2006

 

Alabama Power

Company

 

   Credit Suisse   70,000   05/09/2011  

05/01/2006

 

Tennessee Regulatory

Authority

 

   Credit Suisse   20,000   05/09/2011  

05/01/2006

 

Lenoir City Utilities

Board

 

   Credit Suisse   2,000   05/09/2011  

07/23/2007

 

Hartford Fire Insurance

Company

 

   Credit Suisse   750,000   06/01/2011  

09/26/2007

 

RLI Insurance Company

 

   Credit Suisse   659,175   09/26/2011  

02/13/2008

 

Progress Energy Florida,

Inc.

 

   Credit Suisse   60,000   02/14/2011  

01/09/2008

 

Florida Power and Light

Company

 

   Credit Suisse   165,000   02/11/2011  

12/11/2008

 

City of Dunedin

 

   Credit Suisse   5,000   12/10/2010  

 

2.4



--------------------------------------------------------------------------------

Schedule 4.2(a)

Consents

I. CATV Franchises

 

State  

Franchising

Authority

  Franchise Holder  

Consent to

Security Interest Required

   South Carolina  

City of North

Charleston

  Knology of Charleston   Y    Georgia   West Point   Interstate Telephone
Company   Y    Alabama   Madison County   Knology of Huntsville, Inc.   Y   
Alabama   Chambers County   ITC Globe, Inc.   Y    Alabama   Lanett   ITC Globe,
Inc.   Y    Alabama   Lanett   Knology of the Valley, Inc.   Y    Alabama  
Valley   ITC Globe, Inc.   Y    Alabama   Athens   Knology, Inc.   Y   

II. PUC Authorizations

 

State  

Certificate

Purpose

  Certificate Holder   Consent to Security Interest Required    Georgia   Local
Exchange  

Knology of Georgia, Inc.

 

  Y    Georgia   Inter-exchange  

Knology of Georgia, Inc.

 

  Y    Georgia   Local Exchange  

Knology of the Valley, Inc.

 

  Y    Georgia   Local Exchange  

Globe Telecommunications, Inc.

 

  Y    Georgia   Inter-exchange  

Globe Telecommunications, Inc.

 

  Y   

Certifications to be Obtained for Knology of Kansas

 

Kansas

  

Local Exchange and Exchange Access

 

  

Kansas

  

Interexchange and Operator Services

 

  

 

4.2(a)-1



--------------------------------------------------------------------------------

III. Kansas CATV Approvals of Assignment to Knology of Kansas, Inc.

Consents are required from the following state and local franchise authorities
for transfer or assignment of franchise authorizations held by The World Company
to Knology of Kansas, Inc.:

Statewide Video Service Authorization (KCC) 1

City of Basehor 3

City of Eudora 2

City of Lawrence 2

City of Linwood 3

City of Tonganoxie 3

Douglas County 3

Leavenworth County 3

1 To the extent required by Kan. Stat. §12-2024, 30 days notice to the Wyandotte
County and City of Lansing authorities prior to commencement of video service
operations by Knology of Kansas.

2     The franchise agreement in Eudora is silent regarding any requirement (or
lack of requirement) to obtain approval prior to assignment of the franchise or
granting of a security interest in the franchise. The City of Lawrence franchise
is silent regarding any requirement (or lack of requirement) to obtain approval
prior to granting of a security interest in the franchise. Counsel for Knology
has reviewed the relevant franchise materials for both jurisdictions and
assignment approval documents for the City of Lawrence as well as city and
municipal ordinances and laws (insofar as available online) for both
jurisdictions, none of which contain such requirements. Counsel for Knology has
also made inquiry with city officials in each case and have not been informed to
date that such requirements exist; however, Knology cannot state with absolute
certainty that there are no such requirements.

3     The franchise agreements in these jurisdictions state that approval is not
required for Knology to grant a security interest in the franchises and/or the
associated assignment approvals expressly consent to the granting of such a
security interest.

 

IV. Federal Consents Concerning Acquisition of Assets by Knology of Kansas, Inc.

Consent from the International Bureau for transfer of control of WorldNet, LLC
under Section 214 of the Communications Act of 1934 auto granted on
September 17, 2010. File No. ITC-ASG-20100820-00339, Report No. TEL-01457, DA
No. 10-1798. Period for reconsideration on appeal has not expired.

Consent from the Wireline Competition Bureau for transfer of control of
WorldNet, LLC under Section 214 of the Communications Act of 1934 autogranted on
October 2, 2010. See Public Notice, DA 10-1910, WC Docket No. 10-170, released
October 4, 2010. Period for reconsideration on appeal has not expired.

Consent from the Wireless Telecommunications Bureau to the assignment of call
signs KVE552 and WQIZ6342. Public Notice, Applications Accepted for Filing,
Report No. 6166, File No. 0004352245 (dated Aug. 25, 2010); Public Notice,
Actions Taken (Est. 90 GAP Period), Report No. 6236, File No. 0004352245 (dated
Sep. 22, 2010). On October 6, 2010, the FCC in

 

1.1.1-2



--------------------------------------------------------------------------------

FCC File No. 0004352245 consented to the assignment of this license to Knology
of Kansas, Inc. from The World Company dba Sunflower Broadband. Although in
effect, action taken on an application tendered with the FCC becomes final when
that action is no longer subject to reconsideration, review, or appeal, either
at the FCC or in the courts.

 

1.1.1-3



--------------------------------------------------------------------------------

Schedule 4.2(b)

Regulatory Consents

I.         CATV Franchises

 

State

  

Franchising

Authority

   Franchise Holder   

Consent to

Security Interest

Required

South Carolina

   City of North Charleston    Knology of Charleston    Y

Georgia

   West Point    Interstate Telephone Company    Y

Alabama

   Madison County    Knology of Huntsville, Inc.    Y

Alabama

   Chambers County    ITC Globe, Inc.    Y

Alabama

   Lanett    ITC Globe, Inc.    Y

Alabama

   Lanett    Knology of the Valley, Inc.    Y

Alabama

   Valley    ITC Globe, Inc.    Y

Alabama

   Athens    Knology, Inc.    Y

 

II. PUC Authorizations

The following authorizations have been granted to Knology of Kansas, Inc.;
however the period for possible appeal or reconsideration may not have expired.

Local Exchange and Exchange Access

Docket No. 11-KKIC-183-COC

Order issued September 29, 2010

Interexchange and Operator Services

Docket No.11-KKIC-184-COC

Order issued September 29, 2010I

 

III. Kansas CATV Approvals of Assignment to Knology of Kansas, Inc.

Consent from the following state and local franchise authorities for transfer or
assignment of franchise authorizations held by The World Company to Knology of
Kansas, Inc. has been obtained; however the period for appeal or reconsideration
may not have expired.

 

Franchise Authority

  Approved  

Statewide Video Service Authorization (KCC) 1,2

  10/6/2010  

City of Basehor 3

  9/20/2010  

City of Eudora 4

  (not approved)  

City of Lawrence 4

  10/5/2010  

City of Linwood 3, 5

  9/21/2010  

City of Tonganoxie 3

  9/13/2010  

 

4.20(b)-1



--------------------------------------------------------------------------------

Douglas County 3, 5,6

  9/15/2010   

Leavenworth County 3

  9/7/2010   

1 To the extent required by Kan. Stat. §12-2024, 30 days notice to the Wyandotte
County and City of Lansing authorities prior to commencement of video service
operations by Knology of Kansas, Inc. has not been “completed” as notice was
sent on October 12, 2010.

2     As a result of administrative error at the KCC, the Kansas State Video
Service Authorization was issued to Knology Inc. dba Knology of Kansas Inc.
rather than properly to the applicant, Knology of Kansas, Inc. Knology Kansas is
coordinating with KCC Staff to correct the order.

3     The franchise agreements in these jurisdictions state that approval is not
required for Knology to grant a security interest in the franchises and/or the
associated assignment approvals expressly consent to the granting of such a
security interest.

4     The franchise agreement in Eudora is silent regarding any requirement (or
lack of requirement) to obtain approval prior to assignment of the franchise or
granting of a security interest in the franchise. The City of Lawrence franchise
is silent regarding any requirement (or lack of requirement) to obtain approval
prior to granting of a security interest in the franchise. Counsel for Knology
has reviewed the relevant franchise materials for both jurisdictions and
assignment approval documents for the City of Lawrence as well as city and
municipal ordinances and laws (insofar as available online) for both
jurisdictions, none of which contain such requirements. Counsel for Knology has
also made inquiry with city officials in each case and have not been informed to
date that such requirements exist; however, we cannot state with absolute
certainty that there are no such requirements.

5     With respect to the video service franchises issued by the City of Linwood
and the County of Douglas, both of these franchises were renewed after July 1,
2006, the date after which video service providers were to file for a
state-issued video service authorization with the Kansas State Corporation
Commission under Kansas Statute 12-2023. KS 12-2023 permits locally issued
franchises obtained prior to July 1, 2006 to remain in effect until, for
example, the local franchise expires or is terminated. It is unclear whether,
and, if so, under what circumstances, local franchise renewals are permissible
and valid under KS 12-2023. Post-closing, Knology intends to evaluate whether to
add the City of Linwood and the County of Douglas to its Kansas State
Corporation Commission issued video service authorization.

6   It is Knology’s understanding that the assignment and assumption agreement
required under the County’s September 15, 2010 approval upon closing to perfect
the Douglas County franchise assignment from The World Company will neither be
executed nor provided to Douglas County until after the acquisition of the World
Company assets by Knology, Inc., and the Transaction, as defined in the Opinion
Letter. {II} We are unable to confirm when the original Douglas County franchise
became effective; however, it could become effective as early as October 11,
1995, in which case it would have expired on October 11, 2010. With respect to
the two conditions to make the renewed franchise effective (per the Douglas
County Home Rule Resolution dated September 15, 2010) (but see footnote 5
above), the grantee acceptance was filed on October 14, 2010, and we have been
unable to confirm the publication requirement was satisfied, although we have
reason to believe that it was scheduled to occur on October 8,
2010. Consequently, there is a small chance that the satisfaction of the renewal
conditions did not occur until after the original franchise lapsed and was,
therefore, untimely.

 

4.20(b)-2



--------------------------------------------------------------------------------

IV. Federal Consents Concerning Acquisition of Assets by Knology of Kansas, Inc.

Consent from the International Bureau for transfer of control of WorldNet, LLC
under Section 214 of the Communications Act of 1934 auto granted on
September 17, 2010. File No. ITC-ASG-20100820-00339, Report No. TEL-01457, DA
No. 10-1798. Period for reconsideration on appeal has not expired.

Consent from the Wireline Competition Bureau for transfer of control of
WorldNet, LLC under Section 214 of the Communications Act of 1934 autogranted on
October 2, 2010. See Public Notice, DA 10-1910, WC Docket No. 10-170, released
October 4, 2010. Period for reconsideration on appeal has not expired.

Consent from the Wireless Telecommunications Bureau to the assignment of call
signs KVE552 and WQIZ6342. Public Notice, Applications Accepted for Filing,
Report No. 6166, File No. 0004352245 (dated Aug. 25, 2010); Public Notice,
Actions Taken (Est. 90 GAP Period), Report No. 6236, File No. 0004352245 (dated
Sep. 22, 2010). On October 6, 2010, the FCC in FCC File No. 0004352245 consented
to the assignment of this license to Knology of Kansas, Inc. from The World
Company dba Sunflower Broadband. Although in effect, action taken on an
application tendered with the FCC becomes final when that action is no longer
subject to reconsideration, review, or appeal, either at the FCC or in the
courts.

 

4.20(b)-3



--------------------------------------------------------------------------------

Schedule 4.3

Ownership of Subsidiaries

 

Subsdiary  

Jurisdiction

of

Organization

  Shares of Stock
Authorized   Shares of Stock
Issued and
Outstanding   % Ownership Knology Broadband, Inc.   Delaware   100 (Common
Stock)   100 (Common Stock)   100% by Borrower Knology of Central Florida, Inc.
  Delaware   1,000 (Common Stock)   1,000 (Common Stock)   100% by Knology
Provider Solutions Group, Inc. Knology Provider Solutions Group, Inc.   Delaware
  10,000 (Common Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Alabama, Inc.   Delaware   1,000
(Common Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Augusta, Inc.   Delaware   1,000
(Common Stock)   1,000 (Common Stock)   100% by Knology Broadband, Inc. Knology
of Charleston, Inc.   Delaware   1,000 (Common Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Columbus, Inc.   Delaware   1,000
(Common Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Florida, LLC   Delaware   1,000
(Common Stock)  

1,000 (Common Stock)

 

  100% by Knology of Central Florida, Inc. Knology of Georgia, Inc.   Delaware  
1,000 (Common Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Huntsville, Inc.   Delaware   1,000
(Common Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Knoxville, Inc   Delaware   1,000
(Common Stock)  

1,000 (Common Stock)

 

  100% by Borrower Knology of Montgomery, Inc.   Alabama   200,000 (Common
Stock) 1,000 (Preferred Stock)  

1,000 (Common Stock)197 (Preferred Stock)

 

  100% by Knology Broadband, Inc. Knology of Nashville, Inc.   Delaware   1,000
(Common Stock)  

1,000 (Common Stock)

 

  100% by Borrower Knology of South Carolina, Inc.   Delaware   1,000 (Common
Stock)  

1,000 (Common Stock)

 

  100% by Knology Broadband, Inc. Knology of Tennessee, Inc.   Delaware   1,000
(Common Stock)   1,000 (Common Stock)   100% by Knology Broadband, Inc.

 

4.3-1



--------------------------------------------------------------------------------

Subsdiary  

Jurisdiction

of

Organization

  Shares of Stock
Authorized   Shares of Stock
Issued and
Outstanding   % Ownership

Globe

Telecommunications, Inc.

  Georgia   100,000 (Common Stock)   1,000 (Common Stock)   100% by Borrower ITC
Globe, Inc.   Delaware   10,000 (Common Stock)   1,000 (Common Stock)   100% by
Globe Telecommunications Inc. Knology of the Valley, Inc. (f/k/a Interstate
Telephone Company)   Georgia   1,000 (Common Stock)   530 (Common Stock)   100%
by Borrower Valley Telephone Co., LLC   Alabama   N/A (Membership Interest)  
N/A   100% by Borrower Knology of South Dakota, Inc.   Delaware   1,000 (Common
Stock)   1,000 (Common Stock)   100% by Borrower Knology of the Plains, Inc.
(f/k/a PrairieWave Communications, Inc.)   South Dakota  

50,000 shares of Class A voting common stock

 

50,000 shares of Class B non-voting preferred stock

  9,303 (Common Stock)   100% by Knology of South Dakota, Inc. Knology Community
Telephone, Inc. (f/k/a PrairieWave Community Telephone, Inc.)   South Dakota  
2000 (Common Stock)   1,000 (Common Stock)   100% by Knology of South Dakota,
Inc. Knology of the Black Hills, LLC (f/k/a PrairieWave Black Hills, LLC)  
South Dakota   N/A   41 Membership Units   100% by Black Hills Fiber Systems,
Inc. Black Hills Fiber Systems, Inc.   South Dakota   500,000 (Common Stock)  
11,000 (Common Stock)   100% by Knology of South Dakota, Inc. Knology
Condominium Association, Inc.   South Dakota   N/A   3 Membership Units  

50% by Knology of South Dakota, Inc. (as owner of Unit 1)

 

50% by Henry Carlson, Jr., (as owner of Unit 2)

BHFC Publishing, LLC   Delaware   N/A   N/A   Sole member is Black Hills Fiber
Systems, Inc. Knology Total Communications, Inc   Alabama   1,000,000 (Common
stock)   45 (Common stock)   100% by Knology of Alabama, Inc. Knology of the
Wiregrass, Inc.   Alabama   1,000 (Common Stock)   1,000 (Common Stock)   100%
by Knology Total Communications, Inc.

 

4.3-2



--------------------------------------------------------------------------------

Subsdiary   Jurisdiction of
Organization   Shares of Stock
Authorized   Shares of Stock
Issued and
Outstanding   % Ownership Wiregrass Telcom, Inc.   Alabama   1,000 (Common
Stock)   1,000 (Common Stock)   100% by Knology Total Communications, Inc.
Communications One, Inc   Alabama   1,000 (Common Stock)   1,000 (Common Stock)
  100% by Knology Total Communications, Inc. West Georgia Broadband, Inc.  
Delaware   1,000 (Common Stock)   1,000 (Common Stock)   100% by Borrower
Knology of Kansas, Inc.   Delaware   1,000 (Common Stock)   1,000 (Common Stock)
  100% by Borrower

 

4.3-3



--------------------------------------------------------------------------------

Schedule 4.7

Litigation

None.

 

4.3-1



--------------------------------------------------------------------------------

Schedule 4.15

Labor Matters

 

1. Knology, Inc. Amended and Restated 2002 Long-term Incentive Plan

 

2. Knology, Inc. 2008 Incentive Plan

 

3. Knology 2010 Incentive Plan

 

4.15-1



--------------------------------------------------------------------------------

Schedule 4.16

List of Plans

Knology, Inc. Flexible Benefit Plan

Knology, Inc. Life, AD&D, STD and LTD Plan

Knology, Inc. Business Travel Accident Plan

Knology, Inc. Health Insurance Plan

Knology Broadband, Inc. Profit Sharing and 401(k) Plan

 

4.17-1



--------------------------------------------------------------------------------

Schedule 4.17

Environmental Matters

None

 

4.17-2



--------------------------------------------------------------------------------

Schedule 4.19

Real Property

OWNED REAL ESTATE1

 

Record Owner

   Property Address    Lessees

1. Knology of Charleston, Inc.

  

Headend & Corp. Offices

4506 Dorchester Rd.

N. Charleston, SC 29405

 

   n/a

2. Knology of Augusta, Inc.

  

Headend & Corp. Offices

3714 Wheeler Rd.

Augusta, GA 30909

   n/a

3. Knology Broadband, Inc.

  

Corp. Offices

1241 O.G. Skinner Drive

West Point, GA 31833

 

   n/a

4. Knology of Huntsville, Inc.

  

Headend & Corp. Offices

2401 10th Street S.W.

Huntsville, AL 35810

   n/a

5. Knology of Huntsville, Inc.

  

Const. Building

915 Miller Blvd.

Madison, AL 35758

   n/a

6. Knology of Knoxville, Inc.

  

Headend & Corp. Offices

10115 Sherrill Blvd.

Knoxville, TN 37932

   n/a

7. Knology of the Valley, Inc.

  

Warehouse

1570 Phillips Rd.

Lanett, AL 36863

   n/a

8. Knology of the Valley, Inc.

  

Central Office

910-914 1st Avenue

West Point, GA 31833

   n/a

9. Knology of the Valley, Inc.

  

Central Office,

1636-1640 Phillips Road

Lanett, Al 36863

   n/a

10. Knology of the Plains, Inc.

  

811 East 5th Street

Storm Lake, Iowa

   n/a

11. Knology of the Plains, Inc.

  

1507 East Lyon Street

Marshall, Minnesota 56258

   n/a

12. Knology of the Plains, Inc.

  

437 Morgan Street

Tracy Minnesota 56175

   n/a

13. Knology of the Plains, Inc.

  

2526 Maple Avenue

Slayton, Minnesota 56172

   n/a

14. Knology of South Dakota, Inc.

  

709 2nd Avenue

Worthington, Minnesota 56187

   n/a

 

 

1

Items 1 through 8 listed on this Schedule 4.19 are subject to existing
Mortgages.

 

4.19-1



--------------------------------------------------------------------------------

Record Owner

   Property Address    Lessees

15. Knology of South Dakota, Inc.

  

110B Main Street

Pipestone, Minnesota 56164

   n/a

16. Knology of South Dakota, Inc.

  

114 East Lincoln

Luverne, Minnesota 56156

   n/a

17. Knology of South Dakota, Inc.

  

29705 453rd Avenue

Irene, South Dakota 57037

   n/a

18. Knology of South Dakota, Inc.

  

29704 453rd Avenue

Irene, South Dakota 57037

   n/a

19. Knology of South Dakota, Inc.

  

215 Main Street

Irene, South Dakota 57037

   n/a

20. Knology of the Plains, Inc.

  

207 14th Street SE

Watertown, South Dakota 57201

   n/a

21. Knology of the Plains, Inc.

  

22 2nd Street SE

Watertown, South Dakota 57201

   n/a

22. Knology of the Plains, Inc.

  

100 SE 3rd Street

Madison, South Dakota 57042

   n/a

23. Knology of South Dakota, Inc.

  

200 South Juniper

Lennox, South Dakota 57039

   n/a

24. Knology of South Dakota, Inc.

  

212 South Juniper

Lennox, South Dakota 57039

   n/a

25. Knology of South Dakota, Inc.

  

717 W. 17th Street

Lennox, South Dakota 57039

   n/a

26. Knology of the Plains, Inc.

  

123 South Main Street

Canton, South Dakota 57013

   Evangelical Lutheran Good Samaritan Society

27. Knology of South Dakota, Inc.

  

29602 472nd Street

Beresford, South Dakota 57004

   Alliance Communications Coopertive

28. Knology of South Dakota, Inc.

  

5001 South Sundowner

Sioux Falls, South Dakota 57108

   Eastern South Dakota Cellular, d/b/a Verizon Wireless

29. Knology of South Dakota, Inc.

  

5100 South Broadband Lane

Sioux Falls, South Dakota 57108

  

Circa Design, IPass, Inc.;

Inter-Tel Datanet;

Luminous Software;

Minnesota Network Services; Premier Bank Card; Rycan Technologies; SPED Forms,
Inc.; and McLeodUSA Telecommunications, Inc.

30. Knology of South Dakota, Inc.

  

200 S. Main Street,

Worthing, South Dakota 57077

   n/a

31. Knology of the Plains, Inc.

  

202 South Center Street

Flandreau, South Dakota 57028

   n/a

32. Knology of South Dakota, Inc.

  

320 First Avenue

Chancellor, South Dakota 57015

   n/a

33. Knology of South Dakota, Inc.

  

103 Nebraska Street

Davis, South Dakota 57021

   n/a

 

4.19-2



--------------------------------------------------------------------------------

Record Owner    Property Address    Lessees

34. Knology of South Dakota, Inc.

  

44498 289th Street

Viborg, South Dakota 57070

   n/a

35. Knology of South Dakota, Inc.

  

501-505 Center Street

Hurley, South Dakota 57036

   n/a

36. Knology of South Dakota, Inc.

  

250 First Street

Monroe, South Dakota 57047

   n/a

37. Knology of South Dakota, Inc.

  

230 North Juniper Street

Parker, South Dakota 57053

   n/a

38. Knology of South Dakota, Inc.

  

2000-2002 Industrial Street

Viborg, South Dakota 57070

   n/a

39. Knology of South Dakota, Inc.

  

30550 470th Avenue

Beresford, South Dakota 57004

   n/a

40. Knology of South Dakota, Inc.

  

607 1st Street,

Wakonda, South Dakota 57073

   n/a

41. Knology of South Dakota, Inc.

  

505 South Kingsbury

Gayville, South Dakota 57031

   n/a

42. Knology of South Dakota, Inc.

  

404 Washington Street

Gayville, South Dakota 57031

   n/a

43. Knology of South Dakota, Inc.

  

44399 295th Street

Irene, South Dakota 57037

   n/a

44. Knology of South Dakota, Inc.

  

207 Grant Avenue

Volin,

South Dakota 57072

   n/a

45. Knology of South Dakota, Inc.

  

2810 Fox Run Parkway

Yankton, South Dakota 57078

   n/a

46. Knology of the Black Hills, LLC

  

809 Deadwood Avenue

Rapid City, South Dakota 57702

   n/a

47. Knology of the Black Hills, LLC

  

801 Deadwood Avenue

Rapid City, South Dakota 57702

   n/a

48. Knology of the Black Hills, LLC

  

2810 Plant Street,

Rapid City, South Dakota 57702

   n/a

49. Knology of the Black Hills, LLC

  

1511 Concourse Drive

Rapid City, South Dakota 57702

   n/a

50. Knology of the Black Hills, LLC

  

770 Catron Blvd.

Rapid City, South Dakota 57702

   n/a

51. Knology of Kansas, Inc.

  

644 New Hampshire Street

Lawrence, Kansas 66044

(replatting in process)

   n/a

52. Knology of Kansas, Inc.

  

210 East 7th Street

Lawrence, KS 66044

   n/a

 

4.19-3



--------------------------------------------------------------------------------

LEASES

 

Lesse    Property Address    Sublessees

1. Knology of Florida, LLC

  

13200 Panama City Beach Parkway

Panama City Beach, FL 32407

   n/a

2. Knology of Florida, LLC

  

235 15th Street

Panama City Beach, FL 32407

 

   n/a

3. Knology of Florida, LLC

  

290 East 25th Street

Lynn Haven, FL

 

   n/a

4. Knology of Florida, LLC

  

409 W. 9th Street

Panama City, FL

 

   n/a

5. Knology of Florida, LLC

  

322 Kimbrel

Panama City, FL

 

   n/a

6. Kology of Knoxville, Inc.

  

5470 Central Ave Pike

Knoxville, TN

 

   n/a

7. Knology of Montgomery, Inc.

  

1450 Ann Street

Montgomery, AL 36107

 

   n/a

8. Knology of Montgomery, Inc.

  

5.6 acres – no address Switch Site

Lessor: 231 Bell, LLC

Montgomery, AL

 

   n/a

9. Knology of Montgomery, Inc.

  

Stratford Square Shopping Center

3500 Eastern Blvd.

Montgomery, AL

 

   n/a

10. Knology of Montgomery, Inc.

  

1460 G. Ann Street

Montgomery, AL

 

   n/a

11. Knology of Montgomery, Inc.

  

5233 Wares Ferry Road

Montgomery, AL

 

   n/a

12. Knology of Montgomery, Inc.

  

6105 to 6175 Perimeter Parkway

Court

Montgomery, AL

 

   n/a

13. Knology of Montgomery, Inc.

  

2303 Fairview Avenue

Montgomery, AL

 

   n/a

14. Knology of Montgomery, Inc.

  

Hub C – University Court

Montgomery, AL

 

   n/a

 

4.19-1



--------------------------------------------------------------------------------

Lesse    Property Address    Sublessees

15. Knology of Montgomery, Inc.

  

No address – Strathmore Drive

Hub Site

Montgomery, AL

 

   n/a

16. Knology of Montgomery, Inc.

  

No address – Taylor Road Hub

Site

Montgomery, AL

 

   n/a

17. Knology of Montgomery, Inc.

  

Hub P

Commerce Court

Montgomery, AL

 

   n/a

18. Knology of Columbus, Inc.

  

6050 Knology Way

Columbus, GA 31909

 

   n/a

19. Knology of Columbus, Inc.

  

1701 Boxwood Place

Columbus, GA 31908

 

   n/a

20. Knology of Columbus, Inc.

  

3701 Weems Road

Columbus, GA

   n/a

21. Knology of Columbus, Inc.

  

1515     49th street

Columbus, GA

 

   n/a

22. Knology of Augusta, Inc.

  

621 NW Frontage Road

Suite 220

Augusta, GA 30907

 

   n/a

23. Knology of Augusta, Inc.

  

3661 Peach Orchard

Augusta, GA

 

   n/a

24. Knology of Augusta, Inc.

  

2025 Broad Street

Augusta, GA

 

   n/a

25. Knology of Augusta, Inc.

  

418 Columbia Industrial Blvd.

Augusta, GA

 

   n/a

26. Knology of Augusta, Inc.

  

2226 Peach Orchard Road

Augusta, GA

 

   n/a

27. Knology of Augusta, Inc.

  

3412 Jefferson Davis Highway

Burnettetown, SC

 

   n/a

28. Knology of Charleston, Inc.

  

2011 Bee’s Ferry Road

Charleston, SC

 

   n/a

29. Knology of Charleston, Inc.

  

6881 Bulldog Drive

Charleston, SC

 

   n/a

 

4.19-2



--------------------------------------------------------------------------------

Lesse    Property Address    Sublessees

30. Knology of Charleston, Inc.

  

933 Whipple Rd,

Mt. Pleasant, SC

 

   n/a

31. Knology of Charleston, Inc.

  

303A Goose Creek Blvd

Goose Creek, SC

 

   n/a

32. Knology of Charleston, Inc.

  

1248 Bacons Bridge Road

Summerville, SC

 

   n/a

33. Knology of Charleston, Inc.

  

1728 Signal Point Road

Charleston, SC

 

   n/a

34. Knology of Charleston

  

1014 St. Andrews Blvd

Charleston, SC

 

   n/a

35. Knology of Huntsville, Inc.

  

1036 Putnam Drive NW

Suite F (Madkin Mountain at Redstone Arsenal)

Huntsville, AL

 

   n/a

36. Knology of Huntsville, Inc.

  

8511 Whitesburg Drive

Huntsville, AL

 

   n/a

37. Knology Broadband, Inc.

  

206 W 9th Street

West Point, GA 31833

 

   n/a

38. Knology, Inc.

  

11675 Rainwater Drive

Alpharetta, GA

 

   n/a

39. Knology of Central Florida, Inc.

  

3001 Gandy Blvd North

Bldg A & B

Pinellas Park, FL 33782

 

   n/a

40. Knology of Central Florida, Inc.

  

1645 Seminole Blvd.

Largo, FL

 

   n/a

41. Knology of Central Florida, Inc.

  

4023 7th Terrace South

St. Petersburg, FL

 

   n/a

42. Knology of Central Florida, Inc.

  

661 40th Street South

St. Petersburg, FL

 

   n/a

43. Knology of Central Florida, Inc.

  

4930 North Melrose Ave

Tampa, FL

 

   n/a

 

4.19-3



--------------------------------------------------------------------------------

     Lesse    Property Address    Sublessees

44.

  Knology of Central Florida, Inc.   

12900 34th Street N

Clearwater, FL

 

   n/a

45.

  Knology of Central Florida, Inc.   

1300 Park Street

Clearwater, FL

 

   n/a

46.

  Knology of the Valley, Inc.   

Riverside Corporation

Corp. Offices

415 Gilmer Avenue

Lanett, AL 36863

 

   n/a

47.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

118 East Fifth Street

Storm Lake, Iowa

 

   n/a

48.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

Part of Lots 6, 7 & 8 in Block 5

(no stated street address)

Adrian, Minnesota

 

   n/a

49.

  Knology of South Dakota, Inc.   

801 3rd Street

Currie, Minnesota

 

   n/a

50.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

Lots 1 & 2 Block 5, Howard’s 1st

Addition (no stated street address),

Edgerton, Minnesota

 

   n/a

51.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

587 Minnesota State Highway 30

Lake Wilson, Minnesota 56151

 

   n/a

52.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

217 N. Hiawatha

Units 1 & 2

Pipestone, Minnesota

 

   n/a

53.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

2547 Broadway

Slayton, Minnesota 56172

   n/a

54.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

SD Hwy 34 & I29 (street address

not stated)

Colman, South Dakota

 

   n/a

55.

  McLeodUSA Community Telephone, Inc., a Delaware corporation (n/k/a Knology of
South Dakota, Inc.)   

717 Derby Lane, Suite D

North Sioux City, SD 57049

   n/a

56.

  McLeodUSA Telecom Development, Inc. (n/k/a Knology of the Plains, Inc.)   

3600 SF of land located at the

intersection of South Dakota

Highway 30 and Interstate 29, (no

   n/a

 

4.19-4



--------------------------------------------------------------------------------

      Lesse    Property Address    Sublessees          

street address stated),

White, South Dakota 57276

    

57.

  

McLeodUSA Telecom

Development, Inc. (n/k/a

Knology of the Plains, Inc.)

  

207 3rd Street

Tracy, Minnesota

   n/a

58.

  

McLeodUSA Telecom

Development, Inc. (n/k/a

Knology of the Plains, Inc.)

  

921 Vestal Street

Storm Lake, Iowa 50588

   n/a

59.

  

McLeodUSA Telecom

Development, Inc. (n/k/a

Knology of the Plains, Inc.)

   2200 Expansion Blvd., Storm Lake, Iowa 50588    n/a

60.

  

McLeodUSA Telecom

Development, Inc. (n/k/a

Knology of the Plains, Inc.)

   105 West 17th Street, Spencer, Iowa 51301    n/a

61.

   Knology of South Dakota, Inc.   

Unit 3, 560 8th Street SW, Watertown, SD 57201

 

   n/a

62.

   Knology of South Dakota, Inc.   

104 N. State Street

Viborg, SD

 

   n/a

63.

   Knology of South Dakota, Inc.   

106 North Egan Ave

Madison, SD 57042

 

   n/a

64.

   Knology of South Dakota, Inc.   

210 N. Main

Parker, SD 57053

 

   n/a

65.

   Knology of the Black Hills, LLC   

145 E. Hudson Street

Spearfish, South Dakota

 

   n/a

66.

   Knology of the Black Hills, LLC   

387  1/2 Upper Valley Road

Spearfish, SD 57783

 

   n/a

67.

   Knology of the Black Hills, LLC   

8800 Nemo Road

Rapid City, SD 57702

 

   n/a

68.

   Knology of the Black Hills, LLC   

2510 5th Street

Rapid City, SD 57702

 

   n/a

69.

   Knology of the Black Hills, LLC   

1014 Middle Street

Sturgis, SD 57785

 

   n/a

70.

   Knology of the Black Hills, LLC   

1300 A Hilltop Circle

Belle Fourche, SD 57717

 

   n/a

71.

   Knology of the Black Hills, LLC   

12 Pluma Hill

Deadwood, SD 57732

 

   n/a

72.

   Knology of the Black Hills, LLC   

4242 Canyon Lake Drive,

Rapid City, SD 57702

 

   n/a

 

4.19-5



--------------------------------------------------------------------------------

     Lesse    Property Address    Sublessees

73.

  Knology of the Black Hills, LLC   

1129 Haines Ave,

Rapid City, SD 57702

 

   n/a

74.

 

Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)

 

  

154 Westgate Pkwy

Dothan, AL 36303

   n/a

75.

 

Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)

 

  

2660 Montgomery Hwy

Dothan, AL 36303

   n/a

76.

 

Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)

 

  

611 Ben Ivey Rd

Ashford, AL 36312

   n/a

77.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

1026 Ashford Rd.,

Ashford, AL 36312

   n/a

78.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

128 Johnnie Ingram Rd,

Webb, AL 36376

   n/a

79.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

1640 Dusty Lane,

Ashford, Al 36312

   n/a

80.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

1676 Montgomery Hwy,

Dothan, AL 36303

   n/a

81.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

1880 North St. Hwy 96,

Gordon, Al 36343

   n/a

82.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

3595 Pansey Road,

Pansey, Al 36370

   n/a

83.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

401 Third Ave Ashford,

Ashford, Al 36312

   n/a

84.

  Knology Total Communications, Inc. (f/k/a Graceba Total   

7364 E. Hwy 84,

Ashford, Al 36312

   n/a

 

4.19-6



--------------------------------------------------------------------------------

     Lesse    Property Address    Sublessees     Communications, Inc.)          

85.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

7372 E. Hwy 84,

Ashford, Al 36312

   n/a

86.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

193 E. County Rd,

Gordan, Al 36343

   n/a

87.

  Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)
  

86 Grove Street,

Cottonwood, Al 36320

   n/a

88.

 

Knology Total Communications, Inc. (f/k/a Graceba Total Communications, Inc.)

 

  

215 Midland Street,

Ashford, Al 36312

   n/a

89.

  Knology of Kansas, Inc.   

Suite 301, storage area and 2nd floor

One Riverfront Plaza

Lawrence, KS

 

   n/a

90.

  Knology of Kansas, Inc. (f/k/a Sunflower Broadband)   

1470 N. 1823 Road

Suites A, B and C

Lawrence, KS

 

   n/a

91.

  Knology of Kansas, Inc. (f/k/a Sunflower Broadband)   

15510 State Ave

Suite 1a

Basehor, KS

 

   n/a

 

4.19-7



--------------------------------------------------------------------------------

Schedule 4.20(a)

Interactive Broadband Networks

Two-way, interactive high-capacity hybrid fiber coaxial networks, including
those being constructed or to be converted or upgraded to meet such criteria,
owned or leased by any Loan Party pursuant to an agreement with any person, and
which provides Broadband Services are as follows:

 

Metropolitan Area    Loan Party Columbus, Georgia    Knology of Columbus, Inc.
Montgomery, Alabama    Knology of Montgomery, Inc. Panama City, Florida   
Knology of Florida, LLC Augusta, Georgia    Knology of Augusta, Inc. Charleston,
South Carolina    Knology of Charleston, Inc. Huntsville, Alabama    Knology of
Huntsville, Inc. Knoxville, Tennessee    Knology of Knoxville, Inc. Pinellas
County, Florida    Knology of Central Florida, Inc. West Point, Georgia    ITC
Globe, Inc. Sioux Falls, South Dakota    Knology of the Plains, Inc.

Rapid City, South Dakota

Dothan, Alabama

Lawrence, Kansas

  

Knology of the Black Hills, LLC

Knology of the Wiregrass, Inc.

Knology of Kansas, Inc.

 

4.20(b)-1



--------------------------------------------------------------------------------

Schedule 4.20(b)

CATV and Telephone Franchises

 

Franchising Authority    Franchise Holder    Expiration South Carolina      
Charleston    Knology of Charleston, Inc.    04/28/13 North Charleston   
Knology of Charleston, Inc.    05/28/13 Charleston County    Knology of
Charleston, Inc.    12/15/13 Hanahan    Knology of Charleston, Inc.    09/08/13
Summerville    Knology of Charleston, Inc.    08/31/13 Lincolnville    Knology
of Charleston, Inc.    12/02/13 Dorchester County    Knology of Charleston, Inc.
   07/20/13 Berkeley County    Knology of Charleston, Inc.    11/05/13 Mount
Pleasant    Knology of Charleston, Inc.    03/09/14 Burnettown    Knology of
Augusta, Inc.    06/30/15 Georgia      

Georgia Secretary of State (Augusta/

Richmond County/, Columbia

County, Columbus, Harris County,

Troup County and West Point)

   Knology, Inc., on behalf of its subsidiaries
Knology of Augusta, Inc., Knology of
Columbus, Inc. and ITC Globe, Inc.    3/22/19 Augusta/Richmond County   

Knology Broadband, Inc. (franchise

in name of Knology Holdings, Inc.)

   1/19/13 West Point   

Knology of the Valley, Inc.

(franchise in name of Interstate

Telephone Company)

   1/19/13 Florida       Statewide Video Franchise Authority    Knology, Inc.   
01/8/13 Alabama       Montgomery County    Knology of Montgomery, Inc.   
No expiration stated Montgomery    Knology of Montgomery, Inc.    11/16/17
Prattville    Knology of Montgomery, Inc.    07/07/13 Autauga County    Knology
of Montgomery, Inc.    10/15/13 Maxwell AFB    Knology of Montgomery, Inc.   
12/15/10 Huntsville    Knology of Huntsville, Inc.    03/06/06 1 Madison   
Knology of Huntsville, Inc.    09/15/21 Madison County    Knology of Huntsville,
Inc.    11/18/24 Limestone County    Knology of Huntsville, Inc.    05/02/20
Redstone Arsenal    Knology of Huntsville, Inc.    02/08/11

 

4.20(b)-2



--------------------------------------------------------------------------------

Franchising Authority    Franchise Holder    Expiration Chambers County    ITC
Globe, Inc.    12/15/12 Lanett    ITC Globe, Inc.    01/20/13 Valley    ITC
Globe, Inc.    01/12/13 Lanett    Knology of the Valley, Inc.    01/20/13 Valley
   Valley Telephone Co., LLC    01/26/13 Athens    Knology, Inc.    10/26/14
Decatur    Knology, Inc.    11/02/14 Auburn    Knology of Alabama, Inc.   
11/13/19 Opelika    Knology of Alabama, Inc.    09/22/20 Ashford    Knology,
Inc.    01/21/24 Avon    Knology, Inc.    01/21/24 Cowarts    Knology, Inc.   
02/08/14 Dothan    Knology, Inc.    11/11/11 Kinsey    Knology, Inc.    12/17/13
Webb    Knology, Inc.    1/31/24 Houston County    Knology, Inc.    12/31/15
Tennessee      

Statewide Video License for

Knox County and Knoxville

   Knology, Inc.    12/15/18 Brentwood    Knology of Nashville, Inc.    04/24/15
Franklin    Knology of Nashville, Inc.    05/09/15 Nashville    Knology of
Nashville, Inc.    10/17/15 Williamson County    Knology of Nashville, Inc.   
05/08/15 Iowa       Lakeside    Knology of the Plains, Inc.    11/9/2014 Storm
Lake    Knology of the Plains, Inc.    1/3/2015 Minnesota       Adrian   
Knology of the Plains, Inc.    07/14/2011 Currie    Knology of the Plains, Inc.
   6/11/2011 Edgerton    Knology of the Plains, Inc.    9/4/2011 Ellsworth   
Knology of the Plains, Inc.    7/11/2011 Jasper    Knology of the Plains, Inc.
   2/16/2013 Lake Wilson    Knology of the Plains, Inc.    6/6/2011 Luverne   
Knology of the Plains, Inc.    7/13/2013 Marshall    Knology of the Plains, Inc.
   6/16/2013 Pipestone    Knology of the Plains, Inc.    3/2/2015 Rushmore   
Knology of the Plains, Inc.    5/12/2025 Slayton    Knology of the Plains, Inc.
   12/31/2014 Tracy    Knology of the Plains, Inc.    12/31/2014 Worthington   
Knology of the Plains, Inc.    9/28/2013 South Dakota      

 

4.20(b)-3



--------------------------------------------------------------------------------

Franchising Authority    Franchise Holder    Expiration Alcester    Knology of
the Plains, Inc.    12/20/2010 Belle Fourche    Knology, Inc.    4/30/2019 Box
Elder    Knology of the Black Hills, LLC.    3/3/2024 Canton    Knology of the
Plains, Inc.    9/20/2020 Centerville    Knology of the Plains, Inc   
10/10/2017 Chancellor    Knology of the Plains, Inc    1/22/2011 Colman   
Knology of the Plains, Inc    2/4/2011 Deadwood    Knology of the Black Hills,
LLC.    11/3/2013 Elk Point    Knology of the Plains, Inc    9/1/2014 Flandreau
   Knology of the Plains, Inc    7/15/2020 Flandreau Santee Sioux Tribe   
Knology of the Plains, Inc    12/2/2014 Gayville    Knology of the Plains, Inc
   6/7/2024 Harrisburg    Knology of the Plains, Inc    1/8/2020 Hurley   
Knology of the Plains, Inc    1/8/2011 Irene    Knology of the Plains, Inc.   
8/6/2014 Lead    Knology of the Black Hills, LLC.    12/2/2012 Lennox    Knology
of the Plains, Inc.    12/29/2019 Madison    Knology of the Plains, Inc.   
9/13/2014 North Sioux City    Knology of the Plains, Inc.    10/2/2013 Parker   
Knology of the Plains, Inc.    11/8/2019 Rapid City    Knology of the Black
Hills, LLC.    PERPETUAL Sioux Falls    Knology of the Plains, Inc.   
12/31/2014 Spearfish    Knology of the Black Hills, LLC.    3/7/2013 Sturgis   
Knology of the Black Hills, LLC.    1/13/2013 Tea    Knology of the Plains, Inc.
   8/24/2020 Viborg    Knology of the Plains, Inc.    3/5/2013 Wakonda   
Knology of the Plains, Inc.    3/4/2024 Watertown    Knology of the Plains, Inc.
   8/31/2016 Whitewood    Knology of the Black Hills, LLC.    9/20/2016 Worthing
   Knology of the Plains, Inc.    5/20/2020 Yankton    Knology of the Plains,
Inc.    8/19/2019 Kansas2                                         State Video
Service Authorization 3    Knology of Kansas, Inc. 4    Not term limited City of
Basehor    Knology of Kansas, Inc.    No earlier than 9/22/2018 City of Eudora 5
      No earlier than 9/24/2016 City of Lawrence – cable service    Knology of
Kansas, Inc. d/b/a Knology    No earlier than12/8/2013 City of Lawrence –
telecommunications    Knology of Kansas, Inc. d/b/a Knology    No earlier than
2/1/2014

 

4.20(b)-4



--------------------------------------------------------------------------------

Franchising Authority    Franchise Holder    Expiration City of Linwood 6   
Knology of Kansas, Inc.    No earlier than 5/5/2014 with auto-extension options
in three 5-year increments through 5/5/2029 City of Tonganoxie    Knology of
Kansas, Inc.    No earlier than 9/27/2014 Douglas County 6,7    Knology of
Kansas, Inc.    No earlier than 9/15/2020 Leavenworth County    Knology of
Kansas, Inc.    No earlier than 1/4/2015

1 We are currently in the process of renegotiating one of our existing
franchises in Huntsville, Alabama.

2     Consent from the listed state and local franchise authorities for transfer
or assignment of franchise authorizations held by The World Company to Knology
of Kansas, Inc. has been obtained; however, the period for appeal or
reconsideration may not have expired. See Schedule 4.2(b).

3   To the extent required by Kan. Stat. §12-2024, 30 days notice to the
Wyandotte County and City of Lansing authorities prior to commencement of video
service operations by Knology of Kansas, Inc. has not been “completed” as notice
was sent on October 12, 2010.

4   As a result of administrative error at the KCC, the Kansas State Video
Service Authorization was issued to Knology Inc. dba Knology of Kansas Inc.
rather than properly to the applicant, Knology of Kansas, Inc. Knology Kansas is
coordinating with KCC Staff to correct the order.

5     The franchise agreement in Eudora is silent regarding any requirement (or
lack of requirement) to obtain approval prior to assignment of the franchise.
Counsel for Knology has reviewed the relevant franchise materials as well as
city and municipal ordinances and laws (insofar as available online) for Eudora,
none of which contain such a requirement. Counsel for Knology has also made
inquiry with city officials and has not been informed to date that such a
requirement exists. Knology cannot state with absolute certainty that there are
no such requirements.

6     With respect to the video service franchises issued by the City of Linwood
and the County of Douglas, both of these franchises were renewed after July 1,
2006, the date after which video service providers were to file for a
state-issued video service authorization with the Kansas State Corporation
Commission under Kansas Statute 12-2023. KS 12-2023 permits locally issued
franchises obtained prior to July 1, 2006 to remain in effect until, for
example, the local franchise expires or is terminated. It is unclear whether,
and, if so, under what circumstances, local franchise renewals are permissible
and valid under KS 12-2023. Post-closing, Knology intends to evaluate whether to
add the City of Linwood and the County of Douglas to its Kansas State
Corporation Commission issued video service authorization.

 

4.20(b)-5



--------------------------------------------------------------------------------

7   [I] It is our understanding that the assignment and assumption agreement
required under the County’s September 15, 2010 approval upon closing to perfect
the Douglas County franchise assignment from The World Company will neither be
executed nor provided to Douglas County until after the acquisition of the World
Company assets by Knology, Inc., and the Transaction, as defined in the Opinion
Letter. [II] We are unable to confirm when the original Douglas County franchise
became effective; however, it could become effective as early as October 11,
1995, in which case it would have expired on October 11, 2010. With respect to
the two conditions to make the renewed franchise effective (per the Douglas
County Home Rule Resolution dated September 15, 2010) (but see footnote 7
above), the grantee acceptance was filed on October 14, 2010, and we have been
unable to confirm the publication requirement was satisfied, although we have
reason to believe that it was scheduled to occur on October 8,
2010. Consequently, there is a small chance that the satisfaction of the renewal
conditions did not occur until after the original franchise lapsed and was,
therefore, untimely.

 

4.20(b)-6



--------------------------------------------------------------------------------

Schedule 4.20(c)

Local Authorizations

 

JURISDICTION

   EXPIRATION   

Rhode Island

     

Knology Provider Solutions Group, Inc.

   N/A   

South Carolina

     

Knology of South Carolina, Inc.

   N/A   

Georgia

     

Knology of Georgia, Inc.

   N/A   

Globe Telecommunications, Inc.

   N/A   

Knology of the Valley, Inc.

   N/A   

Florida

     

Knology of Florida, LLC

   N/A   

Alabama

     

Knology of Alabama, Inc.

   N/A   

Valley Telephone Company, LLC

   N/A   

Knology of the Valley, Inc.

   N/A   

Knology Total Communications, Inc.

   N/A   

Knology of the Wiregrass, Inc.

   N/A   

South Dakota

     

Knology of the Plains, Inc.

   N/A   

Knology Community Telephone, Inc.

   N/A   

Knology of the Black Hills, LLC

   N/A   

Knology of South Dakota, Inc.

   N/A   

Iowa

     

Knology of the Plains, Inc.

   N/A   

Minnesota

     

Knology of the Plains, Inc.

   N/A   

Kansas

     

Knology of Kansas, Inc.1

   N/A   

1 The authorization is in effect; however, the period for possible appeal or
reconsideration may not have expired.

 

4.20(c)-1



--------------------------------------------------------------------------------

Schedule 4.20(d)

Long Distance Authorizations

 

JURISDICTION

                           EXPIRATION   

Rhode Island

     

Knology Provider Solutions Group, Inc.

   N/A   

South Carolina

     

Knology of South Carolina, Inc.

   N/A   

Georgia

     

Knology of Georgia, Inc.

   N/A   

Globe Telecommunications, Inc.

   N/A   

Florida

     

Knology of Florida, LLC

   N/A   

Alabama

     

Knology of Alabama, Inc.

   N/A   

Valley Telephone Company, LLC

   N/A   

Knology of the Valley, Inc.

   N/A   

Knology Total Communications, Inc.

   N/A   

Knology of the Wiregrass, Inc.

   N/A   

South Dakota

     

Knology of the Plains, Inc.

   N/A   

Knology of the Black Hills, LLC

   N/A   

Iowa

     

Knology of the Plains, Inc.

   N/A   

Minnesota

     

Knology of the Plains, Inc.

   N/A   

Kansas

     

Knology of Kansas, Inc.1

   N/A.   

1 The authorization is in effect; however, the period for possible appeal or
reconsideration may not have expired.

 

4.20(d)-1



--------------------------------------------------------------------------------

Schedule 4.20(e)

Other Authorizations

BUSINESS RADIO LICENSES

 

Licensee Name

   Call Sign    Expiration Date

Knology of Alabama

   WNHN243    1/13/2014

Knology of Florida, LLC

   WPFC985    6/21/2014

Knology of the Valley, Inc.

   WPJU473    10/29/2011

Knology of Columbus

   WNXY245    12/4/2011

Knology of Central Florida

   WPPZ640    4/4/2015

PrairieWave Communications, Inc.

   KRK754    3/14/2015

Knology of the Black Hills, LLC

   WMH813    5/1/2011

Knology of the Black Hills, LLC

   WMH817    5/1/2011

Knology of the Black Hills, LLC

   WMI825    5/1/2011

Knology of the Black Hills, LLC

   WMI884    5/1/2011

Knology of the Black Hills, LLC

   WMX632    5/1/2011

Knology of the Black Hills, LLC

   WMX635    5/1/2011

Knology of the Black Hills, LLC

   WPQK308    8/15/2015

Knology Total Communications, Inc.

   WNRL416    2/27/2015

Knology Total Communications, Inc.

   KWH342    7/1/2018

Knology Total Communications, Inc.

   WQI370    7/31/2011

Knology Total Communications, Inc.

   WQI370    7/31/2011

Knology of Kansas, Inc.

   KVE5521    9/5/2015

Knology of Kansas, Inc.

   WQIZ6341    6/13/2019

1         On October 6, 2010, the FCC in FCC File No. 0004352245 consented to
the assignment of this license to Knology of Kansas, Inc. from The World Company
dba Sunflower Broadband. Although effective, the assignment is not final. Action
taken on an application tendered with the FCC becomes final when that action is
no longer subject to reconsideration, review, or appeal, either at the FCC or in
the courts.

 

6.7-3



--------------------------------------------------------------------------------

International Section 214 Authority

 

Entity

   File No.   Date Granted      Expiration   

Knology, Inc.

   ITC-214-20000203-000751   9/7/2010      N/A   

Globe Telecommunications, Inc.

   ITC-214-19971103-00676   01/02/1998      N/A   

Knology of Columbus, Inc.

   ITC-214-19971113-00701   01/07/1998      N/A   

Knology of Florida, LLC_

   ITC-214-199880527-00350   07/10/1998      N/A   

Knology of Montgomery, Inc.

   ITC-214-19971022-00651   12/19/1997      N/A   

Knology of South Dakota, Inc.

   ITC-214-20020619-00300   8/09/2002      N/A   

Black Hills Fiber Systems, Inc.

   ITC-214-19990625-00428   8/04/1999      N/A   

 

 

1 On September 7, 2010, Knology, Inc. filed a notice with the FCC of the pro
forma assignment of the international Section 214 license,
ITC-214-20000203-00075 held by Knology of Tennessee, Inc., to Knology, Inc.,
effective September 7, 2010. Note that although in effect, action taken on an
application tendered with the FCC becomes final when that action is no longer
subject to reconsideration, review, or appeal, either at the FCC or in the
courts.

The following entities are authorized to operate pursuant to Knology, Inc.’s
international Section 214 license listed above:

Globe Telecommunications, Inc.

Knology of the Valley, Inc.

Valley Telephone Company, LLC

Knology of Florida, LLC

Knology of Georgia, Inc.

Knology of Alabama, Inc.

Knology of South Carolina, Inc.

Knology of Tennessee, Inc.

Knology of South Dakota, Inc.

Knology of the Plains, Inc.

Knology Community Telephone, Inc.

Knology of the Black Hills, LLC

Knology Total Communications, Inc.

Wiregrass Telecom, Inc.

ITC Globe, Inc.

(Letter filed with the FCC on October 7, 2010 pursuant to Section 63.21(h) of
the FCC’s Rules)

 

6.7-3



--------------------------------------------------------------------------------

Notice that Knology of Kansas, Inc. will operate pursuant to Knology, Inc.’s
international Section 214 license listed above will be filed with the FCC within
thirty days of the closing of the transaction.

Domestic Section 214 Authority

The following entities hold blanket domestic Section 214 authority to provide
interstate telecommunications services pursuant to Section 63.01 of the FCC’s
Rules:

Globe Telecommunications, Inc.

Knology of the Valley, Inc.

Valley Telephone Company, LLC

Knology of Florida, LLC

Knology of Georgia, Inc.

Knology of Alabama, Inc.

Knology of South Carolina, Inc.

Knology of Tennessee, Inc.

Knology of South Dakota, Inc.

Knology of the Plains, Inc.

Knology Community Telephone, Inc.

Knology of the Black Hills, LLC

Knology Total Communications, Inc.

Wiregrass Telecom, Inc.

ITC Globe, Inc.

Following consummation of the transaction, Knology of Kansas, Inc. will hold
blanket domestic Section 214 authority to provide interstate telecommunications
services pursuant to Section 63.01 of the FCC’s Rules.

FCC Satellite Earth Stations Registrations

 

Licensee

  

File No.

  

Site

  

Call Sign

  

Exp Date

Knology of the Plains, Inc.    SES-REG-19970225-00308    Viborg, SD    E970192
   2/25/2022 Knology of Kansas, Inc.1    SES-REG-20070608-00775    Lawrence, KS
   E070103    6/8/2022

1 Notice of the assignment of this registration will be filed, pursuant to
Federal Communications Commission requirements, within 30 days of the
transaction closing._

FCC Wireless Licenses

 

Licensee

  

Call Sign

  

Service

  

Control Points

  

Status

  

Exp Date

Knology of Alabama    WNHN243    GB    Huntsville, AL    Active    1/13/2014
Knology of Florida, LLC    WPFC985    IG    Panama City Beach, FL    Active   
6/21/2014 Knology of the Valley, Inc.    WPJU473    IG    West Point, GA   
Active    10/29/2011

 

6.7-4



--------------------------------------------------------------------------------

Knology of Central Florida    WPPZ640    YU    Pinellas County, FL    Active   
4/4/2015 PrairieWave Communications, Inc.    KRK754    IG    Sioux Falls, SD   
Active    3/14/2015 Knology of the Black Hills, LLC    WMH813    BR    Rapid
City, SD    Active    5/1/2011 Knology of the Black Hills, LLC    WMH817    BR
   Rapid City, SD    Active    5/1/2011 Knology of the Black Hills, LLC   
WMI825    BR    Rapid City, SD    Active    5/1/2011 Knology of the Black Hills,
LLC    WMI884    BR    Rapid City, SD    Active    5/1/2011 Knology of the Black
Hills, LLC    WMX632    ED    Rapid City, SD    Active    5/1/2011 Knology of
the Black Hills, LLC    WMX635    ED    Rapid City, SD    Active    5/1/2011
Knology of the Black Hills, LLC    WPQK308    IG    Rapid City, SD    Active   
8/15/2015 Knology Total Communications, Inc.    WNRL416    IG    Dothan, AL   
Active    2/27/2015 Knology Total Communications, Inc.    KWH342    CD   
Dothan, AL    Active    7/1/2018

Knology Total

Communications, Inc.

   WQ1370    IG    Ashford, AL    Active    7/31/2011 Knology of Kansas, Inc.   
KVE5521    IG    Lawrence, KS    Active    9/5/2015 Knology of Kansas, Inc.   
WQIZ6341    WY    Lawrence, KS    Active    6/13/2019

1     On October 6, 2010, the FCC in FCC File No. 0004352245 consented to the
assignment of this license to Knology of Kansas, Inc. from The World Company dba
Sunflower Broadband. Although in effect, the assignment is not final. Action
taken on an application tendered with the FCC becomes final when that action is
no longer subject to reconsideration, review, or appeal, either at the FCC or in
the courts.

Open Video System License

 

Licensee

  

Application

  

Approval

Knology of the Plains, Inc.    12/22/2003    1/15/2004

 

6.7-5



--------------------------------------------------------------------------------

Schedule 4.20(f)

Network Agreements

 

1. Pole Attachment Agreement dated January 1, 1998 between Gulf Power Company
and Beach Cable, Inc.

 

2. Assignment Agreement dated March 4, 1998 between Gulf Power Company and
Knology of Panama City, Inc.

 

3. Master Pole Attachment Agreement dated January 12, 1998 between South
Carolina Electric and Gas and Knology Holdings, Inc. d/b/a/ Knology of
Charleston.

 

4. Pole Attachment Agreement dated February 18, 1998 between Knology Holdings,
Inc. and Georgia Power Company.

 

5. Alabama Power Company - Pole License Agreement, dated 1/22/07, expiration
date 1/22/10, with automatic renewal.

 

6. License Agreement for Pole Attachments and/or Conduit Occupancy dated
July 28, 1993 between BellSouth Telecommunications, Inc. d/b/a Southern Bell
Telephone and Telegraph Company and American Cable Company.

 

7. Pole Attachment Agreement between Huntsville Utilities and Cable Alabama
Corporation dated October 1, 2003.

 

8. Wireline Crossing Agreement dated as of April 29, 1998 between CSX
Transportation, Inc. and Knology of Augusta, Inc.

 

9. Agreement for Attachments of Cables, Amplifiers and Associated Equipment
dated August 25, 1998 between Central Alabama Electric Cooperative and Knology
Holdings, Inc.

 

10. Assignment of License Agreement between Cable Alabama Corporation and
Norfolk Southern Railway Company, assigned by Cable Alabama Corporation to
Knology of Huntsville, Inc. on February 11, 1999

 

11. Fiber Capacity and Pole Attachment Sharing Agreement between Knology of
Augusta, Inc. and The City of Augusta, Georgia, dated May 18, 1999.

 

12. License Agreement for Pole Attachments between Knology, Inc. and The Middle
Tennessee Electric Membership Corporation, dated June 1, 2000.

 

13. Interconnection Agreement dated November 3, 2004 between Knology, Inc. and
BellSouth Telecommunications, Inc.

 

14. Agreement dated 1990 between Central Georgia Railroad Company (Norfolk
Southern) and American Cable Company for wireline crossings.

 

15. Agreement dated October 15, 1992 between Central Georgia Railroad Company
(Norfolk Southern) and American Cable Company for wireline crossings.

 

4.20(d)-1



--------------------------------------------------------------------------------

16. Software Professional Services Agreement dated January 19, 2001 between
Knology, Inc. and USHAComm.

 

17. MDU Property Contracts

 

18. Programming and Retransmission Agreements

 

19. Agreement for Local Interconnection between Frontier Communications of
Minnesota, Inc. and PrairieWave Telecommunications, Inc. for the State of
Minnesota, effective October 26, 2006

 

20. Agreement for Local Interconnection between Citizens Telecommunications
Company of Minnesota, L.L.C. and PrairieWave telecommunications, Inc., for the
State of Minnesota, effective October, 26, 2006

 

21. Interconnection Agreement between Fort Randall Telephone Company and Dakota
Telecom, Inc. and Dakota Telecommunications Systems, Inc. for South Dakota,
effective November 18, 1999

 

22. Interconnection Agreement – Terms and Conditions for Interconnection,
Unbundled Network Elements, Ancillary Services, and Resale of Telecommunications
Services between Qwest Corporation and PrairieWave Telecommunications, Inc., for
the State of South Dakota, effective December 4, 2006

 

23. Interconnection Agreement – Terms and Conditions for Interconnection,
Unbundled Network Elements, Ancillary Services, and Resale of Telecommunications
Services between Qwest Corporation and PrairieWave Telecommunications, Inc., for
the State of Minnesota, effective November 8, 2006.

 

24. Interconnection Agreement – Terms and Conditions for Interconnection,
Unbundled Network Elements, Ancillary Services, and Resale of Telecommunications
Services between Qwest Corporation and PrairieWave Telecommunications, Inc., for
the State of Iowa, effective October 31, 2006

 

25. Interconnection Agreement between Midcontinent Communications and
PrairieWave Black Hills LLC for South Dakota, effective January 23, 2006.

 

26. Interconnection Agreement between Midcontinent Communications and
PrairieWave Telecommunications, Inc. and PrairieWave Community Telephone, Inc.
for South Dakota, effective May 13, 2004.

 

27. Basin Electric Power Cooperative – Fiber Optic Attachment Agreement, between
Basin Electric Power Cooperative and Black Hills Corporation, f/k/a Black Hills
Power and Light Company and Black Hills FiberCom, dated 06/29/9944.

 

28. Black Hills Electric Cooperative – Pole Attachment License/Agreement,
between Black Hills Electric Cooperative, Inc., and Black Hills FiberCom, LLC,
dated 09/14/1999.

 

29. Black Hills Power & Light – Pole Attachment License/Agreement, between Black
Hills Power and Light Company and Black Hills Fiber Systems, Inc., dated
05/14/1998.

 

6.7-2



--------------------------------------------------------------------------------

30. Butte Electric Cooperative – Pole Attachment License/Agreement, between
Butte Electric Cooperative, Inc., and Black Hills FiberCom, LLC (n/k/a Knology
of the Black Hills, LLC), dated 07/13/1999.

 

31. Colman, SD, City of – Pole Agreement, between The City of Colman, South
Dakota and McLeodUSA Telecommunications Service, Inc., dated 03/12/2001.

 

32. Clay-Union Electric Cooperative – License Agreement for Clay & Union
Counties, between Clay-Union Electric Corporation and PrairieWave
Telecommunications, Inc., dated 05/01/2003

 

33. Mid-American Energy Company – Pole Attachment Agreement, between
Mid-American Energy Company and PrairieWave Telecommunications, Inc., dated
08/30/2002.

 

34. Northern States Power Co., d/b/a Xcel Energy – Master Lease Agreement,
between Northern States Power Company, d/b/a Xcel Energy and PrairieWave
Telecommunications, Inc., dated 08/28/2002.

 

35. NorthWestern Public Service – Pole Attachment Agreement for Yankton, SD,
between NorthWestern Corporation, d/b/a NorthWestern Energy and PrairieWave
Communications, Inc., dated 11/04/2004

 

36. Qwest Corp – Pole Attachment and/or Innerduct Occupancy Agreement, between U
S WEST Communications, Inc. and Black Hills FiberCom, LLC(n/k/a Knology of the
Black Hills, LLC), dated 04/02/1999

 

37. West River Electric Association – License Agreement, between West River
Electric Association, Inc., and Black Hills FiberCom, LLC(n/k/a Knology of the
Black Hills, LLC), dated 04/08/1999

 

38. Adesta, LLC & PrairieWave - Maintenance & IRU agreement for NWIA fiber
ring & Amendment No. 1. (Agrmt originally with McLeodUSA), Amendment No. 4,
Adesta, LLC and PrairieWave Communications, Inc, August 30, 2002

 

39. Black Hills Power Co. (BHFC) - Mutual Facilities Lease Agrmt (Canyon Lake to
S. Rapid), Black Hills Power Company and Black Hills FiberCom(n/k/a Knology of
the Black Hills, LLC), July 1, 2002

 

40. Black Hills Power Inc. (BHFC) - Agreement for Indefeasible Right to Use
(Lange to Mall), Black Hills Power Company and Black Hills FiberCom(n/k/a
Knology of the Black Hills, LLC), July 1, 2002

 

41. McLeodUSA (“MTSI”) & PW Comm - Reciprocal Indefeasible Right to Use
Agreement, 1st Amendment, Partial Assignment, & Bill of Sale(s), McLeodUSA
Telecommunications Services, Inc. and PrairieWave Communications, Inc.,
September 30, 2002

 

6.7-3



--------------------------------------------------------------------------------

42. Mediacom Communications Corp - Fiber Lease/IRU with MTDI, Mediacom
Communications Corporation and McLeod Telecom Development, Inc., January 24,
2002

 

43. License Agreement #110800 between Dakota, Minnesota & Eastern Railroad
Corporation and McLeodUSA (for underground telephone cable near MP 227.2,
Highline Road, Tracy, MN) dated November 20, 2000

 

44.

License Agreement #032000 between Dakota, Minnesota & Eastern Railroad
Corporation and DTG/McLeodUSA (for underground telephone cable near MP 226.6, 35
feet west of 4th Street/CSAH 11, Tracy, MN) dated March 24, 2000

 

45.

License Agreement #042500 between Dakota, Minnesota & Eastern Railroad
Corporation and Dakota Telecommunications Group (DTG)/McLeodUSA (for underground
fiber optic cable near 1st Avenue Northwest and 44 feet east of North Boardway
centerline, Watertown, SD) dated May 3, 2000

 

46.

License Agreement #042600 between Dakota, Minnesota & Eastern Railroad
Corporation and Dakota Telecommunications Group (DTG)/McLeodUSA (for underground
fiber optic cable near 1st Avenue Northeast and 38 feet east of 4th Street East
centerline, Watertown, SD) dated May 3, 2000

 

47.

License Agreement #042400 between Dakota, Minnesota & Eastern Railroad
Corporation and Dakota Telecommunications Group (DTG)/McLeodUSA (for underground
fiber optic cable near 3rd Street West and 35 feet north of 1st Avenue Northwest
centerline, Watertown, SD) dated May 3, 2000

 

48. License for Communication Line and/or Television Cable Across or Along
Railway Property #01-20786 between The Burlington Northern and Santa Fe Railway
Company and McLeodUSA Telecom Development, Inc. (for communication line at line
segment 0197, Mile Post 63.13, Marshall, MN) dated November 6, 2001

 

49. License for Underground Pipelines, Cables and Conduits #W 7559 between
Chicago Central & Pacific Railroad Company and McLeodUSA (for construction and
maintenance of nominal volt wire line at Railroad Milepost W 428 plus 3920 feet,
Storm Lake, IA) dated May 2, 2000

 

50. License for Underground Pipelines, Cables and Conduits #W 7558 between
Chicago Central & Pacific Railroad Company and McLeodUSA (for construction and
maintenance of nominal volt wire line at Railroad Milepost W 428 plus 371 feet,
Storm Lake, IA) dated May 2, 2000

 

51. License for Underground Pipelines, Cables and Conduits #W 7557 between
Chicago Central & Pacific Railroad Company and McLeodUSA (for construction and
maintenance of nominal volt wire line at Railroad Milepost W 426 plus 4297 feet,
Storm Lake, IA) dated May 2, 2000

 

52.

License for Underground Pipelines, Cables and Conduits #W 7560 between Chicago
Central & Pacific Railroad Company and McLeodUSA (for construction and
maintenance

 

6.7-4



--------------------------------------------------------------------------------

 

of nominal volt wire line at Railroad Milepost W 429 plus 815 feet, Storm Lake,
IA) dated May 2, 2000

 

53. Wireline Crossing Agreement #01758-46 between Union Pacific Railroad Company
and Dakota Telecommunications Group (for construction of underground fiber optic
at Milepost 176.060 Worthington Subdivision, Nobles County, Minnesota) dated
May 5, 1999

 

54. Wireline Crossing Agreement #01758-45 between Union Pacific Railroad Company
and Dakota Telecommunications Group (for construction of underground fiber optic
at Milepost 177.670 Worthington Subdivision, Nobles County, Minnesota) dated
May 5, 1999

 

55. License for Communication Line and/or Television Cable Across or Along
Railway Property #99-24259 between The Burlington Northern and Santa Fe Railway
Company and Dakota Telecommunications Group, Inc. (for communication line and/or
television cable at Line Segment 197, Milepost 140.56 near Pipestone, MN) dated
August 10, 1999 and effective August 20, 1999

 

56. License for Communication Line and/or Television Cable Across or Along
Railway Property #99-24132 between The Burlington Northern and Santa Fe Railway
Company and Dakota Telecommunications Group, Inc. (for communication line and/or
television cable at Line Segment 197, Milepost 61.32 near Marshall, MN) dated
May 7, 1999 and effective August 11, 1999

 

57. License for Communication Line and/or Television Cable Across or Along
Railway Property #99-24129 between The Burlington Northern and Santa Fe Railway
Company and Dakota Telecommunications Group, Inc. (for communication line and/or
television cable at Line Segment 197, Milepost 63.08 near Marshall, MN) dated
May 7, 1999 and effective August 11, 1999

 

58. License for Communication Line and/or Television Cable Across or Along
Railway Property #99-24131 between The Burlington Northern and Santa Fe Railway
Company and Dakota Telecommunications Group, Inc. (for communication line and/or
television cable at Line Segment 197, Milepost 62.21 near Marshall, MN) dated
May 7, 1999 and effective August 11, 1999

 

59. License Agreement #050198 between Dakota, Minnesota & Eastern Railroad
Corporation and Dakota Telecommunications Group, Inc.(for fiber optic cable at
Milepost 288.8, I-29, Brookings, SD) dated May 11, 1998

 

60. License for Communication Line and/or Television Cable Across or Along
Railway Property #98-24282 between The Burlington Northern and Santa Fe Railway
Company and Dakota Telecommunications Group, Inc. (for communication line and/or
television cable at Line Segment 197, Milepost 63.96 near Marshall, MN) dated
September 1, 1998 and effective January 13, 1999

 

61.

License for Communication Line and/or Television Cable Across or Along Railway
Property #98-24281 between The Burlington Northern and Santa Fe Railway Company
and Dakota Telecommunications Group, Inc. (for communication line and/or
television

 

6.7-5



--------------------------------------------------------------------------------

 

cable at Line Segment 197, Milepost 63.61 near Marshall, MN) dated September 1,
1998 and effective January 13, 1999

 

62.

Pipeline Crossing Permit for Foreign Underground Utility between Northern Border
Pipeline Company and DTG (for underground utility in NW  1/4 of Section 30,
Township T-11-B, Range R-42-W, County of Lyon, MN) dated August 18, 1999

 

63. License Agreement #012500 between Dakota, Minnesota & Eastern Railroad
Corporation and Dakota Telecommunications Group (for underground telephone cable
at Milepost 288.75 west of I-29, Brookings, SD) dated February 4, 2000

 

64. Pipeline Crossing Permit for Foreign Underground Utility between Northern
Border Pipeline Company and McLeodUSA (for underground utility at NE of
Section 21, Township 114N, Range 50W, Brandt, SD) dated August 10, 2000

 

65. License Agreement #91253 granted to Dakota Telecommunications Group Inc. by
the Dakota, Minnesota & Eastern Railroad Corporation (for fiber optic cable upon
or across property located near Highway No. 91, Burchard, MN) dated May 3, 1999

 

66. License granted to Dakota Telecommunications Group by Buffalo Ridge Regional
Rail Authority (for telecommunications line under railroad tracks at Highway
No. 75, Rock County) dated August 20, 1999

 

67. License granted to Dakota Telecommunications Group by Buffalo Ridge Regional
Rail Authority (for telecommunications line under railroad tracks on Donaldson
Street, Luverne, Rock County) dated August 20, 1999

 

68. License granted to Dakota Telecommunications Group by Buffalo Ridge Regional
Rail Authority (for telecommunications line under railroad tracks on Maine
Avenue, Adrian MN) undated

 

69. Utility Permit (Individual) DTG/McLeodUSA and United Fire & Casualty Company
(for right of way of Trunk Highway 59 located from Worthington to Jct. TH 62 in
Fulda in the County of Nobles & Murray) dated March 3, 2000

 

70. License for Communication Line Across Railway Property #00-23540 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at line segment 0224,
Mile Post 333.28, Lake, SD) dated March 6, 2000 and effective March 22, 2000

 

71. License for Communication Line Across Railway Property #00-23539 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at line segment 0224,
Mile Post 336.61, Lake, SD) dated March 6, 2000 and effective March 22, 2000

 

72. License for Communication Line Across Railway Property #00-23617 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at line segment 0200,
Mile Post 91.83, Watertown, SD) dated March 22, 2000 and effective April 4, 2000

 

6.7-6



--------------------------------------------------------------------------------

73. License for Communication Line Across Railway Property #00-23618 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at line segment 0200,
Mile Post 90.99, Watertown, SD) dated March 23, 2000 and effective April 4, 2000

 

74. License for Communication Line Across Railway Property #00-23616 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at line segment 0200,
Mile Post 90.29, Watertown, SD) dated March 22, 2000 and effective April 4, 2000

 

75. License for Communication Line Across Railway Property #00-23558 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at Line Segment 0224,
Milepost 34.29 Wentworth, SD) dated March 17, 2000 and effective March 30, 2000

 

76. Wireline Crossing Agreement #01766-09 between Union Pacific Railroad Company
and McLeodUSA Telecommunications Services Inc. (for construction of underground
fiber optic at Milepost 176.380 Worthington Subdivision, Nobles County,
Minnesota) dated June 1, 1999

 

77. License for Communication Line Across Railway Property #00-23541 between The
Burlington Northern and Santa Fe Railway Company and McLeodUSA
Telecommunications Services, Inc. (for communication line at Line Segment 0199,
Milepost 5.71 Sioux Falls, SD) dated March 7, 2000 and effective March 21, 2000

 

78. Wireline Crossing Agreement between Union Pacific Railroad Company and
McLeodUSA Telecommunications Services, Inc. (Folder No. 01766-10) dated June 1,
1999

 

79. Wireline Crossing Agreement between Union Pacific Railroad Company and
McLeodUSA Telecommunications Services, Inc. (Folder No. 01766-11) dated June 1,
1999

 

80. Wireline Crossing Agreement between Union Pacific Railroad Company and
McLeodUSA Telecommunications Services, Inc. (Folder No. 01766-12) dated June 1,
1999

 

81. License for Underground Pipelines, Cables and Conduits between Chicago
Central and Pacific Railroad and McLeodUSA Telecommunications Services, Inc.
(W7425) dated January 8, 1999

 

82. Communication Lines and/or Television Cable Along or Across Railroad Right
of Way between I&M Rail Link, LLC and McLeodUSA Telecommunications Services,
Inc. (Permit No. 50.000.160)

 

83. Ellis & Eastern & Co. Consent to Assignment and Assumption of Agreement

 

84. Dakota, Minnesota & Eastern Railroad Corporation Consent to Assignment and
Assumption of Agreement for License Agreements #012500, #032000, #042400,
#042500, #042600, #050198, #91253, #110800

 

6.7-7



--------------------------------------------------------------------------------

85. Northern Border Pipeline Company Consent to Assignment and Assumption of
Agreement for Pipeline Crossings

 

86. Buffalo Ridge Regional Rail Authority Railway Consent to Assignment and
Assumption of Agreement dated August 13, 2002

 

87. Blanket Assignment by and between McLeodUSA Telecommunications Services,
Inc., McLeodUSA Telecom Development, Inc. and Union Pacific Railroad Company for
Folder No. 1766-09, 1766-10, 1766-11, 1766-12 dated August 23, 2002

 

88. Consent to Assignment and Assumption of Agreement by and between Iowa,
Chicago & Eastern Railroad Corporation, f/k/a I&M Rail Link, LLC and McLeodUSA
Telecommunications Services, Inc. for Permit No. 50,900,160 dated August 21,
2002

 

89. SD Office of Railroads, Permit # NL 1383 License to cross railroad in Parker
SD. Issued 8-21-2003 for crossing at milepost 322.14 in Section 16, Township
99N, R53W in Turner County. Issued to PrairieWave Communications, Inc. (n/k/a
Knology of South Dakota, Inc.)

 

90. SD Office of Railroads, Permit # NL 1415 License to cross railroad in
Lincoln County, SD. Issued February 16, 2005 for crossing at milepost 310.27 RR
Survey Station 7499+35 in Lincoln County issued to PrairieWave Communications,
Inc. (n/k/a Knology of South Dakota, Inc.)

 

91. Utility Crossings Agreement #NL1377 granted to McLeodUSA Telecom
Development, Inc. by Office of Railroads, South Dakota (to construct, operate
and maintain lines of wire and cables near Milepost 314.16, Railroad Survey
Station 7704+35, at or near Chancellor, South Dakota) dated August 9, 2002

 

92. Utility Crossings Agreement #NL1383 granted to PrairieWave Communications,
Inc. (n/k/a Knology of South Dakota, Inc.) by Office of Railroads, South Dakota
(to construct, operate and maintain lines of wire and cables near Milepost
322.18, Railroad Survey Station 94+55, at or near Parker, South Dakota) dated
August 18, 2003

 

93. License for Fiber Optic Line, Tracking No. 03-25115, between PrairieWave
Communications, Inc and Burlington Northern and Santa Fe Railway Company (to
construct and maintain a fiber optic line across or along the rail corridor at
or near the Station of Sioux City, Woodbury County, State of Iowa, Line Segment
2001, Mile Post 518-02) dated May 13, 2003

 

94. Utility Crossings Agreement No. NL1400 by and between State of South Dakota,
Office of Railroads, PrairieWave Communications, Inc. (n/k/a Knology of South
Dakota, Inc.)to construct, operate and maintain lines of wire and cables, over,
under or across the right-of-way, tracks, property and facilities of the State
located near Milepost 60.26, Railroad Survey Station 4208+07, at or near
Harrisburg, South Dakota., dated July 15, 2004

 

95.

Utility Crossings Agreement No. NL1396 by and between State of South Dakota,
Office of Railroads, PrairieWave Communications, Inc. (n/k/a Knology of South
Dakota, Inc.) to construct, operate and maintain lines of wire and cables, over,
under or across the

 

6.7-8



--------------------------------------------------------------------------------

 

right-of-way, tracks, property and facilities of the State located near Milepost
295.72, Railroad Survey Station 6731+00, at or near Canton, South Dakota., dated
September 24, 2004

 

96. Utility Crossings Agreement No. NL1415 by and between State of South Dakota,
Office of Railroads, PrairieWave Communications, Inc. (n/k/a Knology of South
Dakota, Inc.)to construct, operate and maintain lines of wire and cables, over,
under or across the right-of-way, tracks, property and facilities of the State
located near Milepost 310.27, Railroad Survey Station 7499+35, at or near
Lennox, South Dakota., dated February 16, 2005

 

97. TDS Telecommunications Corporation - Interconnection Agreement, dated
3/1/2004, until terminated.

 

98. Verizon Florida, LLC - Interconnection - Settlement Agreement, dated
7/01/08.

 

99. Verizon Interconnection Agreement, dated 3/01/04, until terminated.

 

100. Augusta/Richmond County - Pole Attachment Agreement, dated 5/18/99.

 

101. Black Hills Power - Pole Attachment Agreement, dated 4/12/07, expiration
date 4/11/12, automatic 1 year renewal, unless three months notice given.

 

102. Black Hills Power - Fiber Optic Attachment Agreement - Transmission Line,
dated 2/11/08, expiration 2/11/13, 4 to 5 year renewal option.

 

103. City of Athens Utilities - Agreement for Attachments of Cables, Amplifiers
and Associated Equipment, dated 5/22/90, until termination.

 

104. Dixie Electric Cooperative - Joint Use Agreement, dated 6/17/93, expiration
6/17/96, automatic renewal with 6 month cancellation notice.

 

105. Jefferson Energy Cooperative - Joint Use Contract, dated 2/01/10,
expiration 2/01/20, 10 year renewal.

 

106. City of Opelika - Fiber Lease, dated 4/15/03.

 

107. DeltaCom - Carrier Agreement, dated 11/01/08, termination 11/01/13.

 

108. Crosstel, LLC - Master Carrier Agreement, dated 4/11/05, terminated
4/11/08, automatic one year term renewal.

 

109. Progress Telecom, LLC - Interduct Lease Agreement, dated 1/07/05,
termination 1/07/15.

 

6.7-9



--------------------------------------------------------------------------------

Schedule 4.20(j)

Rate Regulation

None.

 

6.7-10



--------------------------------------------------------------------------------

Schedule 7.17

Post-Effectiveness Matters

 

Item

  

Deadline

Deposit Account Control Agreements, duly executed by the corresponding Deposit
Account Bank and Loan Party, that, in the reasonable judgment of the
Administrative Agent as required to comply with Section 7.13 (Control Accounts,
Approved Deposit Accounts)    45 days after the Effective Date or such later
date as agreed upon by the Administrative Agent in its sole discretion
Securities Account Control Agreements duly executed by the appropriate Loan
Party and (1) all “securities intermediaries” (as defined in the UCC) with
respect to all Securities Accounts and securities entitlements of the Borrower
and each Guarantor and (2) all “commodities intermediaries” (as defined in the
UCC) with respect to all commodities contracts and commodities accounts held by
the Borrower and each Guarantor    45 days after the Effective Date or such
later date as agreed upon by the Administrative Agent in its sole discretion
Insurance endorsement naming the Administrative Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate, and providing that
no cancellation, material addition in amount or material change in coverage
shall be effective until after 30 days’ written notice thereof to the
Administrative Agent    30 days after the Effective Date or such later date as
agreed upon by the Administrative Agent in its sole discretion Mortgages on any
owned Real Property of the Borrower or such Guarantor having a Fair Market Value
in excess of $2,000,000    90 days after the Effective Date or such later date
as agreed upon by the Administrative Agent in its sole discretion Opinion of
Kelley Drye & Warren LLP, in a form and of substance reasonably satisfactory to
the Administrative Agent    30 days after the Effective Date or such later date
as agreed upon by the Administrative Agent in its sole discretion

 

4.20(d)-1



--------------------------------------------------------------------------------

Schedule 8.1

Existing Indebtedness

Surety and Performance Bonds

 

For the Benefit of:

 

  

 

Bond Amount

 

Alabama Power Company

  

$

350,000

Charleston County, SC

   20,000

Commission of Knox County, TN

   100,000

Alabama Department of Transportation

   20,000

City of Callaway, FL

   50,000

Alabama Power Company

   35,000

South Carolina Department of Transportation

   100,000

Pennington County Highway Department

   5,000

City of Yankton, SD

   5,000

City of Sioux Falls, SD

   5,000

South Dakota Public Utilities Commission

   25,000

City of Currie, SD

   5,000

City of Worthington, SD

   25,000

City of Luverne, SD

   25,000

State of Minnesota, Commissioner of Transportation

   5,000

Opelika Power and Light

   50,000

Columbus Consolidate Government

   100,000

City of North Charleston, SC

   10,000

City of Montgomery, AL

   50,000

City of Prattville, AL

   5,000

City of Dothan, AL

   5,000

Alabama Highway Department

   2,500

CenturyTel of Alabama

   5,000

Tallapoosa River Electric Cooperative

   5,000

City of Sioux Falls, SD

   1,000

    

    

TOTAL

  

$

1,008,500

 

8.1-1



--------------------------------------------------------------------------------

Schedule 8.1(d)

Capital Leases

 

Entity

 

  

Description

 

  

08/31/2010

 

Knology of Augusta, Inc.

 

  

Third party financing leases

 

  

1,033,318

 

Knology of Charleston, Inc.    Third party financing leases    1,708,056

Knology of Columbus, Inc.

 

  

Third party financing leases

 

  

734,216

 

Knology of Huntsville, Inc.

 

  

Third party financing leases

 

  

 

271,771

 

Knology of Montgomery, Inc.    Third party financing leases    462,146

Knology of Florida, LLC

 

  

Third party financing leases

 

  

    1,276,427

 

Knology of Central Florida, Inc.    Third party financing leases    63,217
Knology of Knoxville, Inc.   

Third party financing leases

 

   288,875 Knology, Inc. and subsidiaries    Capitalized land leases    341,946
Knology, Inc. and subsidiaries    Third party financing leases    5,154,444
Knology of South Dakota, Inc.    Third party financing leases    435,207

Knology of Kansas, Inc.

 

  

Third party financing leases

 

   489,494

 

Total

   12,259,117

 

8.1(d)-1



--------------------------------------------------------------------------------

Schedule 8.2

Existing Liens

None.

 

8.2-1



--------------------------------------------------------------------------------

Schedule 8.3

Existing Investments

As of June 30, 2010, Knology, through its wholly owned subsidiaries, owned
approximately a 1.5% equity interest in Rio Holdings, Inc. Rio Holdings, Inc.,
through a holding company, owns approximately 25% of the units of Grande
Communications Networks, LLC, a provider of internet, phone and cable TV
services that operates in several markets in Texas. Knology’s investment in Rio
Holdings, Inc. resulted from the restructuring of the predecessor of Grande
Communications Networks, LLC, in which Knology held an investment. ($890,225)

As part of the acquisition of PrairieWave, Knology acquired a 50% interest in
the PrarieWave Condo Association, a South Dakota non-profit corporation.
($1,292,890)

As of June 30, 2010, Knology, through its wholly owned subsidiaries, owned
approximately 7.6% of the series A preferred stock of Tower Cloud, Inc.
($1,500,000)

 

8.3-1



--------------------------------------------------------------------------------

Schedule 8.10(b)

Restricted Subsidiaries

None

 

8.3-ii



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE dated as of                  ,          between [NAME
OF ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the Credit Agreement, dated as of October [__], 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Knology, Inc., a Delaware corporation
(the “Borrower”), the Lenders and Issuers party thereto, the other parties party
thereto, and Credit Suisse AG, acting through one or more of its branches, as
Administrative Agent for the Lenders and Issuers and as Collateral Agent for the
Secured Parties (the “Agent”). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

 

1. As of the Assignment Effective Date (as defined below), the Assignor hereby
sells and assigns to the Assignee, and the Assignee hereby purchases and assumes
from the Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified on
Section 1 of Schedule I hereto.

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral thereunder; (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of [the Borrower] [and any Loan Party] or the performance or observance by [the
Borrower] [and any Loan Party] of any of its obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; and (d) attaches the Note(s), if any, held by the
Assignor and requests that the Administrative Agent exchange such Note(s) for
[a] new Note(s) in accordance with Section 11.2(d) (Assignments and
Participations) of the Credit Agreement.

 

3.

The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes each of the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent and the Collateral Agent,

 

A-1



--------------------------------------------------------------------------------

 

respectively, by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) agrees that it will perform in accordance with their
terms all of the obligations that, by the terms of the Credit Agreement, are
required to be performed by it as a Lender, (d) represents and warrants that it
(i) is an Eligible Assignee [and][,] (ii) has full power and authority, and has
taken all actions necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby, [and
(iii) both before and after giving effect to this Assignment and Acceptance, the
Assignee, together with its Affiliates, does not hold in excess of 35% of the
principal amount of the Obligations]2, (e) confirms it has received such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance,
(f) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof and (g) attaches two properly completed Forms W-8BEN and
W-8ECI or successor or form prescribed by the Internal Revenue Service of the
United States, certifying that such Assignee is entitled to receive all payments
under the Credit Agreement and the Notes payable to it without deduction or
withholding of any United States federal income taxes.

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent as required pursuant to Section 11.2(b) (Assignments and
Participations)) for acceptance and recording by the Administrative Agent. The
effective date of this Assignment and Acceptance shall be the effective date
specified in Section 2 of Schedule I hereto (the “Assignment Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, then, as of
the Assignment Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations under the Credit Agreement of a Lender and, if such
Lender were an Issuer, of such Issuer and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights (except those
surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents other than those relating to events or
circumstances occurring prior to the Assignment Effective Date.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Assignment Effective Date, the Administrative Agent shall make all
payments under the Loan Documents in respect of the interest assigned hereby
(a) to the Assignee, in the case of amounts accrued with respect to any period
on or after the Assignment Effective Date, and (b) to the Assignor, in the case
of amounts accrued with respect to any period prior to the Assignment Effective
Date.

 

7. This Assignment and Acceptance shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

 

2 If this representation and warranty is not true, this sentence should be
deleted and the Borrower's consent should be obtained to the extent required
pursuant to Section 11.2 of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Acceptance by telecopier or electronic transmission shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

[SIGNATURE PAGES FOLLOW]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[NAME OF ASSIGNOR], as Assignor By:   

 

   Name:    Title:

[NAME OF ASSIGNEE]

as Assignee

By:   

 

   Name:    Title:

Domestic Lending Office

(and address for notices):

[Insert Address (including contact name, fax number and e-mail address)]
Eurodollar Lending Office: [Insert Address (including contact name, fax number
and e-mail address)]

[SIGNATURE PAGE FOR ASSIGNMENT AND ACCEPTANCE]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this      day of                  :

CREDIT SUISSE AG,

acting through one or more of its branches,as Administrative Agent

By:  

 

  Name:   Title: [Knology, Inc.,]3 By:  

 

  Name:   Title:

 

 

3

If required pursuant to Section 11.2 of the Credit Agreement.

[SIGNATURE PAGE FOR ASSIGNMENT AND ACCEPTANCE]



--------------------------------------------------------------------------------

SCHEDULE I

TO

ASSIGNMENT AND ACCEPTANCE

 

SECTION 1.     

Ratable Portion assigned to Assignee:

    

Term A Facility

                %

Term B Facility

                %

Revolving Credit Facility

                %

Revolving Credit Commitment assigned to Assignee:1

   $             

Aggregate Outstanding Principal Amount of Term A Loans Assigned to Assignee:

   $             

Aggregate Outstanding Principal Amount of Term B Loans Assigned to Assignee:

   $             

Aggregate Outstanding Principal Amount of Revolving Loans Assigned to Assignee

   $              SECTION 2.     

Assignment Effective Date:

                ,         

 

 

1 Assignment must cover the same percentage of Assignor’s Revolving Credit
Commitments and Revolving Credit Outstandings and Assignor and Assignee must
receive consent of the Administrative Agent, the Issuer and the Swing Loan
Lender prior to assignment of assignment of Revolving Credit Commitments and
Revolving Credit Outstandings.



--------------------------------------------------------------------------------

EXHIBIT B-1

TO

CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

 

Lender:

Principal Amount: [$            ]

  

New York, New York

            ,     

FOR VALUE RECEIVED, the undersigned, Knology, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of all Revolving Loans (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times, and in such amounts, as are specified in the Credit Agreement (as defined
below).

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in Dollars to Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties (the “Agent”), at Eleven
Madison Avenue, New York, New York 10010, in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement, dated as of October [__], 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers party
thereto, the other parties party thereto, and the Agent. Capitalized terms used
herein and not defined herein are used herein as defined in the Credit
Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time the outstanding Principal Amount set forth above and the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

B-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.

 

KNOLOGY, INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT B-2

TO

CREDIT AGREEMENT

FORM OF TERM A LOAN NOTE

 

Lender: [NAME OF LENDER]

Principal Amount: [$             ]

  

New York, New York

            ,         

FOR VALUE RECEIVED, the undersigned, Knology, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Term A Loan (as defined in the Credit Agreement
referred to below) of the Lender to the Borrower, payable at such times, and in
such amounts, as are specified in the Credit Agreement (as defined below).

The Borrower promises to pay interest on the unpaid principal amount of such
Term A Loan from the date made until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in Dollars to Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties (the “Agent”), at Eleven
Madison Avenue, New York, New York 10010, in immediately available funds.

This Note is one of the Term A Loan Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of October [__], 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders and Issuers party
thereto, the other parties party thereto, and the Agent. Capitalized terms used
herein and not defined herein are used herein as defined in the Credit
Agreement.

The Credit Agreement, among other things, (a) provides for the making of a Term
A Loan by the Lender to the Borrower in an aggregate amount not to exceed at any
time the outstanding Principal Amount set forth above and the indebtedness of
the Borrower resulting from such Term A Loan being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions therein specified.

This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

B-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term A Loan Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.

 

KNOLOGY, INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT B-3

TO

CREDIT AGREEMENT

FORM OF TERM B LOAN NOTE

 

Lender: [NAME OF LENDER]

Principal Amount: [$             ]

  

New York, New York

            ,        

FOR VALUE RECEIVED, the undersigned, Knology, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Term B Loan (as defined in the Credit Agreement
referred to below) of the Lender to the Borrower, payable at such times, and in
such amounts, as are specified in the Credit Agreement (as defined below).

The Borrower promises to pay interest on the unpaid principal amount of such
Term B Loan from the date made until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in Dollars to Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties (the “Agent”), at Eleven
Madison Avenue, New York, New York 10010, in immediately available funds.

This Note is one of the Term B Loan Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of October [__], 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders and Issuers party
thereto, the other parties party thereto, and the Agent. Capitalized terms used
herein and not defined herein are used herein as defined in the Credit
Agreement.

The Credit Agreement, among other things, (a) provides for the making of a Term
B Loan by the Lender to the Borrower in an aggregate amount not to exceed at any
time the outstanding Principal Amount set forth above and the indebtedness of
the Borrower resulting from such Term B Loan being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions therein specified.

This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

B-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Term B Loan Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.

 

KNOLOGY, INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT C

TO

CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

 

CREDIT SUISSE AG,

acting through one or more of its branches,

    as Administrative Agent under the

    Credit Agreement referred to below

Eleven Madison Avenue

New York, New York 10010

                    ,         

Attention:

Re: KNOLOGY, INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of October [    ], 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, the other parties party thereto, and Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.2
(Borrowing Procedures) of the Credit Agreement that the undersigned hereby
requests a Borrowing of the Loans set forth below under the Credit Agreement
and, in that connection, sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.2 (Borrowing
Procedures) of the Credit Agreement:

(a) The date of the Proposed Borrowing is             ,          (the “Funding
Date”).

(b) The aggregate amount of the Revolving Credit Borrowing is $            , of
which amount [$             consists of Base Rate Loans] [and $            
consists of Eurodollar Rate Loans having an initial Interest Period of [one]
[two] [three] [six] month[s].

(c) [The aggregate amount of the Term A Loan Borrowing is $            , [of
which $             consists of Base Rate Loans] [and $             consists of
Eurodollar Rate Loans having an initial Interest Period of [one] [two] [three]
[six] month[s].]

(d) [The aggregate amount of the Term B Loan Borrowing is $            , [of
which $             consists of Base Rate Loans] [and $             consists of
Eurodollar Rate Loans having an initial Interest Period of [one] [two] [three]
[six] month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and immediately
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom:

 

C-1



--------------------------------------------------------------------------------

(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents are
[true and correct on and as of the Funding Date]5 [true and correct in all
material respects on and as of the Funding Date with the same effect as though
made on and as of the Funding Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date]; provided, however, that solely for purposes of
representations and warranties made on the Effective Date with respect to the
Acquired Business, such representations and warranties are limited to the
Specified Representations and the representations made by the Seller with
respect to the Acquired Business in the Purchase Agreement (but only to the
extent that the Borrower or its Affiliates has the right to terminate their
obligations under the Purchase Agreement as a result of a failure of such
representations in the Purchase Agreement to be true and correct)]6; and

(b) no Default or Event of Default has occurred and is continuing on the Funding
Date.

 

KNOLOGY, INC.

By:

 

 

  Name:   Title:

 

 

5 Use for Borrowings on the Effective Date only.

6 Use for Borrowings on the Effective Date only.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

TO

CREDIT AGREEMENT

FORM OF SWING LOAN REQUEST

 

CREDIT SUISSE AG,

acting through one or more of its branches,

    as Administrative Agent under the

    Credit Agreement referred to below

Eleven Madison Avenue

New York, New York 10010

                    ,         

Attention:

Re: KNOLOGY, INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of October [    ], 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, the other parties party thereto, and Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.3
(Swing Loans) of the Credit Agreement that the undersigned hereby requests that
the Swing Loan Lender make Swing Loans available to the Borrower under the
Credit Agreement and, in that connection, sets forth below the information
relating to such Swing Loans (the “Proposed Advance”) as required by Section 2.3
(Swing Loans) of the Credit Agreement:

(a) The date of the Proposed Advance is             ,          (the “Funding
Date”).

(b) The aggregate amount of the Swing Loan Borrowing is $            .

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom:

(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on and as of the Funding Date with the same
effect as though made on and as of the Funding Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date; and

(b) no Default or Event of Default has occurred and is continuing on the Funding
Date.

 

D-1



--------------------------------------------------------------------------------

KNOLOGY, INC.

By:

 

 

  Name:   Title:

[SIGNATURE PAGE TO SWING LOAN REQUEST]



--------------------------------------------------------------------------------

EXHIBIT E

TO

CREDIT AGREEMENT

FORM OF LETTER OF CREDIT REQUEST

 

[NAME OF ISSUER], as an Issuer

  

under the Credit Agreement referred

  

to below

  

 

CREDIT SUISSE AG,

  

acting through one or more of its branches,

  

as Administrative Agent under the

  

Credit Agreement referred to below

  

Eleven Madison Avenue

  

New York, New York 10010

                      ,             

Attention:

Re: KNOLOGY, INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of October [    ], 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, the other parties party thereto, and Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties. Capitalized terms used
herein and not otherwise defined in this Letter of Credit Request are used
herein as defined in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4
(Letters of Credit) of the Credit Agreement that the undersigned requests the
issuance of a Letter of Credit by [Name of Issuer] in the form of a [standby]
[documentary] letter of credit for the benefit of [Name of Beneficiary], in the
amount of [$            ], to be issued on             ,             (the “Issue
Date”) and having an expiration date of             ,         .

The form of the requested Letter of Credit is attached hereto.

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and immediately
after giving effect thereto:

(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on and as of the Issue Date with the same
effect as though made on and as of the Issue Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date; and

 

E-1



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing on the Issue
Date.

[SIGNATURE PAGE FOLLOWS]

 

E-2



--------------------------------------------------------------------------------

KNOLOGY, INC.

 

By:

 

 

  Name:   Title:

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST]



--------------------------------------------------------------------------------

EXHIBIT F

TO

CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

CREDIT SUISSE AG,

acting through one or more of its branches,

as Administrative Agent under the

Credit Agreement referred to below

Eleven Madison Avenue

New York, New York 10010

                    ,         

Attention:

Re: KNOLOGY, INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of October [    ], 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers
party thereto, the other parties party thereto, and Credit Suisse AG, acting
through one or more of its branches, as Administrative Agent for the Lenders and
Issuers and as Collateral Agent for the Secured Parties. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.11
(Conversion/Continuation Option) of the Credit Agreement that the undersigned
hereby requests a [conversion] [continuation]7 on             ,         
(“Conversion/Continuation Date”) of $             in principal amount of
presently outstanding [Term Loans] [Revolving Loans] that are [Base Rate Loans]
[Eurodollar Rate Loans] having an Interest Period ending on             ,
         [to] [as] [Base Rate] [Eurodollar Rate] Loans. [The Interest Period for
such amount requested to be converted to or continued as Eurodollar Rate Loans
is [[one] [two] [three] [six] month[s]].

 

 

 

 

7 To be given only for Eurodollar Rate Loans

 

F-1



--------------------------------------------------------------------------------

In connection herewith, the undersigned hereby certifies that no Default or
Event of Default has occurred and is continuing on the Conversion/Continuation
Date and the continuation of, or conversion into, Eurodollar Rate Loans pursuant
hereto does not violate any provision of Section 2.14 of the Credit Agreement.

 

KNOLOGY, INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST]